Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28              Page 1 of 150


  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachary Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                   §
  In re:                                                           § Chapter 11
                                                                   §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.                      §
                                                           Objection Deadline: February 9, 2021 at 4:00 p.m. (ET)
                                                                       Hearing Date: Scheduled only if necessary

               FIFTEENTH MONTHLY APPLICATION FOR COMPENSATION
              AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
                 ZIEHL & JONES LLP AS COUNSEL TO THE DEBTOR FOR
           THE PERIOD FROM DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020




  1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.
  DOCS_LA:335082.2 36027/002
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21              Entered 01/19/21 10:10:28        Page 2 of 150



  Name of Applicant:                                    Pachulski Stang Ziehl & Jones LLP

  Authorized to Provide Professional Services to:       Debtor and Debtor in Possession
                                                        October 16, 2019 by Order entered December 2,
  Date of Retention:
                                                        2019
  Period for which Compensation and
                                                        December 1, 2020 - December 31, 2020
  Reimbursement is Sought:
  Amount of Compensation Sought as Actual,
                                                        $1,046,024.00
  Reasonable and Necessary:
  Amount of Expense Reimbursement Sought as
                                                        $4,130.90
  Actual, Reasonable and Necessary:

  This is a:            monthly              interim                final application.

                   The total time expended for preparation of this monthly fee application is

  approximately 5.0 hours and the corresponding compensation requested is approximately

  $3,500.00.

                               PRIOR MONTHLY APPLICATIONS FILED

    Date                                 Requested         Requested       Approved             Approved
                    Period Covered
    Filed                                   Fees           Expenses           Fees              Expenses
  12/11/19      10.16.19 – 10.31.19     $ 383,583.75       $ 9,958.84     $ 383,583.75          $ 9,958.84
  12/30/19      11.01.19 – 11.30.19     $ 798,767.50       $26,317.71     $ 798,767.50          $26,317.71
  01/24/20      12.01.19 – 12.31.19     $ 589,730.75       $26,266.80     $ 589,730.75          $26,266.80
  02/20/20      01.01.20 – 01.31.20     $ 898,094.25       $28,854.75     $ 898,094.25          $28,854.75
  03/19/20      02.01.20 – 02.29.20     $ 941,043.50       $ 8,092.94     $ 941,043.50          $ 8,092.94
  04/14/20      03.01.20 – 03.31.20     $1,222,801.25      $18,747.77     $1,222,801.25         $18,747.77
  05/21/20      04.01.20 – 04.30.20     $1,113,522.50      $ 3,437.28     $1,113,522.50         $ 3,437.28
  06/23/20      05.01.20 – 05.31.20     $ 803,509.50       $ 4,372.94     $ 803,509.50          $ 4,372.94
  07/20/20      06.01.20 – 06.30.20     $ 818,786.50       $ 3,205.81     $ 818,786.50          $ 3,205.81
  08/11/20      07.01.20 – 07.31.20     $ 739,976.00       $ 1,189.12     $ 739,976.00          $ 1,189.12
  09/24/20      08.01.20 – 08.31.20     $ 672,815.00       $ 3,428.14     $ 672,815.00          $ 3,428.14
  10/21/20      09.01.20 – 09.30.20     $ 828,193.00       $ 7,707.11     $ 828,193.00          $ 7,707.11
  11/20/20      10.01.20 – 10.31.20     $1,119,675.50      $19,132.28     $1,119,675.50         $19,132.28
  12/07/20      11.01.20 – 11.30.20     $ 759,428.00       $ 1,672.80     $ 759,428.00          $ 1,672.80




  DOCS_LA:335082.2 36027/002                        2
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21           Entered 01/19/21 10:10:28       Page 3 of 150



                                      PSZ&J PROFESSIONALS

                                  Position of the Applicant,      Hourly
                                   Number of Years in that        Billing    Total
   Name of Professional                                                                    Total
                                   Position, Prior Relevant        Rate      Hours
       Individual                                                                       Compensation
                                Experience, Year of Obtaining   (including   Billed
                                      License to Practice        Changes)
                               Partner 1983; member CA Bar
  Richard M. Pachulski                                          1,445.00       9.40       $13,583.00
                               1979
                               Partner 2001; Member NY Bar
  Robert J. Feinstein                                           1,245.00      15.70       $19,546.50
                               1982
                               Partner 1987; Member CA Bar
  Ira D. Kharasch                                               1,145.00     111.30      $127,438.50
                               1982; Member NY Bar 2011
                               Of Counsel 2020; Member TX
  Judith Elkin                                                  1100.00       23.70       $26,070.00
                               Bar 1982; Member NY Bar 2004
                               Partner 2008; Member NY Bar
  John A. Morris                                                1,075.00     192.40      $206,830.00
                               1991
                               Partner 1995; Member CA Bar
  Jeffrey N. Pomerantz                                          1,075.00     114.50      $123,087.50
                               1989
                               Of Counsel 2020; Member NY
  Karen B. Dine                                                 1075.00       28.20       $30,315.00
                               Bar 1994
                               Partner 1999; Member NY Bar
  Iain A.W. Nasatir                                             1025.00        2.30        $2,357.50
                               1983; Member CA Bar 1990
                               Of Counsel 2020; Member DE
  Mary F. Caloway                                                995.00        7.30        $7,263.50
                               Bar 1990
                               Of Counsel 2004; Member of CA
  Harry D. Hochman                                               950.00        3.10        $2,945.00
                               Bar 1987
                               Partner 2005; Member PA Bar
  James E. O’Neill                                               925.00       27.90       $25,807.50
                               1985; Member DE Bar 2001
                               Partner 2006; Member CA Bar
  Joshua M. Fried                                                925.00      118.80      $109,890.00
                               1995; Member NY Bar 1999
                               Partner 2014; Member CA Bar
  Gabriel I. Glazer                                              895.00       47.00       $42,065.00
                               2006
                               Of Counsel 2002; Member NY
  Beth E. Levine                                                 825.00        7.80        $6,435.00
                               Bar 1992
                               Of Counsel 2009; Member CA
  Elissa A. Wagner                                               825.00       11.00        $9,075.00
                               Bar 2001; Member AZ Bar 2009
                               Of Counsel 2019; Member IL Bar
  Gregory V. Demo                                                825.00      226.00      $186,450.00
                               2008; Member NY Bar 2015
                               Associate 2020; Member NY Bar
  Hayley R. Winograd                                             625.00      113.60       $71,000.00
                               2018
  Karina K. Yee                Paralegal                         425.00       18.10        $7,692.50
  La Asia S. Canty             Paralegal                         425.00       13.60        $5,780.00
  Patricia J. Jeffries         Paralegal                         425.00       12.50        $5,312.50




  DOCS_LA:335082.2 36027/002                      3
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21          Entered 01/19/21 10:10:28         Page 4 of 150


                                  Position of the Applicant,      Hourly
                                  Number of Years in that         Billing     Total
   Name of Professional                                                                     Total
                                   Position, Prior Relevant        Rate       Hours
       Individual                                                                        Compensation
                               Experience, Year of Obtaining    (including    Billed
                                     License to Practice         Changes)
  Beatrice M. Koveleski        Case Management Assistant          350.00       4.00         $1,400.00
  Karen S. Neil                Case Management Assistant          350.00       2.00          $700.00
  Sheryle L. Pitman            Case Management Assistant          350.00      42.80        $14,980.00

                                         Grand Total:    $1,046,024.00
                                         Total Hours:         1153.00
                                         Blended Rate:        $907.22


                                 COMPENSATION BY CATEGORY

              Project Categories                  Total Hours                 Total Fees
  Appeals                                             11.80                    $ 10,265.00
  Asset Analysis/ Recovery                            79.00                    $ 75,881.00
  Asset Disposition                                     0.40                   $    444.00
  Bankruptcy Litigation                              562.10                    $526,686.00
  Case Administration                                112.40                    $ 67,737.00
  Claims Administration/ Objections                  132.60                    $122,978.50
  Compensation Professionals                          30.20                    $ 22,270.00
  Compensation Professionals/ Other                     7.00                   $ 5,265.00
  Employee Benefits/ Pension                          74.00                    $ 73,431.00
  Executory Contracts                                   9.40                   $ 8,035.00
  Financial Filings                                     0.40                   $    370.00
  General Business Advice                             34.30                    $ 35,254.50
  General Creditors’ Committee                          6.30                   $ 6,287.50
  Mediation                                           13.00                    $ 14,110.00
  Plan & Disclosure Statement                         63.10                    $ 60,220.50
  Retention of Professionals/ Others                    6.00                   $ 5,005.00
  Stay Litigation                                     11.00                    $ 11,784.00
  Total                                            1,153.00                  $1,046,024.00




  DOCS_LA:335082.2 36027/002                     4
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21   Entered 01/19/21 10:10:28   Page 5 of 150



                                 EXPENSE SUMMARY

                                           Service Provider                 Total
           Expense Category
                                            (if applicable)               Expenses
  Conference Call                AT&T, CourtCall, Loop Up                 $1,701.26
  Delivery/ Courier Service      Advita                                   $    7.50
  Federal Express                                                         $ 78.66
  Lexis/Nexis – Legal Research                                            $ 520.88
  Pacer – Court Research                                                  $ 527.90
  Postage                                                                 $ 101.00
  Reproduction Expense                                                    $ 464.80
  Reproduction/ Scan Copy                                                 $ 728.90
  Total                                                                   $4,130.90




  DOCS_LA:335082.2 36027/002              5
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28              Page 6 of 150




  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachary Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor in Possession

                          IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE NORTHERN DISTRICT OF TEXAS
                                      DALLAS DIVISION

                                                                   §
  In re:                                                           § Chapter 11
                                                                   §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                              § Case No. 19-34054-sgj11
                                                                   §
                                      Debtor.                      §
                                                           Objection Deadline: February 9, 2021 at 4:00 p.m. (ET)
                                                                       Hearing Date: Scheduled only if necessary

               FIFTEENTH MONTHLY APPLICATION FOR COMPENSATION
              AND REIMBURSEMENT OF EXPENSES OF PACHULSKI STANG
                 ZIEHL & JONES LLP AS COUNSEL TO THE DEBTOR FOR
           THE PERIOD FROM DECEMBER 1, 2020 THROUGH DECEMBER 31, 2020




  1
   The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
  address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_LA:335082.2 36027/002
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                 Entered 01/19/21 10:10:28       Page 7 of 150




                   Pursuant to sections 330 and 331 of Title 11 of the United States Code (the

  “Bankruptcy Code”), Rule 2016 of the Federal Rules of Bankruptcy Procedure (collectively, the

  “Bankruptcy Rules”), Rule 2016-1 of the Local Bankruptcy Rules of the United States

  Bankruptcy Court for the Northern District of Texas (collectively, the “LBR”), and the Order

  Establishing Procedures for Interim Compensation and Reimbursement of Expenses of

  Professionals [Docket No. 141] (the “Administrative Order”), Pachulski Stang Ziehl & Jones

  LLP (“PSZ&J” or the “Firm”), counsel for the above-captioned debtor and debtor in possession

  (the “Debtor”) hereby submits its Fifteenth Monthly Application for Compensation and for

  Reimbursement of Expenses for the Period from December 1, 2020 through December 31, 2020

  (the “Application”).

                   By this Application, PSZ&J seeks (i) a monthly interim allowance of

  compensation in the amount of $1,046,024.00 and actual and necessary expenses in the amount

  of $4,130.90 for a total allowance of $1,050,154.90 and (ii) payment of $836,819.20 (80% of the

  allowed fees pursuant to the Administrative Order) and reimbursement of $4,130.90 (100% of

  the allowed expenses pursuant to the Administrative Order) for a total payment of $840,950.10

  for the period December 1, 2020 through December 31, 2020 (the “Interim Period”). In support

  of this Application, PSZ&J respectfully represents as follows:

                                                  Background

                   1.          On October 16, 2019 (the “Petition Date”), the Debtor filed a voluntary

  petition for relief under chapter 11 of the Bankruptcy Code in the United States Bankruptcy

  Court for the District of Delaware (the “Delaware Court”). The Debtor has continued in the



  DOCS_LA:335082.2 36027/002                            2
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                Entered 01/19/21 10:10:28      Page 8 of 150




  possession of its property and has continued to operate and manage its business as a debtor-in-

  possession pursuant to sections 1107(a) and 1108 of the Bankruptcy Code. No trustee or

  examiner has been appointed in this chapter 11 case.

                   2.          On October 29, 2019, the Official Committee of Unsecured Creditors (the

  “Committee”) was appointed by the U.S. Trustee in the Delaware Court.

                   3.          On November 14, 2019, the Delaware Court entered the Administrative

  Order authorizing certain professionals and members of any official committee (collectively

  referred to hereafter as “Professionals”) to submit monthly applications for interim compensation

  and reimbursement of expenses pursuant to the procedures specified therein. The Administrative

  Order provides, among other things, that (i) a Professional may submit monthly fee applications

  and (ii) if no objections are made within twenty-one (21) days after service of the monthly fee

  application, the Debtor is authorized to pay the Professional eighty percent (80%) of its

  requested fees and one hundred percent (100%) of its requested expenses. The Administrative

  Order further provides that, beginning with the period ending December 31, 2019, and at three-

  month intervals thereafter—or such other intervals convenient to the Court—each Professional

  may file an interim application with seeking Court-approval and allowance of the amounts

  sought in the Professional’s monthly fee applications for that period. The Administrative Order

  further provides that all fees and expenses paid during the pendency of the Debtor’s case are on

  an interim basis until final allowance by the Court.

                   4.          On December 4, 2019, the Delaware Court entered an Order [Docket No.

  186] transferring venue of the Debtor’s bankruptcy case to this Court.



  DOCS_LA:335082.2 36027/002                           3
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                 Entered 01/19/21 10:10:28      Page 9 of 150




                   5.          The retention of PSZ&J, as counsel to the Debtor, was approved effective

  as of October 16, 2019, by the Delaware Court’s Order Pursuant to Section 327(a) of the

  Bankruptcy Code, Rule 2014 of the Federal Rules of Bankruptcy Procedure and Local Rule

  2014-1 Authorizing the Employment and Retention of Pachulski Stang Ziehl & Jones LLP as

  Counsel for the Debtor and Debtor in Possession Nunc Pro Tunc to the Petition Date, signed on

  December 2, 2019 [Docket No. 183] (the “Retention Order”). The Retention Order authorized

  PSZ&J to be compensated on an hourly basis and to be reimbursed for actual and necessary out-

  of-pocket expenses.

                        PSZ&J’S APPLICATION FOR COMPENSATION AND
                             FOR REIMBURSEMENT OF EXPENSES

                                      Compensation Paid and Its Source

                   6.          All services for which PSZ&J requests compensation were performed for

  or on behalf of the Debtor. PSZ&J has received no payment and no promises for payment from

  any source other than the Debtor for services rendered or to be rendered in any capacity

  whatsoever in connection with the matters covered by this Application. There is no agreement or

  understanding between PSZ&J and any other person other than the partners of PSZ&J for the

  sharing of compensation to be received for services rendered in this case.

                   7.          PSZ&J had received payments from the Debtor during the year prior to the

  Petition Date in the amount of $500,000, including the Debtor’s filing fee for this case, in

  connection with the preparation of initial documents and the prepetition representation of the

  Debtor. PSZ&J is current as of the Petition Date and has completed its final reconciliation of

  prepetition fees and expenses (subject to any prepetition expenses that have not been received to


  DOCS_LA:335082.2 36027/002                            4
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                 Entered 01/19/21 10:10:28       Page 10 of 150




  date). Any retainer balance remaining from the prepetition payments to PSZ&J will be credited

  to the Debtor and utilized as PSZ&J’s retainer to apply to postpetition fees and expenses

  pursuant to the approved compensation procedures.

                                                 Fee Statements

                   8.          The fee statements for the Interim Period are attached hereto as Exhibit A.

  These statements contain daily time logs describing the time spent by each attorney and

  paraprofessional during the Interim Period. To the best of PSZ&J’s knowledge, this Application

  complies with sections 330 and 331 of the Bankruptcy Code, the Bankruptcy Rules and the

  Administrative Order. PSZ&J’s time reports are entered by or at the direction of the attorney or

  paralegal performing the described services. The time reports are organized on a daily basis.

  PSZ&J is particularly sensitive to issues of “lumping” and, unless time was spent in one time

  frame on a variety of different matters for a particular client, separate time entries are set forth in

  the time reports. PSZ&J’s charges for its professional services are based upon the time, nature,

  extent and value of such services and the cost of comparable services other than in a case under

  the Bankruptcy Code. PSZ&J has reduced its charges related to any non-working travel time to

  fifty percent (50%) of PSZ&J’s standard hourly rate. To the extent it is feasible, PSZ&J

  professionals attempt to work during travel.

                                        Actual and Necessary Expenses

                   9.          A summary of actual and necessary expenses incurred by PSZ&J for the

  Interim Period is attached hereto as part of Exhibit A. PSZ&J customarily charges $0.10 per

  page for photocopying expenses related to cases, such as this, arising in Delaware. PSZ&J’s



  DOCS_LA:335082.2 36027/002                            5
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                 Entered 01/19/21 10:10:28       Page 11 of 150




  photocopying machines automatically record the number of copies made when the person that is

  doing the copying enters the client’s account number into a device attached to the photocopier.

  PSZ&J summarizes each client’s photocopying charges on a daily basis.

                   10.         PSZ&J charges $0.25 per page for out-going facsimile transmissions.

  There is no additional charge for long distance telephone calls on faxes. The charge for outgoing

  facsimile transmissions reflects PSZ&J’s calculation of the actual costs incurred by PSZ&J for

  the machines, supplies and extra labor expenses associated with sending telecopies and is

  reasonable in relation to the amount charged by outside vendors who provide similar services.

  PSZ&J does not charge the Debtor for the receipt of faxes in this case.

                   11.         With respect to providers of on-line legal research services (e.g., LEXIS

  and WESTLAW), PSZ&J charges the standard usage rates these providers charge for

  computerized legal research. PSZ&J bills its clients the actual amounts charged by such

  services, with no premium. Any volume discount received by PSZ&J is passed on to the client.

                   12.         PSZ&J believes the foregoing rates are the market rates that the majority

  of law firms charge clients for such services. In addition, PSZ&J believes that such charges are

  in accordance with the American Bar Association’s (“ABA”) guidelines, as set forth in the

  ABA’s Statement of Principles, dated January 12, 1995, regarding billing for disbursements and

  other charges.

                                        Summary of Services Rendered

                   13.         The names of the timekeepers of PSZ&J who have rendered professional

  services in this case during the Interim Period are set forth in the attached Exhibit A. PSZ&J, by



  DOCS_LA:335082.2 36027/002                            6
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                  Entered 01/19/21 10:10:28        Page 12 of 150




  and through such persons, has prepared and assisted in the preparation of various motions and

  orders submitted to the Court for consideration, advised the Debtor on a regular basis with

  respect to various matters in connection with the Debtor’s case, and performed all necessary

  professional services which are described and narrated in detail below. PSZ&J’s efforts have

  been extensive due to the size and complexity of the Debtor’s case.

                                        Summary of Services by Project

                   14.         The services rendered by PSZ&J during the Interim Period can be grouped

  into the categories set forth below. PSZ&J attempted to place the services provided in the

  category that best relates to such services. However, because certain services may relate to one

  or more categories, services pertaining to one category may in fact be included in another

  category. These services performed, by categories, are generally described below, with a more

  detailed identification of the actual services provided set forth on the attached Exhibit A.

  Exhibit A identifies the attorneys and paraprofessionals who rendered services relating to each

  category, along with the number of hours for each individual and the total compensation sought

  for each category.

  A.      Asset Analysis/ Recovery

                   15.         Time billed to this category relates to the analysis of the Debtor’s assets

  and issues relating to the distribution of assets of funds managed by the Debtor. During the

  Interim Period, the Firm, among other things, (i) analyzed and addressed issues relating to post-

  confirmation transitional services following plan confirmation; (ii) reviewed certain contracts

  and related termination issues regarding certain shared service agreements and analyzed issues



  DOCS_LA:335082.2 36027/002                             7
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                 Entered 01/19/21 10:10:28      Page 13 of 150




  concerning the potential assumption/assignment or rejection of contracts pursuant to the Debtor’s

  plan.; (iii) addressed numerous operational transitional issues in connection with the Debtor’s

  proposed plan; (iv) drafted a motion to for Highland Multi Strategy Credit Fund L.P. to prepay a

  loan consistent with the existing protocols and addressed related issues in connection with this

  motion; and (v) reviewed various note documents and drafted demand letters for repayment

                               Fees: $75,881.00             Hours: 79.00

  B.      Asset Disposition

                   16.         During the Interim Period, the Firm addressed issues raised by a motion to

  restrict certain asset sale transactions filed by James Dondero.

                               Fees: $444.00                Hours: .40

  C.      Appeals

                   17.         During the Interim Period, the Firm, among other things: (i) reviewed

  documents in connection with the appeals filed by UBS and Dondero with respect to the order

  approving the compromise of controversy between the Debtor and the Redeemer Committee; (ii)

  prepared counter designations of records in connection therewith; (iii) addressed issues in

  connection with the Redeemer intervention on UBS appeal; and (iv) performed legal research in

  connection with the UBS appeal.

                               Fees: $10,265.00             Hours: 11.80

  D.      Bankruptcy Litigation

                   18.         During the Interim Period, the Firm, among other things: (i) addressed

  litigation issues relating to Daugherty’s motions for relief from stay; (ii) prepared an opposition



  DOCS_LA:335082.2 36027/002                            8
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                  Entered 01/19/21 10:10:28       Page 14 of 150




  to HarbourVest’s 3018 motion with respect to its request for temporary allowance of its claim for

  plan voting purposes; (iii) prepared a motion to compromise the Debtor’s controversies with

  HarbourVest pursuant Bankruptcy Rule 9019; (iv) prepared for and attended the hearing on

  Daugherty’s motion for temporary allowance of his claim for plan voting purposes under

  Bankruptcy Rule 3018; (v) prepared responsive pleadings in connection with Dondero’s

  opposition to the Debtor’s motion to approve entry into subservicing agreements; (vi) prepared a

  complaint and related pleadings in support of the motion for a temporary restraining order

  against Dondero and attended the December 10, 2020, hearing in connection therewith; (vii)

  drafted pleadings in connection with a motion for contempt against Dondero for violation of a

  temporary restraining order (viii) performed research regarding mediation settlement issues and

  bankruptcy jurisdictional issues; (ix) prepared for and attended a hearing regarding the retention

  of sub-service providers; and (x) drafted discovery requests to NexPoint Advisors and related

  parties and responded to the motion by NexPoint Advisors and related entities to impose

  restrictions on the Debtor’s ability to initiate sales by non-Debtor CLO vehicles.

                               Fees: $526,686.00             Hours: 562.10

  E.      Case Administration

                   19.         This category relates to work regarding administration of this case.

  During the Interim Period, the Firm, among other things: (i) reviewed correspondences and

  pleadings and forwarded them to appropriate parties; (ii) maintained a memorandum of critical

  dates and drafted memoranda of pending core issues and activities; (iii) maintained service lists;

  (iv) conferred and corresponded with parties in interest regarding case status and administration



  DOCS_LA:335082.2 36027/002                             9
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                 Entered 01/19/21 10:10:28      Page 15 of 150




  issues; (v) conducted regular calls with DSI concerning lease and contract assumption issues;

  and (vi) participated on regular internal status calls and calls with DSI regarding case issues, and

  pending matters.

                               Fees: $67,737.00             Hours: 112.40

  F.      Claims Administration/ Objections

                   20.         A significant amount of work PSZ&J performed during the Interim Period

  involved the continued review and analysis of the largest claims asserted against the Debtor’s

  estate. During the Interim Period, the Firm, among other things: (i) performed legal research in

  connection with requests by multiple parties to temporarily allow claims under Bankruptcy Rule

  3018 and drafted oppositions in connection therewith; (ii) reviewed and analyzed defenses to

  HarbourVest claims; (iii) conferred with counsel and addressed issues in connection with the

  Acis settlement order; (iv) researched issues in connection with the UBS Claims litigation issues;

  (v) prepared a revised order resolving the Debtor’s second omnibus objection to claims; and (vi)

  reviewed and analyzed responses to filed Bankruptcy Rule 3018 motions.

                               Fees: $122,978.50            Hours: 132.60

  G.      Compensation of Professionals

                   21.         Time billed to this category relates to compensation of the Firm. During

  the Interim Period, the Firm (i) prepared its November fee statement, (ii) drafted its third interim

  fee application and related pleadings, and (iii) drafted certifications of counsel regarding prior

  monthly fee statements.

                               Fees: $22,270.00             Hours: 30.20



  DOCS_LA:335082.2 36027/002                           10
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                  Entered 01/19/21 10:10:28          Page 16 of 150




  H.      Compensation of Professionals/ Others

                   22.         Time billed to this category relates to compensation of estate

  professionals, other than the Firm. During the Interim Period, the Firm, among other things: (i)

  reviewed fee applications of estate professionals; (ii) assisted DSI with the preparation and filing

  of its monthly Staffing Reports and the Debtor’s ordinary course professional report; (iii)

  prepared an omnibus notice of hearing on third interim fee applications; and (iv) addressed issues

  in connection with the Debtor’s ordinary course professional report.

                               Fees: $5,265.00               Hours: 7.00

  I.      Employee Benefits/ Pension

                   23.         During the Interim Period, the Firm, among other things: (i) addressed

  issues in connection with employee bonuses; (ii) addressed employee claim issues and potential

  litigation in connection therewith; (iii) addressed an information request from Pension Benefit

  Guaranty Corp. in connection with confirmation of the plan; (iv) performed research and

  prepared a memorandum of employee claims and benefit issues; and (v) analyzed issues

  regarding post-confirmation labor services.

                               Fees: $73,431.00              Hours: 74.00

  J.      Executory Contracts

                   24.         During the Interim Period, the Firm addressed issues in connection with its

  office lease with the Debtor’s landlord, reviewed and analyzed contracts and prepared a cure

  notice with respect to agreements to be assumed pursuant to the plan.

                               Fees: $8,035.00               Hours: 9.40



  DOCS_LA:335082.2 36027/002                            11
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                 Entered 01/19/21 10:10:28      Page 17 of 150




  K.      Financial Filings

                   25.         During the Interim Period, the Firm assisted DSI with the preparation and

  filing of the Debtor’s monthly operating reports.

                               Fees: $370.00                Hours: .40

  L.      General Business Advice

                   26.         During the Interim Period, the Firm spent time preparing for and

  participating in weekly telephonic meetings with the Debtor’s independent board of directors and

  also regularly communicated with members of the Board regarding a variety of general business

  matters, including claims reconciliation and objections, plan structure issues, and addressed

  insurance issues.

                               Fees: $35,254.50             Hours: 34.30

  M.      General Creditors’ Committee

                   27.         During the Interim Period, the Firm conducted regular status and update

  calls with the Committee and its professionals concerning case status issues.

                               Fees: $6,287.50              Hours: 6.30

  N.      Mediation

                   28.         During the Interim Period, the Firm addressed issues in connection with

  the need for further mediation regarding UBS and participated in calls with the mediators

  regarding related issues.

                               Fees: $14,110.00             Hours: 13.00




  DOCS_LA:335082.2 36027/002                           12
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                   Entered 01/19/21 10:10:28        Page 18 of 150




  O.      Plan & Disclosure Statement

                   29.         Time billed to this category relates to efforts in connection with

  confirmation of the Debtor’s plan of reorganization following the Court’s approval of the

  Disclosure Statement on November 23, 2020. During the Interim Period, the Firm, among other

  things, (i) negotiated with the Committee regarding issues relating to plan structure and

  implementation; (ii) reviewed and analyzed a motion to estimate claims for purposes of voting

  on the plan; (iii) performed research in connection with various plan issues; (iv) reviewed and

  revised a claimant trust agreement, and other plan documents related to the plan supplement; and

  (v) addressed various issues in connection with filed Bankruptcy Rule 3018 estimation motions.

                               Fees: $60,220.50               Hours: 63.10

  P.      Retention of Professionals/ Others

                   30.         Time billed to this category relates to the retention of estate professionals

  other than the Firm. During the Interim Period, the Firm, among other things, conferred with

  counsel regarding the retention of CLO counsel, reviewed engagement letters and assisted with

  the filing of additional disclosures for ordinary course professionals.

                               Fees: $5,005.00                Hours: 6.00

  Q.      Stay Litigation

                   31.         During the Interim Period, the Firm reviewed and analyzed Daugherty’s

  relief from stay motion, researched issues in connection therewith, and attended the stay relief

  hearing conducted on December 17, 2020.

                               Fees: $11,748.00               Hours: 11.00



  DOCS_LA:335082.2 36027/002                             13
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                Entered 01/19/21 10:10:28     Page 19 of 150




                                             Valuation of Services

                   32.         Attorneys and paraprofessionals of PSZ&J expended a total 1,153.00

  hours in connection with their representation of the Committee during the Interim Period, as

  follows:

                                     Position of the Applicant,        Hourly
                                      Number of Years in that          Billing     Total
   Name of Professional                                                                        Total
                                      Position, Prior Relevant          Rate       Hours
       Individual                                                                           Compensation
                                   Experience, Year of Obtaining     (including    Billed
                                         License to Practice          Changes)
                                  Partner 1983; member CA Bar
  Richard M. Pachulski                                               1,445.00        9.40      $13,583.00
                                  1979
                                  Partner 2001; Member NY Bar
  Robert J. Feinstein                                                1,245.00       15.70      $19,546.50
                                  1982
                                  Partner 1987; Member CA Bar
  Ira D. Kharasch                                                    1,145.00     111.30      $127,438.50
                                  1982; Member NY Bar 2011
                                  Of Counsel 2020; Member TX
  Judith Elkin                                                        1100.00       23.70      $26,070.00
                                  Bar 1982; Member NY Bar 2004
                                  Partner 2008; Member NY Bar
  John A. Morris                                                     1,075.00     192.40      $206,830.00
                                  1991
                                  Partner 1995; Member CA Bar
  Jeffrey N. Pomerantz                                               1,075.00     114.50      $123,087.50
                                  1989
                                  Of Counsel 2020; Member NY
  Karen B. Dine                                                       1075.00       28.20      $30,315.00
                                  Bar 1994
                                  Partner 1999; Member NY Bar
  Iain A.W. Nasatir                                                   1025.00        2.30       $2,357.50
                                  1983; Member CA Bar 1990
                                  Of Counsel 2020; Member DE
  Mary F. Caloway                                                      995.00        7.30       $7,263.50
                                  Bar 1990
                                  Of Counsel 2004; Member of CA
  Harry D. Hochman                                                     950.00        3.10       $2,945.00
                                  Bar 1987
                                  Partner 2005; Member PA Bar
  James E. O’Neill                                                     925.00       27.90      $25,807.50
                                  1985; Member DE Bar 2001
                                  Partner 2006; Member CA Bar
  Joshua M. Fried                                                      925.00     118.80      $109,890.00
                                  1995; Member NY Bar 1999
                                  Partner 2014; Member CA Bar
  Gabriel I. Glazer                                                    895.00       47.00      $42,065.00
                                  2006
                                  Of Counsel 2002; Member NY
  Beth E. Levine                                                       825.00        7.80       $6,435.00
                                  Bar 1992
                                  Of Counsel 2009; Member CA
  Elissa A. Wagner                                                     825.00       11.00       $9,075.00
                                  Bar 2001; Member AZ Bar 2009




  DOCS_LA:335082.2 36027/002                          14
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                  Entered 01/19/21 10:10:28      Page 20 of 150




                                     Position of the Applicant,          Hourly
                                      Number of Years in that            Billing      Total
   Name of Professional                                                                             Total
                                      Position, Prior Relevant            Rate        Hours
       Individual                                                                                Compensation
                                   Experience, Year of Obtaining       (including     Billed
                                         License to Practice            Changes)
                                  Of Counsel 2019; Member IL Bar
  Gregory V. Demo                                                        825.00      226.00       $186,450.00
                                  2008; Member NY Bar 2015
                                  Associate 2020; Member NY Bar
  Hayley R. Winograd                                                     625.00      113.60          $71,000.00
                                  2018
  Karina K. Yee                   Paralegal                              425.00        18.10          $7,692.50
  La Asia S. Canty                Paralegal                              425.00        13.60          $5,780.00
  Patricia J. Jeffries            Paralegal                              425.00        12.50          $5,312.50
  Beatrice M. Koveleski           Case Management Assistant              350.00         4.00          $1,400.00
  Karen S. Neil                   Case Management Assistant              350.00         2.00           $700.00
  Sheryle L. Pitman               Case Management Assistant              350.00        42.80         $14,980.00

                                               Grand Total:      $1,046,024.00
                                               Total Hours:           1153.00
                                               Blended Rate:          $907.22

                   33.         The nature of work performed by these persons is fully set forth in

  Exhibit A attached hereto. These are PSZ&J’s normal hourly rates for work of this character.

  The reasonable value of the services rendered by PSZ&J for the Debtor during the Interim Period

  is $1,046,024.00.

                   34.         In accordance with the factors enumerated in section 330 of the

  Bankruptcy Code, it is respectfully submitted that the amount requested by PSZ&J is fair and

  reasonable given (a) the complexity of this case, (b) the time expended, (c) the nature and extent

  of the services rendered, (d) the value of such services, and (e) the costs of comparable services

  other than in a case under the Bankruptcy Code. Moreover, PSZ&J has reviewed the

  requirements of the Administrative Order and the Guidelines for Reviewing Applications for

  Compensation and Expense Reimbursement of Professionals, effective January 1, 2001 (the

  “Guidelines”) and believes that this Application complies with such Order and Guidelines.


  DOCS_LA:335082.2 36027/002                            15
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21            Entered 01/19/21 10:10:28    Page 21 of 150




                   WHEREFORE, PSZ&J respectfully requests that, for the period of December 1,

  2020 through December 31, 2020, (i) an interim allowance be made to PSZ&J for compensation

  in the amount $1,046,024.00 and actual and necessary expenses in the amount of $4,130.90 for a

  total allowance of $1,050,154.90 and (ii) payment of $836,819.20 (80% of the allowed fees

  pursuant to the Administrative Order) and reimbursement of $4,130.90 (100% of the allowed

  expenses pursuant to the Administrative Order) for a total payment of $840,950.10, and for such

  other and further relief as this Court may deem just and proper.

  Dated: January 19, 2021                    PACHULSKI STANG ZIEHL & JONES LLP


                                              /s/ Jeffrey N. Pomerantz
                                             PACHULSKI STANG ZIEHL & JONES LLP
                                             Jeffrey N. Pomerantz (CA Bar No.143717)
                                             (admitted pro hac vice)
                                             Ira D. Kharasch (CA Bar No. 109084)
                                             (admitted pro hac vice)
                                             Gregory V. Demo (NY Bar 5371992)
                                             (admitted pro hac vice)
                                             10100 Santa Monica Blvd., 13th Floor
                                             Los Angeles, CA 90067
                                             Tel.: (310) 277-6910/ Fax: (310) 201-0760
                                             E-mail:      jpomerantz@PSZ&Jlaw.com
                                                          ikharasch@PSZ&Jlaw.com
                                                          gdemo@PSZ&Jlaw.com

                                             -and-

                                             HAYWARD & ASSOCIATES PLLC
                                             Melissa S. Hayward
                                             Texas Bar No. 24044908
                                             MHayward@HaywardFirm.com
                                             Zachary Z. Annable
                                             Texas Bar No. 24053075
                                             ZAnnable@HaywardFirm.com
                                             10501 N. Central Expy, Ste. 106
                                             Dallas, Texas 75231
                                             Tel: (972) 755-7100/ Fax: (972) 755-7110

                                             Counsel for the Debtor and
                                             Debtor in Possession



  DOCS_LA:335082.2 36027/002                      16
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21          Entered 01/19/21 10:10:28        Page 22 of 150




                                  CERTIFICATE OF SERVICE


          I hereby certify that a true and correct copy of the foregoing Application has been served
  electronically via the Court’s CM/ECF system upon all parties appearing on the attached service
  list.
                                               /s/ Jeffrey N. Pomerantz
                                               Jeffrey N. Pomerantz




  DOCS_LA:335082.2 36027/002
     Case 19-34054-sgj11 Doc 1771 Filed 01/19/21             Entered 01/19/21 10:10:28      Page 23 of 150



In re Highland Capital Management, L.P.
Case No. 19-34054-sgj11
ECF Recipients:
       David G. Adams david.g.adams@usdoj.gov,                   Megan F. Clontz mclontz@spencerfane.com,
          southwestern.taxcivil@usdoj.gov;dolores.c.lopez@         lvargas@spencerfane.com
          usdoj.gov                                               Andrew Clubok andrew.clubok@lw.com
       Amy K. Anderson aanderson@joneswalker.com,                Leslie A. Collins lcollins@hellerdraper.com
          lfields@joneswalker.com                                 David Grant Crooks dcrooks@foxrothschild.com,
       Zachery Z. Annable zannable@haywardfirm.com                etaylor@foxrothschild.com,jsagui@foxrothschild.co
       Bryan C. Assink bryan.assink@bondsellis.com                m,plabov@foxrothschild.com,jmanfrey@foxrothsch
       Asif Attarwala asif.attarwala@lw.com                       ild.com
       Joseph E. Bain JBain@joneswalker.com,                     Gregory V. Demo gdemo@pszjlaw.com,
          kvrana@joneswalker.com;joseph-bain-                      jo'neill@pszjlaw.com;ljones@pszjlaw.com;jfried@p
          8368@ecf.pacerpro.com;msalinas@joneswalker.co            szjlaw.com;ikharasch@pszjlaw.com;jmorris@pszjla
          m                                                        w.com;jpomerantz@pszjlaw.com;hwinograd@pszjl
       Michael I. Baird baird.michael@pbgc.gov,                   aw.com;kyee@pszjlaw.com
          efile@pbgc.gov                                          Casey William Doherty
       Sean M. Beach bankfilings@ycst.com,                        casey.doherty@dentons.com,
          sbeach@ycst.com                                          dawn.brown@dentons.com;Docket.General.Lit.DAL
       Paul Richard Bessette pbessette@KSLAW.com,                 @dentons.com;Melinda.sanchez@dentons.com
          ccisneros@kslaw.com;jworsham@kslaw.com;kbrya            Douglas S. Draper ddraper@hellerdraper.com,
          n@kslaw.com;jcarvalho@kslaw.com;rmatsumura@              dhepting@hellerdraper.com;esixkiller@hellerdrape
          kslaw.com                                                r.com;jmarino@hellerdraper.com
       John Y. Bonds john@bondsellis.com,                        Lauren Kessler Drawhorn
          joyce.rehill@bondsellis.com                              lauren.drawhorn@wickphillips.com,
       Larry R. Boyd lboyd@abernathy-law.com,                     samantha.tandy@wickphillips.com
          ljameson@abernathy-law.com                              Vickie L. Driver Vickie.Driver@crowedunlevy.com,
       Jason S. Brookner jbrookner@grayreed.com,                  crissie.stephenson@crowedunlevy.com;seth.sloan
          lwebb@grayreed.com;acarson@grayreed.com                  @crowedunlevy.com;elisa.weaver@crowedunlevy.c
       Greta M. Brouphy gbrouphy@hellerdraper.com,                om;ecf@crowedunlevy.com
          dhepting@hellerdraper.com;esixkiller@hellerdrape        Jonathan T. Edwards
          r.com;jmarino@hellerdraper.com                           jonathan.edwards@alston.com
       M. David Bryant dbryant@dykema.com,                       Jason Alexander Enright jenright@winstead.com
          csmith@dykema.com                                       Robert Joel Feinstein rfeinstein@pszjlaw.com
       Candice Marie Carson                                      Matthew Gold courts@argopartners.net
          Candice.Carson@butlersnow.com                           Bojan Guzina bguzina@sidley.com
       Annmarie Antoniette Chiarello                             Thomas G. Haskins thaskins@btlaw.com
          achiarello@winstead.com                                 Melissa S. Hayward
       Shawn M. Christianson                                      MHayward@HaywardFirm.com,
          schristianson@buchalter.com,                             mholmes@HaywardFirm.com
          cmcintire@buchalter.com                                 Michael Scott Held mheld@jw.com,
       James Robertson Clarke                                     lcrumble@jw.com
          robbie.clarke@bondsellis.com                            Gregory Getty Hesse ghesse@HuntonAK.com,
       Matthew A. Clemente mclemente@sidley.com,                  amckenzie@HuntonAK.com;tcanada@HuntonAK.co
          matthew-clemente-                                        m;creeves@HuntonAK.com
          8764@ecf.pacerpro.com;efilingnotice@sidley.com;         Juliana Hoffman jhoffman@sidley.com,
          ebromagen@sidley.com;alyssa.russell@sidley.com;          txefilingnotice@sidley.com;julianna-hoffman-
          dtwomey@sidley.com                                       8287@ecf.pacerpro.com


        DOCS_LA:335082.2 36027/002
     Case 19-34054-sgj11 Doc 1771 Filed 01/19/21           Entered 01/19/21 10:10:28       Page 24 of 150



       A. Lee Hogewood lee.hogewood@klgates.com,               Jeffrey Nathan Pomerantz
        haley.fields@klgates.com;matthew.houston@klgat           jpomerantz@pszjlaw.com
        es.com;courtney.ritter@klgates.com;mary-                Kimberly A. Posin kim.posin@lw.com,
        beth.pearson@klgates.com;litigation.docketing@kl         colleen.rico@lw.com
        gates.com;Emily.mather@klgates.com;Artoush.vars         Linda D. Reece lreece@pbfcm.com
        hosaz@klgates.com                                       Penny Packard Reid preid@sidley.com,
       Warren Horn whorn@hellerdraper.com,                      txefilingnotice@sidley.com;penny-reid-
        dhepting@hellerdraper.com;esixkiller@hellerdrape         4098@ecf.pacerpro.com;ncade@sidley.com
        r.com;jmarino@hellerdraper.com                          Davor Rukavina drukavina@munsch.com
       John J. Kane jkane@krcl.com,                            Amanda Melanie Rush asrush@jonesday.com
        ecf@krcl.com;jkane@ecf.courtdrive.com                   Alyssa Russell alyssa.russell@sidley.com
       Jason Patrick Kathman                                   Douglas J. Schneller
        jkathman@spencerfane.com,                                douglas.schneller@rimonlaw.com
        gpronske@spencerfane.com;mclontz@spencerfane            Brian Patrick Shaw shaw@roggedunngroup.com,
        .com;lvargas@spencerfane.com                             cashion@roggedunngroup.com;jones@roggedunng
       Edwin Paul Keiffer pkeiffer@romclaw.com,                 roup.com
        bwallace@romclaw.com                                    Michelle E. Shriro mshriro@singerlevick.com,
       Jeffrey Kurtzman                                         scotton@singerlevick.com;tguillory@singerlevick.co
        kurtzman@kurtzmansteady.com                              m
       Phillip L. Lamberson plamberson@winstead.com            Nicole Skolnekovich nskolnekovich@hunton.com,
       Lisa L. Lambert lisa.l.lambert@usdoj.gov                 plozano@huntonak.com;astowe@huntonak.com;cr
       Paul M. Lopez bankruptcy@abernathy-law.com               eeves@huntonak.com
       Faheem A. Mahmooth                                      Jared M. Slade jared.slade@alston.com
        mahmooth.faheem@pbgc.gov, efile@pbgc.gov                Frances Anne Smith
       Ryan E. Manns                                            frances.smith@judithwross.com,
        ryan.manns@nortonrosefulbright.com                       michael.coulombe@judithwross.com
       Thomas M. Melsheimer                                    Eric A. Soderlund
        tmelsheimer@winston.com, tom-melsheimer-                 eric.soderlund@judithwross.com
        7823@ecf.pacerpro.com                                   Martin A. Sosland
       Paige Holden Montgomery                                  martin.sosland@butlersnow.com,
        pmontgomery@sidley.com,                                  ecf.notices@butlersnow.com,velvet.johnson@butle
        txefilingnotice@sidley.com;paige-montgomery-             rsnow.com
        7756@ecf.pacerpro.com;crognes@sidley.com                Laurie A. Spindler Laurie.Spindler@lgbs.com,
       J. Seth Moore smoore@ctstlaw.com,                        Dora.Casiano-Perez@lgbs.com
        jsteele@ctstlaw.com                                     Jonathan D. Sundheimer jsundhimer@btlaw.com
       John A. Morris jmorris@pszjlaw.com                      Kesha Tanabe kesha@tanabelaw.com
       Edmon L. Morton emorton@ycst.com                        Chad D. Timmons bankruptcy@abernathy-
       David Neier dneier@winston.com,                          law.com
        dcunsolo@winston.com;david-neier-                       Dennis M. Twomey dtwomey@sidley.com
        0903@ecf.pacerpro.com                                   Basil A. Umari BUmari@dykema.com,
       Holland N. O'Neil honeil@foley.com,                      pelliott@dykema.com
        jcharrison@foley.com;acordero@foley.com                 United States Trustee
       Rakhee V. Patel rpatel@winstead.com,                     ustpregion06.da.ecf@usdoj.gov
        dgalindo@winstead.com;achiarello@winstead.com           Artoush Varshosaz
       Charles Martin Persons cpersons@sidley.com               artoush.varshosaz@klgates.com,
       Mark A. Platt mplatt@fbtlaw.com,                         Julie.garrett@klgates.com
        aortiz@fbtlaw.com



DOCS_LA:335082.2 36027/002                      2
     Case 19-34054-sgj11 Doc 1771 Filed 01/19/21           Entered 01/19/21 10:10:28   Page 25 of 150



       Donna K. Webb donna.webb@usdoj.gov,
        brian.stoltz@usdoj.gov;CaseView.ECF@usdoj.gov;br
        ooke.lewis@usdoj.gov
       Jaclyn C. Weissgerber bankfilings@ycst.com,
        jweissgerber@ycst.com
       Elizabeth Weller
        dallas.bankruptcy@publicans.com, dora.casiano-
        perez@lgbs.com;Melissa.palo@lgbs.com
       Daniel P. Winikka danw@lfdslaw.com,
        craigs@lfdslaw.com,dawnw@lfdslaw.com,ivys@lfds
        law.com
       Hayley R. Winograd hwinograd@pszjlaw.com
       Megan Young-John myoung-
        john@porterhedges.com




DOCS_LA:335082.2 36027/002                      3
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                       Entered 01/19/21 10:10:28              Page 26 of 150




  PACHULSKI STANG ZIEHL & JONES LLP
  Jeffrey N. Pomerantz (CA Bar No.143717) (admitted pro hac vice)
  Ira D. Kharasch (CA Bar No. 109084) (admitted pro hac vice)
  Gregory V. Demo (NY Bar 5371992) (admitted pro hac vice)
  10100 Santa Monica Blvd., 13th Floor
  Los Angeles, CA 90067
  Telephone: (310) 277-6910
  Facsimile: (310) 201-0760

  HAYWARD & ASSOCIATES PLLC
  Melissa S. Hayward
  Texas Bar No. 24044908
  MHayward@HaywardFirm.com
  Zachary Z. Annable
  Texas Bar No. 24053075
  ZAnnable@HaywardFirm.com
  10501 N. Central Expy, Ste. 106
  Dallas, Texas 75231
  Tel: (972) 755-7100
  Fax: (972) 755-7110

  Counsel for the Debtor and Debtor in Possession

                            IN THE UNITED STATES BANKRUPTCY COURT
                              FOR THE NORTHERN DISTRICT OF TEXAS
                                        DALLAS DIVISION

                                                                      §
  In re:                                                              § Chapter 11
                                                                      §
  HIGHLAND CAPITAL MANAGEMENT, L.P.,1                                 § Case No. 19-34054-sgj11
                                                                      §
                                        Debtor.                       §

                             CERTIFICATION OF JEFFREY N. POMERANTZ

             Jeffrey N. Pomerantz, under penalty of perjury, certifies as follows:

             1.       I am a partner with the law firm of Pachulski Stang Ziehl & Jones LLP

  (“PSZ&J”). I make this certification in accordance with Appendix F of the Local Bankruptcy



      1
          The Debtor’s last four digits of its taxpayer identification number are (6725). The headquarters and service
                address for the above-captioned Debtor is 300 Crescent Court, Suite 700, Dallas, TX 75201.



  DOCS_LA:335082.2 36027/002
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                Entered 01/19/21 10:10:28      Page 27 of 150




  Rules of the United States Bankruptcy Court for the Northern District of Texas (“Appendix F”)

  regarding the contents of applications for compensation and expenses.

          2.       I have read the Fifteenth Monthly Application for Compensation and for

  Reimbursement of Expenses of Pachulski Stang Ziehl & Jones LLP as Counsel to the Debtor for

  the Period from December 1, 2020 through December 31, 2020 (the “Application”).

          3.       Pursuant to section I.G. of Appendix F, I hereby certify that, to the best of my

  knowledge, information, and belief, formed after reasonable inquiry, that (a) the compensation

  and expense reimbursement sought in the Application is in conformity with Appendix F, except

  as specifically noted in the Application, and (b) the compensation and expense reimbursement

  requested are billed at rates in accordance with practices no less favorable than those customarily

  employed by PSZ&J and generally accepted by PSZ&J’s clients.

                   4.          I have reviewed the requirements of the Guidelines for Reviewing

  Applications for Compensation and Expense Reimbursement of Professionals effective

  January 1, 2001 (the “Guidelines”) and I believe that the Application complies with such

  Guidelines

  Dated: January 19, 2021
                                                            /s/ Jeffrey N. Pomerantz
                                                            Jeffrey N. Pomerantz




  DOCS_LA:335082.2 36027/002                           2
Case 19-34054-sgj11 Doc 1771 Filed 01/19/21   Entered 01/19/21 10:10:28   Page 28 of 150




                                    Exhibit A
                                December 2020 Invoice




  DOCS_LA:335082.2 36027/002
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21           Entered 01/19/21 10:10:28     Page 29 of 150


                                  Pachulski Stang Ziehl & Jones LLP
                                           10100 Santa Monica Blvd.
                                                  13th Floor
                                            Los Angeles, CA 90067
                                                                       December 31, 2020
Board of Directors                                                     Invoice 126769
Highland Capital Management LP                                         Client  36027
300 Crescent Court ste. 700                                            Matter  00002
Dallas, TX 75201
                                                                               JNP

RE: Postpetition

 _______________________________________________________________________________________

          STATEMENT OF PROFESSIONAL SERVICES RENDERED THROUGH 12/31/2020
                   FEES                                               $1,046,024.00
                   EXPENSES                                              $4,130.90
                   TOTAL CURRENT CHARGES                              $1,050,154.90

                   BALANCE FORWARD                                    $2,198,785.68
                   LAST PAYMENT                                       $2,198,785.68
                   TOTAL BALANCE DUE                                  $1,050,154.90
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21       Entered 01/19/21 10:10:28     Page 30 of 150


Pachulski Stang Ziehl & Jones LLP                                          Page:     2
Highland Capital Management LP                                             Invoice 126769
36027 - 00002                                                              December 31, 2020




  Summary of Services by Professional
  ID        Name                        Title                    Rate       Hours              Amount

 BEL        Levine, Beth E.             Counsel                825.00           7.80       $6,435.00

 BMK        Koveleski, Beatrice M.      Case Man. Asst.        350.00           4.00       $1,400.00

 EAW        Wagner, Elissa A.           Counsel                825.00       11.00          $9,075.00

 GIG        Glazer, Gabriel I.          Partner                895.00       47.00         $42,065.00

 GVD        Demo, Gregory Vincent       Counsel                825.00      226.00        $186,450.00

 HDH        Hochman, Harry D.           Counsel                950.00           3.10       $2,945.00

 HRW        Winograd , Hayley R.        Associate              625.00      113.60         $71,000.00

 IAWN       Nasatir, Iain A. W.         Partner               1025.00           2.30       $2,357.50

 IDK        Kharasch, Ira D.            Partner               1145.00      111.30        $127,438.50

 JAM        Morris, John A.             Partner               1075.00      192.40        $206,830.00

 JE         Elkin, Judith               Counsel               1100.00       23.70         $26,070.00

 JEO        O'Neill, James E.           Partner                925.00       27.90         $25,807.50

 JMF        Fried, Joshua M.            Partner                925.00      118.80        $109,890.00

 JNP        Pomerantz, Jeffrey N.       Partner               1075.00      114.50        $123,087.50

 KBD        Dine, Karen B.              Counsel               1075.00       28.20         $30,315.00

 KKY        Yee, Karina K.              Paralegal              425.00       18.10          $7,692.50

 KSN        Neil, Karen S.              Case Man. Asst.        350.00           2.00           $700.00

 LSC        Canty, La Asia S.           Paralegal              425.00       13.60          $5,780.00

 MFC        Caloway, Mary F.            Counsel                995.00           7.30       $7,263.50

 PJJ        Jeffries, Patricia J.       Paralegal              425.00       12.50          $5,312.50

 RJF        Feinstein, Robert J.        Partner               1245.00       15.70         $19,546.50

 RMP        Pachulski, Richard M.       Partner               1445.00           9.40      $13,583.00

 SLP        Pitman, L. Sheryle          Case Man. Asst.        350.00       42.80         $14,980.00

                                                                         1153.00        $1,046,024.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21        Entered 01/19/21 10:10:28      Page 31 of 150


Pachulski Stang Ziehl & Jones LLP                                               Page:     3
Highland Capital Management LP                                                  Invoice 126769
36027 - 00002                                                                   December 31, 2020


  Summary of Services by Task Code
  Task Code         Description                                        Hours                        Amount

 AA                 Asset Analysis/Recovery[B120]                       79.00                  $75,881.00

 AD                 Asset Disposition [B130]                             0.40                       $444.00

 AP                 Appeals [B430]                                      11.80                  $10,265.00

 BL                 Bankruptcy Litigation [L430]                       562.10                 $526,686.00

 CA                 Case Administration [B110]                         112.40                  $67,737.00

 CO                 Claims Admin/Objections[B310]                      132.60                 $122,978.50

 CP                 Compensation Prof. [B160]                           30.20                  $22,270.00

 CPO                Comp. of Prof./Others                                7.00                   $5,265.00

 EB                 Employee Benefit/Pension-B220                       74.00                  $73,431.00

 EC                 Executory Contracts [B185]                           9.40                   $8,035.00

 FF                 Financial Filings [B110]                             0.40                       $370.00

 GB                 General Business Advice [B410]                      34.30                  $35,254.50

 GC                 General Creditors Comm. [B150]                       6.30                   $6,287.50

 M                  Mediation                                           13.00                  $14,110.00

 PD                 Plan & Disclosure Stmt. [B320]                      63.10                  $60,220.50

 RPO                Ret. of Prof./Other                                  6.00                   $5,005.00

 SL                 Stay Litigation [B140]                              11.00                  $11,784.00

                                                                      1153.00               $1,046,024.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21   Entered 01/19/21 10:10:28   Page 32 of 150


Pachulski Stang Ziehl & Jones LLP                                      Page:     4
Highland Capital Management LP                                         Invoice 126769
36027 - 00002                                                          December 31, 2020


  Summary of Expenses
  Description                                                                              Amount
Conference Call [E105]                                                           $1,701.26
Delivery/Courier Service                                                             $7.50
Federal Express [E108]                                                              $78.66
Lexis/Nexis- Legal Research [E                                                     $520.88
Pacer - Court Research                                                             $527.90
Postage [E108]                                                                     $101.00
Reproduction Expense [E101]                                                        $464.80
Reproduction/ Scan Copy                                                            $728.90

                                                                                 $4,130.90
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 33 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:     5
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

  Asset Analysis/Recovery[B120]
 12/01/2020   IDK     AA        E-mails with G Demo, J. Pomerantz re draft letter to      1.40      1145.00      $1,603.00
                                CEO on need for CLO specialist given recent issues,
                                including review of same, and mine and J.
                                Pomerantz’s feedback (.3); E-mails with G Demo re
                                CEO feedback to same and next steps (.1); Attend
                                conference call with Wilmer Hale, DSI, G Demo,
                                CEO on transition issues, CLOs, other (.7); E-mails
                                with G Demo re same and need for memo on various
                                new open issues re transitions (.3).

 12/01/2020   IDK     AA        E-mails with Wilmer Hale, G Demo on Wilmer’s              0.40      1145.00          $458.00
                                draft cease and desist to Nextpoint re CLO
                                interference, including review of same, as well as J.
                                Pomerantz feedback/changes to same (.3); Review
                                of correspondence to CEO re same (.1).

 12/01/2020   IDK     AA        Review of correspondence with Surgent re                  0.10      1145.00          $114.50
                                termination notices on shared services.

 12/01/2020   IDK     AA        E-mails with attorneys re status/timing on sending        0.50      1145.00          $572.50
                                out demands on Dondero p-notes, and need for call
                                re same (.2); E-mails with DSI, G Demo re his draft
                                demand letters, including review of same, and info
                                needed from DSI (.3).

 12/01/2020   JNP     AA        Review draft email regarding retention of CLO             0.10      1075.00          $107.50
                                counsel and provide comment.

 12/01/2020   JNP     AA        Review and comment on letter regarding CLOs.              0.20      1075.00          $215.00

 12/01/2020   GVD     AA        Review convertible note documents in advance of           2.70       825.00      $2,227.50
                                call (0.2); conference with HCMLP re director
                                issues (0.5); conference with convertible note issue
                                re potential conversion (0.5); draft demand letters re
                                outstanding notes (0.9); conference with J. Romey re
                                demand letters (0.4); review termination notices re
                                shared service/sub-advisory agreements (0.2)

 12/02/2020   IDK     AA        Review of correspondence with CEO on demand               1.50      1145.00      $1,717.50
                                notes (.1); Review of correspondence with DSI, G
                                Demo on revisions to demands re Dondero related
                                P- Notes and relevant info (.2); Attend initial
                                conference call with J. Pomerantz, J Morris on
                                demand notes and other issues (.3); Telephone
                                conference with G Demo and J. Pomerantz re same
                                and next steps (.1); Attend 2d call on demand notes,
                                today’s employee call and call with CLO issuers
                                (.8).
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 34 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:     6
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/02/2020   IDK     AA        E-mails with J Morris re his revised cease and desist     0.30      1145.00          $343.50
                                letter to Nextbank re CLOs, including review of
                                same, and where letter should come from, and other
                                CLO issues.

 12/02/2020   IDK     AA        E-mails with J. Pomerantz re result of call with          0.20      1145.00          $229.00
                                issuers of CLOs and next steps (.2).

 12/02/2020   JNP     AA        Review draft demand notes.                                0.10      1075.00          $107.50

 12/02/2020   JNP     AA        Participate on call with J. Seery, T. Silva, Gregory      0.90      1075.00          $967.50
                                V. Demo and CLO issuers counsel regarding status.

 12/02/2020   JNP     AA        Emails regarding finalizing letter regarding CLOs.        0.10      1075.00          $107.50

 12/02/2020   GVD     AA        Correspondence with J. Seery re demand letters            1.80       825.00      $1,485.00
                                (0.2); correspondence re status of purchase and sale
                                agreement (0.1); correspondence re substitution of
                                directors (0.1); revise demand letters re notes (0.4);
                                conference with J. Romey re related entity financial
                                statements (0.1); conference with F. Caruso re
                                subservicer agreements (0.4); correspondence re
                                assumption of lease (0.2); conference with J. Romey
                                re transition issues (0.3)

 12/03/2020   IDK     AA        Review of numerous correspondence re demand               0.40      1145.00          $458.00
                                letters to Dondero and related entities liable on
                                demand notes and related individuals working for
                                same, including feedback from same counsels and
                                from Waterhouse re notice requirements in demand
                                notes.

 12/03/2020   IDK     AA        E-mail to G Demo re correspondence with                   0.20      1145.00          $229.00
                                CEO/UBS on paying off NextBank loan at Multi
                                Strat, and consider next steps given potential
                                objection by UBS.

 12/03/2020   JNP     AA        Review emails regarding demand notes.                     0.10      1075.00          $107.50

 12/03/2020   JNP     AA        Review and respond to emails regarding demand             0.10      1075.00          $107.50
                                notes.

 12/03/2020   GVD     AA        Conference with F. Caruso re transitional issues and      2.30       825.00      $1,897.50
                                asset monetizations (0.5); revise and send letters re
                                payment of demand notes (0.9); multiple
                                correspondence re CLO management agreements
                                (0.3); conference with J. Bain re CLO management
                                agreements (0.4); multiple correspondence re
                                Cayman directors (0.2)

 12/04/2020   IDK     AA        E-mails to G Demo, Wilmer Hale, internal legal, on        0.30      1145.00          $343.50
                                draft of proposal to NextPoint re its acquisition of
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28            Page 35 of 150


Pachulski Stang Ziehl & Jones LLP                                                                   Page:     7
Highland Capital Management LP                                                                      Invoice 126769
36027 - 00002                                                                                       December 31, 2020


                                                                                            Hours          Rate         Amount
                                CLOs, including review of same, and revised per
                                feedback.
 12/04/2020   JNP     AA        Review and comment on cease and desist letters and           0.20      1075.00          $215.00
                                emails.

 12/05/2020   IDK     AA        Review and consider extensive memo from G Demo               0.40      1145.00          $458.00
                                re feedback from Dechert firm on significant issues
                                re transfer of CLO management to NextPoint, as
                                well as memo to NextPoint re terms of potential deal
                                re same.

 12/07/2020   IDK     AA        E-mails with G Demo and J. Pomerantz re Demo                 0.30      1145.00          $343.50
                                summary of discussions with NPA re CLO transition
                                to NPA and concerns on asset sales prior to transfer
                                and deal point issues, and consider same (.2);
                                Review briefly E-mails with CEO, others re Dechert
                                problems re representing Debtor on CLO issues and
                                next steps (.1).

 12/07/2020   IDK     AA        Review of correspondence from NextPoint re its               0.40      1145.00          $458.00
                                threat of filing injunction re CLOs (.1); Telephone
                                conference with conference with J. Pomerantz and G
                                Demo re how to respond to same (.2); Telephone
                                conference with J. Pomerantz re same (.1).

 12/07/2020   GVD     AA        Conference with F. Caruso re asset issues (0.2);             2.80       825.00      $2,310.00
                                correspondence re potential agreement on
                                convertible note purchase agreement (0.1);
                                conference with WilmerHale re corporate
                                governance issues (0.6); conference with J. Wright
                                re potential CLO management agreement transfer
                                (0.6); correspondence with group re conversation
                                with J. Wright (0.4); conference with J. Seery re
                                CLO management agreement issues (0.2);
                                conference with J. Pomerantz and I. Kharasch re
                                CLO management agreement issue (0.2); attend to
                                issues re CLO management agreement transfer (0.2);
                                correspondence with T. Silva re CLO management
                                agreement transfer (0.1); review issues re Acis
                                allocation of Maples fees (0.2)

 12/08/2020   IDK     AA        E-mails with CEO and attorneys re Dechert problem            0.30      1145.00          $343.50
                                re CLO issues, related Cayman issues and litigation
                                specialty re same and need for other counsel for
                                same, including various E-mails on potential
                                alternatives, and feedback from potential firms.

 12/08/2020   IDK     AA        E-mails with CEO, others re CLO issuers request for          0.40      1145.00          $458.00
                                call and status on their threat to initiate litigation vs
                                Debtor (.1); E-mails with attorneys re CLO issuers
                                just filed injunction papers re stopping trades at
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 36 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:     8
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                CLOs, including brief review of same and comments
                                to same (.3).
 12/08/2020   JAM     AA        E-mail to J. Seery, J. Dubel, J. Pomerantz, G. Demo       0.10      1075.00          $107.50
                                re: recovery of legal expenses incurred by the estate
                                in connection with the resolution of Brown Rudnick
                                dispute with CLOs (0.1).

 12/09/2020   IDK     AA        E-mails with CEO, others re correspondence with           0.10      1145.00          $114.50
                                Sidley re extension to sue CLO Holdco.

 12/09/2020   IDK     AA        E-mails with J. Pomerantz re next steps in DSI Dec        0.20      1145.00          $229.00
                                re transition issues, and consider (.2).

 12/09/2020   IDK     AA        E-mails and telephone conferences with G Demo on          0.50      1145.00          $572.50
                                need for motion to pay off NextBank from
                                Multi-Strat, and next steps and consider (.3);
                                Telephone conference with G Demo re need for
                                motion re CLOs and J Kim, other assistance on
                                Dondero issues (.1); E-mails with J Elkin re same
                                (.1).

 12/09/2020   MFC     AA        Emails from/to G. Demo and J. Romey regarding             0.10       995.00           $99.50
                                363 motion.

 12/09/2020   MFC     AA        Review operating protocols and loan information.          0.60       995.00          $597.00

 12/09/2020   MFC     AA        Draft motion for authority to prepay loan.                0.50       995.00          $497.50

 12/09/2020   MFC     AA        Call with G. Demo and J. Romey regarding motion           0.40       995.00          $398.00
                                to prepay loan.

 12/09/2020   GVD     AA        Review issues re loan repayment                           0.30       825.00          $247.50

 12/09/2020   GVD     AA        Conference with J. Romey and M. Caloway re loan           0.40       825.00          $330.00
                                repayment issues

 12/10/2020   IDK     AA        Review and consider G Glazier extensive memo on           0.70      1145.00          $801.50
                                demand note litigation and related Stern issues (.4);
                                E-mails with G Glazer re same (.2); E-mails with J.
                                Pomerantz re same (.1).

 12/10/2020   IDK     AA        E-mails with Caruso/DSI re status on transition           0.20      1145.00          $229.00
                                issues re shared services (.1); E-mails with attorneys
                                re same and need for role of Brad Sharp re transition
                                Dec. (1 ).

 12/10/2020   MFC     AA        Drafting motion to prepay loan.                           1.70       995.00      $1,691.50

 12/10/2020   MFC     AA        Call with F. Caruso regarding SEI contract issues.        0.40       995.00          $398.00

 12/10/2020   MFC     AA        Emails to F. Caruso regarding NAV and SEI                 0.20       995.00          $199.00
                                contract issues.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                        Entered 01/19/21 10:10:28      Page 37 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:     9
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/10/2020   GVD     AA        Multiple conferences with counsel to CLO issuers re      0.80       825.00          $660.00
                                potential transfer and follow up re same

 12/10/2020   GVD     AA        Conference with J. Romey re transition issues            0.20       825.00          $165.00

 12/10/2020   GVD     AA        Draft outline re transition issues                       0.50       825.00          $412.50

 12/11/2020   IDK     AA        E-mails with G Demo re Stern issues on collection        0.30      1145.00          $343.50
                                of AR and related Stern memo (.2); Review of
                                correspondence with G Glazer re same on Stern
                                analysis (.1).

 12/11/2020   IDK     AA        Review of correspondence from directors of HCLOF         0.30      1145.00          $343.50
                                re its “concerns” on managed CLOs, including G
                                Demo’s correspondence with Wilmer Hale re need
                                for answers to related questions (.2); E-mails with G
                                Demo and J. Pomerantz re same (.1).

 12/11/2020   IDK     AA        Review and consider draft of motion to payoff            0.60      1145.00          $687.00
                                NextBank loan at Multi Strat, including G Demo
                                E-mail to re issues on same (.3); E-mail to G Demo
                                re my extensive comments/changes to be made to
                                same (.3).

 12/11/2020   IDK     AA        Review extensive correspondence from counsel to          0.20      1145.00          $229.00
                                NPA/HCMFA re various new theories re demand
                                letters, reimbursements, shared services, other.

 12/11/2020   MFC     AA        Revise motion to prepay loan.                            0.30       995.00          $298.50

 12/11/2020   MFC     AA        Emails to/from J. Romey and G. Demo re motion to         0.20       995.00          $199.00
                                prepay loan.

 12/11/2020   GVD     AA        Review and revise update list of transition items        0.40       825.00          $330.00
                                from F. Caruso

 12/11/2020   GVD     AA        Review correspondence from Guernsey directors re         0.20       825.00          $165.00
                                meet and confer

 12/11/2020   GVD     AA        Review motion re prepayment of loan                      0.50       825.00          $412.50

 12/11/2020   GVD     AA        Conference with J. Seery, J. Romey, and HCMLP re         0.60       825.00          $495.00
                                potential asset transactions

 12/11/2020   GVD     AA        Conference with J. Romey re follow up to asset           0.20       825.00          $165.00
                                transaction call

 12/11/2020   GVD     AA        Conference with F. Caruso re status of transition        0.20       825.00          $165.00
                                items

 12/12/2020   IDK     AA        E-mail to CEO re his feedback on HCMFA                   0.10      1145.00          $114.50
                                assertions/allegations on Debtor’s attempt to collect
                                on demand notes, shared services.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28        Page 38 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    10
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/13/2020   IDK     AA        Numerous E-mails with attorneys re draft of             0.20      1145.00          $229.00
                                response to extensive allegations by HCMFA re
                                demand notes, shared services, including
                                feedback/changes re same.

 12/14/2020   IDK     AA        E-mail to HCLCF/NPA in response to letter from          0.10      1145.00          $114.50
                                same on breaches and demand notes.

 12/14/2020   JNP     AA        Review email from HCLOF regarding upcoming              0.10      1075.00          $107.50
                                discussion with J. Seery to discuss status.

 12/14/2020   MFC     AA        Email to client regarding status of SEI agreement.      0.10       995.00           $99.50

 12/14/2020   GVD     AA        Conference with WilmerHale re corporate                 0.40       825.00          $330.00
                                governance issues

 12/14/2020   GVD     AA        Review issues re debt issuances                         0.30       825.00          $247.50

 12/14/2020   GVD     AA        Conference with J. Romey re debt issues                 0.30       825.00          $247.50

 12/15/2020   IDK     AA        E-mails with CLO Issuers counsels re their position     1.00      1145.00      $1,145.00
                                on our response to NPA motion re CLOs and need
                                for call (.2); Attend conference call with CLO
                                issuers re transfer issues of management of CLOs
                                and their communications with NPA (.6); Review of
                                UCC joinder in our objection to CLO motion,
                                including E-mails with Board re same (.2).

 12/15/2020   IDK     AA        E-mails with B Sharp, DSI, re status on transition      0.30      1145.00          $343.50
                                issues/memo (.2); E-mails with Kasowitz re issues
                                on getting core CLO documents to NPA re transition
                                (.1).

 12/15/2020   IDK     AA        Review and consider revised motion to payoff            0.60      1145.00          $687.00
                                NextBank loan at Multi-Strat (.2); E-mail to G
                                Demo re my list of further modifications to same
                                (.2); Review of further modified motion, along with
                                E-mail to DSI re same for further facts needed, and
                                DSI feedback (.2).

 12/15/2020   GVD     AA        Revise and circulate motion re prepayment of loan       2.30       825.00      $1,897.50

 12/15/2020   GVD     AA        Conference with F. Caruso re transition and contract    0.60       825.00          $495.00
                                issues

 12/15/2020   GVD     AA        Correspondence re potential resolution of               0.10       825.00           $82.50
                                convertible note

 12/16/2020   IDK     AA        E-mails with G Demo and DSI re CEO sign off on          0.20      1145.00          $229.00
                                motion to prepay NextBank and next steps and
                                further info for same.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 39 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    11
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/16/2020   IDK     AA        E-mails with CEO, G Demo re todays CLO Holdco             0.20      1145.00          $229.00
                                demand for payment on Select notes, including
                                review of same.

 12/16/2020   GVD     AA        Conference with K. Vela re convertible note               0.20       825.00          $165.00

 12/16/2020   GVD     AA        Conference re monetization of portfolio investments       0.50       825.00          $412.50

 12/16/2020   GVD     AA        Conference with J. Donohue re debt issues                 0.10       825.00           $82.50

 12/16/2020   GVD     AA        Conference with F. Caruso re open transition items        0.20       825.00          $165.00

 12/16/2020   GVD     AA        Revise motion re prepayment of NexBank loan               0.60       825.00          $495.00

 12/16/2020   GVD     AA        Address issues re HCLOF interests                         0.50       825.00          $412.50

 12/16/2020   GVD     AA        Conference with J. Romey re prepayment of                 0.30       825.00          $247.50
                                NexBank loan

 12/16/2020   GVD     AA        Conference with DSI re additional contract                0.30       825.00          $247.50
                                terminations

 12/17/2020   IDK     AA        E-mails with CEO, DSI, others on FTI feedback on          0.20      1145.00          $229.00
                                payments due from Select and protocol issues re
                                same.

 12/17/2020   IDK     AA        E-mails with DSI re initial list of assumed contracts,    0.20      1145.00          $229.00
                                including review of same, and need for call re same
                                (.2).

 12/17/2020   JMF     AA        Review motion to prepay loan re protocols.                0.30       925.00          $277.50

 12/17/2020   GVD     AA        Conference with J. Romey re prepayment of                 0.50       825.00          $412.50
                                NexBank loan

 12/17/2020   GVD     AA        Revise and file NexBank prepayment motion                 0.40       825.00          $330.00

 12/17/2020   GVD     AA        Draft additional notices of termination of shared         0.40       825.00          $330.00
                                services agreements

 12/17/2020   GVD     AA        Draft note agreement re potential loan to Select          0.60       825.00          $495.00
                                Fund

 12/17/2020   GVD     AA        Multiple calls re potential loan to Select Fund           0.30       825.00          $247.50

 12/17/2020   GVD     AA        Correspondence re potential sale transaction and          0.20       825.00          $165.00
                                next steps

 12/17/2020   GVD     AA        Conference with T. Courneyor re potential sale            0.20       825.00          $165.00
                                transaction

 12/17/2020   GVD     AA        Review issues re management of CLO contracts              0.20       825.00          $165.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 40 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    12
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/17/2020   GVD     AA        Review timeline re transition issues                      0.50       825.00          $412.50

 12/17/2020   GVD     AA        Conference with CLO issuers counsel re treatment          0.50       825.00          $412.50
                                of CLO management agreements

 12/17/2020   GVD     AA        Conference with J. Romey re transition issues             0.40       825.00          $330.00

 12/18/2020   IDK     AA        Attend conference call with DSI, G Demo re                1.60      1145.00      $1,832.00
                                numerous transition issues including contracts to
                                assume/reject/defer (1.3); E-mail to DSI re its
                                revised DEC on transition issues, including review
                                of same (.3).

 12/18/2020   IDK     AA        E-mails with DSI, others on Dondero interference          2.00      1145.00      $2,290.00
                                with cancellation of Moody’s contract, including
                                related E-mails with re same (.2); Telephone
                                conference with J. Pomerantz re same (.1); E-mails
                                with DSI and attorneys re need for call re same, and
                                info needed for call (.2); Attend conference call with
                                J. Pomerantz and G Demo re same and issues on
                                same and next steps, and HarbourVest transfer
                                issues (.3); Attend next conference call with DSI,
                                attorneys re same on further facts (.3); Prep of draft
                                letter to Moody’s clarifying the Debtor’s intentions
                                on the contract, including NextPoint taking old
                                contract (.4); Attend further conference call with
                                CEO, J. Pomerantz, G Demo re general problem
                                with Moody’s/NextPoint, proposed draft letter and
                                next steps (.3); E-mails with DSI re draft letter for
                                DSI to send re same and coordination (.2).

 12/18/2020   IDK     AA        Telephone conference with Dondero counsel, J.             0.20      1145.00          $229.00
                                Pomerantz, re Moody’s and interference of Dondero
                                (.2).

 12/18/2020   IDK     AA        E-mails with attorneys re Dondero related entities        0.10      1145.00          $114.50
                                demand for payment from Select.

 12/18/2020   IDK     AA        E-mails with DSI, G Demo, J. Pomerantz re                 0.20      1145.00          $229.00
                                summary of proposed sale to Eagle Equity and
                                release issues on same.

 12/18/2020   JNP     AA        Conference with Ira D. Kharasch and Gregory V.            0.30      1075.00          $322.50
                                Demo regarding Moodys contract.

 12/18/2020   JNP     AA        Conference with Ira D. Kharasch, Gregory V. Demo          0.30      1075.00          $322.50
                                and F. Caruso regarding employees.

 12/18/2020   JNP     AA        Conference with J. Seery, Ira D. Kharasch and             0.30      1075.00          $322.50
                                Gregory V. Demo regarding Moodys.

 12/18/2020   JNP     AA        Conference with M. Lynn and Ira D. Kharasch               0.20      1075.00          $215.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28        Page 41 of 150


Pachulski Stang Ziehl & Jones LLP                                                             Page:    13
Highland Capital Management LP                                                                Invoice 126769
36027 - 00002                                                                                 December 31, 2020


                                                                                      Hours          Rate         Amount
                                regarding Moodys issues.
 12/18/2020   JNP     AA        Email to and from Gregory V. Demo regarding            0.10      1075.00          $107.50
                                Engle transaction.

 12/18/2020   GVD     AA        Review purchase agreement re potential transaction     1.10       825.00          $907.50

 12/18/2020   GVD     AA        Conference re portfolio company governance issues      0.50       825.00          $412.50

 12/18/2020   GVD     AA        Conference with DSI and J. Seery re convertible        0.50       825.00          $412.50
                                note agreement

 12/18/2020   GVD     AA        Conference with F. Caruso re open transition issues    0.20       825.00          $165.00

 12/19/2020   JNP     AA        Conference with Gregory V. Demo regarding              0.10      1075.00          $107.50
                                HCLOF.

 12/19/2020   JNP     AA        Review email from M. Lynn regarding Moodies and        0.10      1075.00          $107.50
                                forward to J. Seery.

 12/20/2020   IDK     AA        E-mails with DSI, G Demo on p-note issues by           0.20      1145.00          $229.00
                                Dondero entities vs Select, including quick review
                                on same.

 12/20/2020   IDK     AA        Review and consider E-mails with J Morris, others      0.20      1145.00          $229.00
                                re draft of complaint vs Dondero on demand notes
                                and attachment remedy issues.

 12/20/2020   JNP     AA        Emails to and from Gregory V. Demo regarding call      0.10      1075.00          $107.50
                                with HCLOF counsel.

 12/20/2020   GVD     AA        Review materials re potential debt equitization        0.20       825.00          $165.00

 12/21/2020   IDK     AA        E-mail to G Demo correspondence to CEO with            0.20      1145.00          $229.00
                                draft loan note to Select and issues.

 12/21/2020   IDK     AA        Review and consider DSI analysis and summary of        0.30      1145.00          $343.50
                                proposed Eagle Equity transaction.

 12/21/2020   IDK     AA        E-mails with DSI, others on rescheduling of            0.10      1145.00          $114.50
                                transition issues call.

 12/21/2020   JNP     AA        Conference with Gregory V. Demo in preparation         0.10      1075.00          $107.50
                                for call with M. Maloney regarding HCLOF.

 12/21/2020   JNP     AA        Conference with Gregory V. Demo and Alston &           0.70      1075.00          $752.50
                                Bird regarding HCLOF related issues.

 12/21/2020   JNP     AA        Conference with Gregory V. Demo after call with        0.10      1075.00          $107.50
                                Alston & Bird regarding HCLOF.

 12/21/2020   JNP     AA        Email to Gregory V. Demo regarding Multi Stat          0.10      1075.00          $107.50
                                analysis.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28           Page 42 of 150


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    14
Highland Capital Management LP                                                                    Invoice 126769
36027 - 00002                                                                                     December 31, 2020


                                                                                          Hours          Rate         Amount

 12/21/2020   GVD     AA        Conference with C. Baynard re portfolio company            0.90       825.00          $742.50
                                tax issues (0.4); conference with counsel to portfolio
                                company re same (0.5)

 12/21/2020   GVD     AA        Conference with F. Caruso re transition issues and         0.40       825.00          $330.00
                                next steps

 12/21/2020   GVD     AA        Conference with J. Romey re transition issues and          0.50       825.00          $412.50
                                a/r collection

 12/21/2020   GVD     AA        Attend to issues re payment of demand notes                0.30       825.00          $247.50

 12/22/2020   IDK     AA        Review and consider DSI revised/updated DEC on             1.60      1145.00      $1,832.00
                                transition issues for ops prior to Effective Date, and
                                after Effective Date (.3) ; attend conference call with
                                DSI team, J. Pomerantz, G Demo, re transition
                                issues to Effective Date, and post-Effective Date
                                ops, current op issues (1.2) ; E-mails with J.
                                Pomerantz and G Demo re coordination of call with
                                CEO on transition (.1).

 12/22/2020   IDK     AA        Review of correspondence to Dondero counsel on             0.10      1145.00          $114.50
                                payment re CLO Holdco notes

 12/22/2020   IDK     AA        E-mails with DSI, others on coordination of Eagle          0.10      1145.00          $114.50
                                Equity issues (.1).

 12/22/2020   IDK     AA        E-mails with J. Pomerantz and G Demo re DSI DEC            0.20      1145.00          $229.00
                                on Multi-Strat ownership/interests breakdown,
                                including review of same (.2).

 12/22/2020   JNP     AA        Review DSI deck regarding transition issues in             0.20      1075.00          $215.00
                                preparation for call.

 12/22/2020   JNP     AA        Conference with DSI, Ira D. Kharasch and Gregory           1.20      1075.00      $1,290.00
                                V. Demo regarding transition issues.

 12/22/2020   JNP     AA        Review email and attachments regarding proposed            0.20      1075.00          $215.00
                                transaction regarding Eagle Equity Advisors.

 12/22/2020   JNP     AA        Conference with DSI and Gregory V. Demo                    0.40      1075.00          $430.00
                                regarding Eagle Equity Advisors.

 12/22/2020   MFC     AA        Emails to/from F. Caruso and G. Demo regarding             0.10       995.00           $99.50
                                SEI contract status.

 12/22/2020   GVD     AA        Correspondence with counsel to CLO Holdco re               0.10       825.00           $82.50
                                loan repayment issues

 12/22/2020   GVD     AA        Attend to issues re J. Seery CIMA registration             0.10       825.00           $82.50

 12/22/2020   GVD     AA        Attend PSZJ/DSI call re transition items                   1.20       825.00          $990.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28      Page 43 of 150


Pachulski Stang Ziehl & Jones LLP                                                             Page:    15
Highland Capital Management LP                                                                Invoice 126769
36027 - 00002                                                                                 December 31, 2020


                                                                                      Hours          Rate         Amount

 12/22/2020   GVD     AA        Draft settlement agreement re convertible note         0.60       825.00          $495.00
                                issues

 12/22/2020   GVD     AA        Attend to issues re transferring bank accounts         0.50       825.00          $412.50

 12/22/2020   GVD     AA        Conference with PSZJ and DSI re potential asset        0.40       825.00          $330.00
                                sale and release issues

 12/23/2020   IDK     AA        Review of DSI power point on various transition and    1.40      1145.00      $1,603.00
                                contract issues re operations before and after
                                Effective Date (.2); Attend initial conference call
                                with DSI team, others on transition issues (.2);
                                Attend 2d conference call re same also with CEO
                                (1.0).

 12/23/2020   IDK     AA        Review of correspondence to Wilmer Hale re open        0.70      1145.00          $801.50
                                issues on MS (.1); Attend conference call with
                                Wilmer Hale on MS issues and UBS (.6).

 12/23/2020   IDK     AA        Review of numerous correspondence re draft letter      0.20      1145.00          $229.00
                                for CEO to send to various employees re shared
                                services on denial of access and related Dondero
                                issues (.2).

 12/23/2020   JNP     AA        Conference with DSI and PSZJ regarding transition      0.20      1075.00          $215.00
                                issues.

 12/23/2020   JNP     AA        Conference with DSI, PSZJ and J. Seery regarding       1.00      1075.00      $1,075.00
                                transition issues.

 12/23/2020   JNP     AA        Review proposed letter to Multi Strat investors and    0.40      1075.00          $430.00
                                provide comments; Conference with Ira D. Kharasch
                                regarding same.

 12/23/2020   MFC     AA        Emails regarding SEI contract and motion to            0.10       995.00           $99.50
                                approve same.

 12/23/2020   MFC     AA        Drafting SEI motion.                                   0.60       995.00          $597.00

 12/23/2020   MFC     AA        Review SEI contract.                                   0.40       995.00          $398.00

 12/23/2020   GVD     AA        Conference with PSZJ and WilmerHale re fiduciary       0.60       825.00          $495.00
                                obligations

 12/23/2020   GVD     AA        Attend internal call re transition issues              1.10       825.00          $907.50

 12/23/2020   GVD     AA        Conference with J. Romey re open transition issues     0.90       825.00          $742.50
                                and next steps

 12/24/2020   IDK     AA        E-mail to DSI re Siepe contract re transition (.1).    0.10      1145.00          $114.50

 12/24/2020   GVD     AA        Multiple conference with counsel to Eagle Equity re    0.50       825.00          $412.50
                                potential deal points
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28        Page 44 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    16
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/28/2020   IDK     AA        E-mails with DSI, M. Calloway re markup of SEI          0.20      1145.00          $229.00
                                proposed contract.

 12/28/2020   JNP     AA        Review email regarding assumption of CLO                0.10      1075.00          $107.50
                                contracts.

 12/28/2020   MFC     AA        Mark up SEI agreement.                                  1.20       995.00      $1,194.00

 12/28/2020   MFC     AA        Revising motion to approve SEI agreement.               0.40       995.00          $398.00

 12/28/2020   GVD     AA        Conference with J. Seery re administrative authority    0.40       825.00          $330.00
                                issues

 12/28/2020   GVD     AA        Conference with F. Caruso re transition issues          0.40       825.00          $330.00

 12/28/2020   GVD     AA        Conference with insurance broker and follow up re       0.40       825.00          $330.00
                                same

 12/29/2020   GVD     AA        Conference with J. Donohue re demand amounts            0.20       825.00          $165.00

 12/29/2020   GVD     AA        Conference with F. Caruso re insurance issues           0.20       825.00          $165.00

 12/29/2020   GVD     AA        Review transition issues term sheet                     0.20       825.00          $165.00

 12/30/2020   JNP     AA        Review asset listing Committee wants to share with      0.10      1075.00          $107.50
                                D. Parker.

 12/30/2020   GVD     AA        Attend to issues re conversion of promissory note       0.80       825.00          $660.00

 12/30/2020   GVD     AA        Review order re deposit of funds into court registry    0.20       825.00          $165.00

 12/30/2020   GVD     AA        Conference with F. Caruso re transition items           0.40       825.00          $330.00

 12/30/2020   GVD     AA        Conference with I. Kharasch re transition issues        0.20       825.00          $165.00

 12/30/2020   GVD     AA        Draft letter to M. Lynn re transition issues            0.60       825.00          $495.00

 12/31/2020   GVD     AA        Conference with J. Romey and Governance Re              0.50       825.00          $412.50

 12/31/2020   GVD     AA        Conference with T. Surgent re directorships             0.20       825.00          $165.00

                                                                                       79.00                  $75,881.00

  Asset Disposition [B130]
 12/03/2020   JNP     AD        Conference with R. Nelms regarding calls with M.        0.20      1075.00          $215.00
                                Lynne regarding asset sales.

 12/16/2020   IDK     AD        E-mails with attorneys re Dondero counsel markup        0.20      1145.00          $229.00
                                of order continuing Dondero 363 motion, including
                                review of same.

                                                                                        0.40                       $444.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28          Page 45 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    17
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

  Appeals [B430]
 10/07/2020   JAM     AP        E-mails with Z. Annable re: filing of                    0.50      1075.00          $537.50
                                counter-designations for Dondero appeal of Acis
                                Rule 9019 order (0.2); review/revise
                                counter-designations for Dondero appeal of Acis
                                Rule 9019 order (0.2); communications with A.
                                Chiarello, R. Patel, G. Demo re:
                                counter-designations for Dondero appeal of Acis
                                Rule 9019 order (0.1);

 11/30/2020   LSC     AP        Review designations of appeal filed by UBS and           1.90       425.00          $807.50
                                Dondero and prepare counter-designations of appeal
                                for J,. Morris.

 12/04/2020   JAM     AP        E-mails with Z. Annable re: appellate designations       2.00      1075.00      $2,150.00
                                for UBS appeal of Redeemer Rule 9019 order (0.2);
                                e-mail to S. Tomkowiak, A. Clubok, G. Demo re:
                                sealing issues relating to appeal (0.2); e-mails with
                                A. Chiarello, G. Demo re: appellate designations for
                                Dondero appeal of Acis Rule 9019 order (0.2); draft
                                Disclosure of Interested Parties for UBS appeal of
                                Redeemer Rule 9019 motion (1.4);

 12/06/2020   JAM     AP        Review entries on Dondero's designations in              2.20      1075.00      $2,365.00
                                connection with appeal of Acis Rule 9019 order
                                (1.1); review of the docket concerning the Debtor's
                                exhibits admitted in connection with the Acis Rule
                                9019 motion (0.6); preparation of
                                counter-designations for Dondero appeal of Acis
                                Rule 9019 order (0.4); e-mails with Z. Annable, G.
                                Demo re: counter-designations for Dondero appeal
                                of Acis Rule 9019 order (0.1);

 12/08/2020   JNP     AP        Review and respond to email regarding Redeemer           0.10      1075.00          $107.50
                                intervention on UBS appeal.

 12/08/2020   JAM     AP        E-mails with M. Hankin, J. Pomerantz, J. Seery           0.10      1075.00          $107.50
                                (others) re: Redeemer Committee intervention in
                                UBS appeal of Redeemer Rule 9019 Order (0.1)

 12/11/2020   JNP     AP        Conference with Jenner, Latham and John A. Morris        0.20      1075.00          $215.00
                                regarding meet and confer regarding Motion to
                                Intervene.

 12/18/2020   HRW     AP        Draft proposed Notice of Appeal for Dondero              0.80       625.00          $500.00
                                motion (0.8);

 12/19/2020   JAM     AP        Draft Certificate of Interested Parties for Dondero      0.50      1075.00          $537.50
                                appeal of Acis Rule motion (0.4); e-mail to Z.
                                Annable, J. Pomerantz, G. Demo re: Certificate of
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28           Page 46 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    18
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                Interested Parties for Dondero appeal of Acis Rule
                                motion (0.1);
 12/21/2020   EAW     AP        Research re: appellate issues (UBS).                      3.20       825.00      $2,640.00

 12/22/2020   JNP     AP        Emails to and from Latham regarding Notice of             0.10      1075.00          $107.50
                                Appeal.

 12/22/2020   JNP     AP        Review email from T. Mascherin regarding UBS              0.10      1075.00          $107.50
                                appeal.

 12/22/2020   EAW     AP        Review emails to/from J. Pomerantz, T. Mascherin          0.10       825.00           $82.50
                                and A. Clubok re: appellate issues.

                                                                                         11.80                  $10,265.00

  Bankruptcy Litigation [L430]
 11/03/2020   LSC     BL        Retrieve appendices regarding Daugherty motion            0.40       425.00          $170.00
                                and prepare file for attorney review.

 11/06/2020   RMP     BL        Conference with I. Kharasch re UBS.                       0.20      1445.00          $289.00

 11/07/2020   LSC     BL        Retrieve exhibits in connection with Daugherty 3018       0.50       425.00          $212.50
                                motion and opposition to summary judgment for E.
                                Wagner (.5).

 11/09/2020   LSC     BL        Retrieve exhibits for H. Winograd in connection           0.30       425.00          $127.50
                                with 3018 pleadings.

 11/18/2020   RMP     BL        Conferences with I. Kharasch re plan and litigation       0.40      1445.00          $578.00
                                issues.

 11/20/2020   RMP     BL        Conferences with J. Pomerantz and I. Kharasch re          0.40      1445.00          $578.00
                                UBS and other claim issues.

 12/01/2020   JAM     BL        Review e-mails re: document production (0.3);             2.60      1075.00      $2,795.00
                                telephone conference with J. Romey, T. Jeremiassen
                                re: document production (financial documents)
                                (0.4); telephone conference with T. Jeremiassen, J.
                                Romey, P. Montgomery, C. Rognes, FTI re:
                                document production (financial documents) (0.6);
                                e-mail to J. Seery re: Daugherty’s Delaware II case
                                (0.1); e-mails with J. Kane, I. Leventon, S. Vitiello,
                                DSI re: Grant Scott e-mails (0.2); communications
                                with J. Seery, Z. Annable, J. Pomerantz, I. Kharasch,
                                G. Demo re: Daugherty motion to lift the automatic
                                stay (0.2); review Daugherty motion to lift the
                                automatic stay (0.4); review/revise letter to K&L
                                Gates re: Dondero (0.4).

 12/01/2020   GVD     BL        Multiple conferences with J. Morris and J. Romey re       1.80       825.00      $1,485.00
                                discovery issues (0.5); correspondence with J. Seery
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28          Page 47 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    19
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                re potential structured products issues (0.6); review
                                correspondence re CLO issuers and next steps (0.2);
                                review cease and desist letters (0.5)
 12/02/2020   KKY     BL        Draft 3rd removal extension motion                       0.60       425.00          $255.00

 12/02/2020   JAM     BL        Review/revise cease and desist letter to KL &Gates       1.20      1075.00      $1,290.00
                                re: CLO investment decisions (0.2); e-mails with J.
                                Seery, G. Demo re: revised letter to K&L Gates
                                (0.1); e-mails with M. Hankin, G. Demo, E. Wagner
                                re: appellate record for UBS appeal of Redeemer
                                9019 order (0.1); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo re: demands for
                                payment on Promissory Notes and related matters
                                (0.8).

 12/02/2020   LSC     BL        Prepare and transmit document production to              0.50       425.00          $212.50
                                Committee.

 12/02/2020   GVD     BL        Review revisions to cease and desist letter              0.30       825.00          $247.50

 12/03/2020   IDK     BL        Review of numerous correspondence with J Morris,         0.30      1145.00          $343.50
                                I Leventon, CEO on issues of production of certain
                                docs to UCC and related Dugaboy issues (.2);
                                Review of related correspondence with J Morris,
                                Klos, re UCC discovery and next steps, as well as
                                further production issues (.1).

 12/03/2020   IDK     BL        E-mails to J Morris, J. Pomerantz re cease and desist    0.20      1145.00          $229.00
                                letter to NextPoint (.1); E-mails to G Demo re CLO
                                issuers and Dondero communication to same (.1).

 12/03/2020   IDK     BL        E-mails to G Demo re revised draft cease and desist      0.40      1145.00          $458.00
                                letter to Dondero, including review of same, and J
                                Morris markup (.2); E-mails to J Morris re his
                                markup of same and my feedback, and next steps
                                (.2).

 12/03/2020   JNP     BL        Conference with J. Dubel regarding Dondero               0.50      1075.00          $537.50
                                actions, response thereto and other issues.

 12/03/2020   JNP     BL        Review email regarding Committee request for             0.10      1075.00          $107.50
                                discovery.

 12/03/2020   JNP     BL        Conference with Gregory V. Demo, John A. Morris          0.50      1075.00          $537.50
                                and Ira D. Kharasch regarding Dondero conduct and
                                next steps.

 12/03/2020   JNP     BL        Conference with John A. Morris regarding Dondero         0.10      1075.00          $107.50
                                conduct and letter.

 12/03/2020   JNP     BL        Conference with Gregory V. Demo (2x) regarding           0.30      1075.00          $322.50
                                letter to Dondero.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28           Page 48 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    20
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/03/2020   JNP     BL        Review letter to Dondero regarding interference.          0.10      1075.00          $107.50

 12/03/2020   JNP     BL        Conference with J. Seery regarding Dondero                0.30      1075.00          $322.50
                                conduct and call with M. Lynne (2x).

 12/03/2020   JNP     BL        Emails with M. Lynne regarding call.                      0.10      1075.00          $107.50

 12/03/2020   JNP     BL        Conference with Ira D. Kharasch and M. Lynne              0.30      1075.00          $322.50
                                regarding call to discuss concerns with Dondero
                                conduct.

 12/03/2020   RMP     BL        Conference with I. Kharasch and review agreements.        0.60      1445.00          $867.00

 12/03/2020   JAM     BL        Telephone conference with T. Jeremiassen, J.              4.00      1075.00      $4,300.00
                                Romey re: status of document production (0.2);
                                e-mails with I. Leventon, S. Vitiello, T. Jeremiassen,
                                J. Romey re: Dugaboy documents (0.2); e-mails with
                                J. Seery, J. Pomerantz, I. Kharasch, G. Demo re:
                                document production issues (0.2); e-mail to I.
                                Leventon, S. Vitiello, T. Jeremiassen, J. Romey re:
                                text messages/cell phones (0.1); review of record for
                                UBS appeal for Redeemer Rule 9019 motion (2.4);
                                e-mails w/ Z. Annable re: counter-designations for
                                UBS appeal of Redeemer Rule 9019 order (0.1);
                                telephone conference with M. Hankin re: potential
                                counter-designations for UBS appeal of Redeemer
                                Rule 9019 order (0.2); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo (partial) re:
                                Dondero threats and related conduct (0.4); revise
                                letter to M. Lynn re: Dondero threats and related
                                conduct (0.2).

 12/03/2020   LSC     BL        Prepare and transmit document production to               0.50       425.00          $212.50
                                Committee.

 12/03/2020   GVD     BL        Revise and send cease and desist letter to K&L            4.00       825.00      $3,300.00
                                Gates (0.6); conference with J. Morris re litigation
                                strategy (0.3); multiple correspondence with B.
                                Assink re Dondero claims (0.5); conference with H.
                                O'Neill re Foley proof of claim (0.1); conference re
                                potential CLO issues (0.8); conference with J.
                                Pomerantz re cease & desist letters (0.2); revise
                                additional cease & desist letter re comments from J.
                                Pomerantz (0.5); conference with K&L Gates re
                                cease and desist letter (0.5); conference with J.
                                Pomerantz, I. Kharasch, and J. Morris re potential
                                litigation issues (partial attendance) (0.3);
                                conference with J. Romey re discovery issues (0.2)

 12/04/2020   IDK     BL        E-mails with attorneys re my recommendations on           0.60      1145.00          $687.00
                                steps re injunction action vs Dondero (.2); E-mails to
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28          Page 49 of 150


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    21
Highland Capital Management LP                                                                    Invoice 126769
36027 - 00002                                                                                     December 31, 2020


                                                                                          Hours          Rate         Amount
                                attorneys re draft of cease and desist letter vs
                                Dondero, including feedback from Board, others re
                                same, and re timing and status on same (.3); Review
                                of revised and then finalized letter re same (.1).
 12/04/2020   IDK     BL        Consider Stern issues re actions vs Dondero on notes       0.70      1145.00          $801.50
                                (.2); E-mails to J. Pomerantz re anticipated
                                collection action vs Dondero and Stern issues (.1);
                                Numerous E-mails with G Glazer re same,
                                jurisdictional concerns, initial feedback on turnover
                                of assets as core proceeding, and need for memo for
                                Board (.4).

 12/04/2020   IDK     BL        Review of various E-mails with CEO, J Morris on            0.10      1145.00          $114.50
                                update on discovery issues with UCC and next steps.

 12/04/2020   JNP     BL        Conference with Latham, Elissa A. Wagner and               0.60      1075.00          $645.00
                                Robert J. Feinstein regarding UBS summary
                                judgment order.

 12/04/2020   JNP     BL        Conference with J. Dubel regarding Dondero                 0.20      1075.00          $215.00
                                litigation.

 12/04/2020   JAM     BL        Revise letter to M. Lynn re: Dondero business              2.50      1075.00      $2,687.50
                                interference (0.1); draft letter to M. Lynn re:
                                Dondero threats to J. Seery (0.5); e-mails with
                                Board, J. Pomerantz, I. Kharasch, G. Demo re: letter
                                to M. Lynn concerning Dondero threats to J. Seery
                                (0.2); e-mails with I. Leventon re: production of
                                valuation report (0.1); revise letter to M. Lynn
                                concerning Dondero threats to J. Seery (0.1); e-mail
                                to J. Pomerantz, I. Kharasch, G. Demo re:
                                Disclosure of Interested Parties for UBS appeal of
                                Redeemer Rule 9019 motion (0.1); telephone
                                conference with R. Patel re: indemnification claim
                                relating to Acis and NWCC (0.2); telephone
                                conference with G. Demo re: litigation matters (0.2);
                                telephone conference with J. Seery re: discovery
                                issues (0.4); telephone conference with J. Romey re:
                                document production issues (0.2); e-mails to J.
                                Seery, J. Pomerantz, I. Kharasch, G. Demo re:
                                discovery issues (0.3); e-mail to UCC counsel re:
                                document production (0.1).

 12/04/2020   GIG     BL        Multiple emails with Ira D. Kharasch re jurisdiction       0.30       895.00          $268.50
                                issue

 12/04/2020   GIG     BL        Research re bankruptcy court jurisdiction over note        3.60       895.00      $3,222.00
                                claims

 12/04/2020   GVD     BL        Correspondence with Board re cease & desist letters        1.60       825.00      $1,320.00
                                (0.1); attend to matters re service of cease and desist
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28          Page 50 of 150


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    22
Highland Capital Management LP                                                                    Invoice 126769
36027 - 00002                                                                                     December 31, 2020


                                                                                          Hours          Rate         Amount
                                letters (1.2); conference with J. Morris re litigation
                                strategy (0.3)
 12/05/2020   IDK     BL        Telephone conferences with J Morris re logistics of        0.70      1145.00          $801.50
                                preparing injunction papers vs Dondero, issues on
                                potential other defendants, this weekend to file
                                Sunday night (.2); E-mails to J. Pomerantz re same
                                and consider (.2); E-mails to J Morris, others re his
                                draft order re same and list of tasks for motion, TRO
                                re same, further issues (.3).

 12/05/2020   JEO     BL        Initial drafting of complaint for injunctive relief        3.00       925.00      $2,775.00
                                against James Dondero

 12/05/2020   JAM     BL        Work on Seery affidavit in support of TRO against          4.30      1075.00      $4,622.50
                                Dondero (3.7); e-mail to J. Pomerantz, I. Kharasch,
                                G. Demo, H. Winograd, J. O’Neill re: complaint and
                                TRO against Dondero (0.3); telephone conference I.
                                Kharasch re: complaint and TRO against Dondero
                                (0.1); telephone conference with G. Demo re:
                                complaint and TRO against Dondero (0.1);
                                telephone conference J. O’Neill re: complaint and
                                TRO against Dondero (0.1).

 12/05/2020   GIG     BL        Research re bankruptcy court jurisdiction over note        2.20       895.00      $1,969.00
                                claims

 12/05/2020   GVD     BL        Conference with J. Morris re litigation strategy (0.2);    2.10       825.00      $1,732.50
                                draft insert to J. Seery declaration (1.4); conference
                                with J. Seery re litigation issues and next steps (0.5)

 12/06/2020   IDK     BL        E-mails to attorneys re draft of CEO declaration in        0.70      1145.00          $801.50
                                support of TRO vs Dondero, including brief review
                                of same, and feedback on same from CEO (.2);
                                Review of revised motion papers and declaration
                                (.2); E-mail and telephone conference with J.
                                Pomerantz re same and re other related motions vs
                                Dondero and CLO noteholders issues (.3).

 12/06/2020   JNP     BL        Conference with Board, John A. Morris, H.                  1.00      1075.00      $1,075.00
                                Winograd and Gregory V. Demo regarding Dondero
                                litigation.

 12/06/2020   JNP     BL        Review J. Seery Declaration regarding Dondero              0.20      1075.00          $215.00
                                litigation.

 12/06/2020   JEO     BL        Drafting ancillary documents for complaint for             2.50       925.00      $2,312.50
                                injunctive relief against James Dondero

 12/06/2020   JAM     BL        Complete/review/revise J. Seery declaration in             6.90      1075.00      $7,417.50
                                support of TRO (2.9): e-mails to J. Pomerantz, I.
                                Kharasch, G. Demo, J. O'Neill, H. Winograd re:
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 51 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    23
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                revised versions of the Seery declaration (0.3);
                                e-mails to G. Demo, H. Winograd, L. Canty re:
                                exhibits to J. Seery declaration (0.5); further
                                revisions to J. Seery declaration in support of TRO
                                (1.3); e-mails to Board, J. Pomerantz, I. Kharasch,
                                G. Demo, H. Winograd re: J. Seery declaration,
                                proposed order on TRO, and revisions thereto (0.2);
                                e-mail to Z. Annable re: potential
                                counter-designations concerning Dondero's appeal
                                of Acis Rule 9019 order (0.2); further revisions to
                                Seery declaration in light of comments received
                                from J. Seery and J. Dubel (0.2); e-mail to Board, J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                revised Seery declaration (0.1); e-mails with J.
                                O'Neill, H. Winograd re: status of Complaint against
                                Dondero and related matters (0.1); e-mail to J.
                                O'Neill, H. Winograd, L. Canty re: status, filings
                                (0.1) ; telephone conference with J. Seery, J. Dubel,
                                R. Nelms, J. Pomerantz, G. Demo, H. Winograd
                                (partial participation) re: Dondero filings, Daugherty
                                settlement, and related matters (1.0).
 12/06/2020   GVD     BL        Review Seery declaration (0.7); conference with           1.70       825.00      $1,402.50
                                Board re potential litigation issues (1.0)

 12/06/2020   HRW     BL        Draft MOL and Complaint in support of application        10.50       625.00      $6,562.50
                                for TRO (10.0); Call with J. Morris, J. Pomerantz,
                                G. Demo, and client re: Dondero issues and TRO
                                (0.5).

 12/07/2020   IDK     BL        E-mails with Board, J Morris re draft complaint vs        0.90      1145.00      $1,030.50
                                Dondero, including brief review of same, and
                                feedback from CEO (.3); E-mails with attorneys re
                                need to contact UCC re upcoming complaint vs
                                Dondero, and feedback from CEO re same (.1);
                                E-mails with Board, attorneys re draft of motion in
                                support of TRO vs Dondero, and need for substantial
                                revisions, including review of same, and further
                                changes to complaint, as well as motion for
                                expedited hearing (.4); Review briefly
                                correspondence with local counsel on filing such
                                documents and questions on verified complaint (.1).

 12/07/2020   IDK     BL        E-mails with attorneys re filing of complaint/TRO vs      0.20      1145.00          $229.00
                                Dondero and next steps, including communications
                                with Lynn.

 12/07/2020   IDK     BL        Telephone conference with J. Pomerantz re his call        0.70      1145.00          $801.50
                                with Lynn on Dondero (.1); Attend conference call
                                with Board on complaint vs Dondero and
                                communications with Dondero counsel re same (.5);
                                Telephone conference with J. Pomerantz re his next
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28          Page 52 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    24
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                call with Lynn re same (.1).
 12/07/2020   IDK     BL        E-mails with G Glazer on status of Stern issues re       0.10      1145.00          $114.50
                                demand note litigation vs Dondero related entities.

 12/07/2020   JNP     BL        Review complaint and TRO against Dondero.                0.20      1075.00          $215.00

 12/07/2020   JNP     BL        Conference with John A. Morris regarding                 0.10      1075.00          $107.50
                                complaint and TRO against Dondero.

 12/07/2020   JNP     BL        Conference with M. Clemente regarding complaint          0.20      1075.00          $215.00
                                and TRO against Dondero.

 12/07/2020   JNP     BL        Conference with J. Dubel regarding complaint             0.10      1075.00          $107.50
                                against Dondero.

 12/07/2020   JNP     BL        Email to M. Lynn regarding Complaint and TRO.            0.10      1075.00          $107.50

 12/07/2020   JNP     BL        Conference with John A. Morris regarding Dondero         0.30      1075.00          $322.50
                                Complaint and TRO (multiple).

 12/07/2020   JNP     BL        Conference with John A. Morris in preparation for        0.10      1075.00          $107.50
                                call with M. Lynn regarding Dondero complaint.

 12/07/2020   JNP     BL        Conference with John A. Morris and M. Lynn               0.60      1075.00          $645.00
                                regarding Dondero complaint and TRO (2x).

 12/07/2020   JNP     BL        Email to Board regarding call to discuss call with M.    0.10      1075.00          $107.50
                                Lynn regarding Dondero complaint.

 12/07/2020   JNP     BL        Conference with Board and PSZJ regarding debrief         0.50      1075.00          $537.50
                                of call with M. Lynn regarding Dondero complaint.

 12/07/2020   JNP     BL        Email to John A. Morris regarding proposed email to      0.10      1075.00          $107.50
                                local counsel regarding TRO.

 12/07/2020   JNP     BL        Conference with Ira D. Kharasch regarding call with      0.10      1075.00          $107.50
                                M.Lynn.

 12/07/2020   JNP     BL        Review email regarding CLOs; Conference with             0.30      1075.00          $322.50
                                Gregory V. Demo and Ira D. Kharasch regarding
                                same.

 12/07/2020   JNP     BL        Conference with J. Dubel regarding UBS (2x).             0.50      1075.00          $537.50

 12/07/2020   JNP     BL        Conference with Robert J. Feinstein regarding UBS.       0.10      1075.00          $107.50

 12/07/2020   RMP     BL        Conference with I. Kharasch re claims status.            0.30      1445.00          $433.50

 12/07/2020   JEO     BL        Emails with PSZJ team re new adv proceeding              0.40       925.00          $370.00
                                against James Dondero

 12/07/2020   JMF     BL        Review complaint re Dondero and prohibited               0.40       925.00          $370.00
                                actions.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 53 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    25
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/07/2020   JAM     BL        Review/revise Complaint, Memorandum of Law,              11.50      1075.00     $12,362.50
                                Seery Declaration, proposed Order, Emergency
                                Motion and Motion for TRO in connection action
                                against James Dondero (7.9); review/revise Motion
                                for Expedited Hearing (0.2); communications with
                                Z. Annable re: Motion for Expedited Hearing (0.1);
                                telephone conference with J. Pomerantz, M. Lynn
                                re: “meet and confer” on injunction papers (0.3);
                                telephone conference with Board, J. Pomerantz, G.
                                Demo, H. Winograd re: action against James
                                Dondero (0.4); communications with H. Winograd,
                                Z. Annable, M. Heyward re: preparation of papers to
                                be filed against James Dondero (0.6);
                                communications with J. Pomerantz re: papers to be
                                filed against James Dondero (0.4); communications
                                with G. Demo re: papers to be filed against James
                                Dondero (0.3); telephone conference with J.
                                Pomerantz, M. Lynn re: “meet and confer” on
                                injunction papers (0.2); telephone conference with J.
                                Kathman re: Daugherty litigation and settlement
                                matters (0.4); telephone conference with G. Demo
                                re: litigation matters (0.1); telephone conference
                                with J. Pomerantz re: litigation matters (0.2); review
                                Adversary Cover Sheet and communications with Z.
                                Annable, J. Pomerantz re: same (0.1); e-mail to J.
                                Pomerantz re: Dondero compliance with January 9,
                                2020, Order (0.3).

 12/07/2020   GIG     BL        Research re bankruptcy court jurisdiction over note       5.50       895.00      $4,922.50
                                claims

 12/07/2020   GIG     BL        Research re bankruptcy court jurisdiction over note       4.30       895.00      $3,848.50
                                claims

 12/07/2020   GVD     BL        Attend to issues re Dondero TRO (2.2); conference         3.00       825.00      $2,475.00
                                with J. Seery re Dondero TRO (0.3); attend Board
                                call re Dondero issues (0.4); conference with J.
                                Morris re litigation strategy (0.1)

 12/07/2020   HRW     BL        Edit and review Complaint, Memorandum of Law,             9.50       625.00      $5,937.50
                                Seery Declaration, proposed Order, Emergency
                                Motion and Motion for TRO in connection action
                                against James Dondero (8.5); Call with Board, J.
                                Pomerantz, G. Demo J. Morris re: action against
                                James Dondero (0.4); Communications with J.
                                Morris, Z. Annable, M. Heyward re: preparation of
                                papers to be filed against James Dondero (0.6).

 12/08/2020   IDK     BL        Attend conference call on TRO papers (.4); E-mails        0.50      1145.00          $572.50
                                with J Morris re court’s setting of hearing on same
                                (.1).
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28           Page 54 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    26
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/08/2020   IDK     BL        E-mail to Board, J. Pomerantz re Dondero counsel’s        0.60      1145.00          $687.00
                                comments to proposed TRO, including review of
                                same, as well as separate communication from
                                Dondero personally re his text/threat (.2); E-mails
                                with Board, J Morris, others re proposed markup to
                                TRO in light of Lynn’s feedback re same, including
                                review of same, and comments/feedback re same
                                (.3); Review of correspondence with Lynn re our
                                demand for permanent injunction, and Lynn
                                response (.1).

 12/08/2020   IDK     BL        E-mails with J Fried re his comments to draft of          0.30      1145.00          $343.50
                                removal motion, and my feedback re same,
                                including review of same and draft motion.

 12/08/2020   JNP     BL        Email to and from M. Hankin regarding TRO                 0.10      1075.00          $107.50
                                hearing on Dondero matter.

 12/08/2020   JNP     BL        Review email from B. Assink and email to Board            0.10      1075.00          $107.50
                                regarding proposed modifications to TRO.

 12/08/2020   JNP     BL        Conference with Gregory V. Demo, John A. Morris           0.40      1075.00          $430.00
                                and Ira D. Kharasch regarding Dondero TRO
                                changes requested.

 12/08/2020   JNP     BL        Conference with J. Dubel regarding TRO against            0.10      1075.00          $107.50
                                Dondero.

 12/08/2020   JNP     BL        Review revised Injunction Order.                          0.10      1075.00          $107.50

 12/08/2020   JNP     BL        Emails to and from M. Lynne regarding TRO.                0.20      1075.00          $215.00

 12/08/2020   JNP     BL        Review Motion for Temporary Restraining Order by          0.20      1075.00          $215.00
                                CLOs regarding sales and emails regarding same.

 12/08/2020   RMP     BL        Conference with J. Pomerantz and I. Kharasch re           0.60      1445.00          $867.00
                                Dondero issues and review e-mails re same.

 12/08/2020   JMF     BL        Review and comment re removal extension motion.           0.80       925.00          $740.00

 12/08/2020   JAM     BL        Telephone conference with J. Seery re: Dondero            4.50      1075.00      $4,837.50
                                motion and related matters (0.2); telephone
                                conference with J. Seery, G. Demo, Kasowitz
                                attorney re: potential litigation (0.5); telephone
                                conference with T. Jeremiassen, J. Romey re:
                                document production (0.1); e-mails w/ P.
                                Montgomery, C. Rognes re: document production
                                (0.1); telephone conference with P. Montgomery, C.
                                Rognes re: document production (0.3); telephone
                                conference with G. Demo re: CLO/Dondero
                                litigation matters (0.3); e-mails with J. Kathman re:
                                Daugherty litigation and related matters (0.3); e-mail
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 55 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    27
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                to L. Drawhorn, G. Demo re: SE Multifamily
                                scheduling order (0.1); e-mail to S. Tomkowiak, J.
                                Pomerantz, A. Clubok re: UBS record on appeal
                                (0.1); e-mail to Board, J. Pomerantz, I. Kharasch, G.
                                Demo, H. Winograd re: “as filed” papers concerning
                                Dondero (0.1); review amended Memorandum of
                                Law on Dondero TRO motion (0.2); e-mails with H.
                                Winograd re: amended Memorandum of Law on
                                Dondero TRO motion (0.2); e-mail to M. Katz, C.
                                Woods re: Daugherty litigation issues (0.2); e-mail
                                to K. Lee, J. O'Neill, J. Fried re: litigation
                                scheduling matters (0.1); e-mail to Z. Annable re:
                                amended Memorandum of Law on Dondero TRO
                                motion (0.1); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo re: M. Lynn's
                                comments to proposed Order resolving Dondero
                                TRO (0.4); review/revise proposed Order resolving
                                Dondero litigation (0.5); e-mails re: J. Pomerantz re:
                                revisions to proposed Order resolving Dondero
                                litigation (0.1); further revisions to proposed Order
                                resolving Dondero litigation (0.2); e-mail to Board,
                                J. Pomerantz, I. Kharasch, G. Demo, H. Winograd
                                re: revised proposed Order resolving Dondero
                                litigation (0.2); review draft notice re: hearing on
                                TRO motion (0.1); communications with Z. Annable
                                re: draft notice for TRO motion (0.1);
 12/08/2020   GIG     BL        Research re bankruptcy court jurisdiction over note       1.20       895.00      $1,074.00
                                claims

 12/08/2020   GIG     BL        Prepare memo re jurisdiction issue                        6.90       895.00      $6,175.50

 12/08/2020   GIG     BL        Emails Ira D. Kharasch re jurisdiction memo               0.10       895.00           $89.50

 12/08/2020   GVD     BL        Review discovery related to UBS litigation                1.10       825.00          $907.50

 12/08/2020   GVD     BL        Review Dondero motion re 363 and respond to same          2.00       825.00      $1,650.00

 12/08/2020   GVD     BL        Conference with PSZJ team re Dondero TRO                  0.40       825.00          $330.00

 12/08/2020   GVD     BL        Conference with J. Morris re bankruptcy strategy          0.40       825.00          $330.00

 12/08/2020   HRW     BL        Edit and review Memorandum of Law in Support of           2.00       625.00      $1,250.00
                                TRO against Dondero (2.0).

 12/09/2020   IDK     BL        Review of new motion by NPA re motion to stop             1.30      1145.00      $1,488.50
                                CLOs from selling assets, and consider response
                                (.3); Numerous E-mails with attorneys re basis of
                                same and next steps to respond, as well as need for
                                call on Dondero motion (.2); Attend conference call
                                with J. Pomerantz, others, on new litigation from
                                CLO, demand note upcoming litigation, Debtors’
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28        Page 56 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    28
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount
                                TRO litigation vs Dondero, others, Daugherty,
                                Hunter Mountain, and other (.8).
 12/09/2020   IDK     BL        E-mails with CEO and attorneys re CLO litigation        0.50      1145.00          $572.50
                                and retention of Kasowitz, and correspondence with
                                Wilmer Hale re same, as well as correspondence
                                with CLO issuers on supporting our position vs
                                NPA, and our position on expedited hearing (.3);
                                Review of correspondence with local counsel re our
                                position to chambers re not consenting to NPA
                                motion for expedited hearing, and feedback from
                                chambers (.2).

 12/09/2020   IDK     BL        Various E-mails with attorneys re communications        0.40      1145.00          $458.00
                                with Lynn re issues on form of TRO and need for
                                permanent injunction language and their
                                disagreement, as well as need for indemnity for
                                damages if sales not occurring (.2); Numerous
                                E-mails with CEO and attorneys re further markup
                                of draft order re Dondero TRO and timing for Board
                                (.2).

 12/09/2020   IDK     BL        E-mails with G Demo re his correspondence with          0.40      1145.00          $458.00
                                NPA re their motion to compel (.1); Numerous
                                E-mails with CEO and attorneys re NPA’s counter
                                to resolution of timing of expedited hearing re sale
                                limitations in interim, and how to respond on
                                limitations on trade issues, and my feedback on
                                same (.3).

 12/09/2020   JNP     BL        Email to and from team regarding status of TRO          0.10      1075.00          $107.50
                                Order.

 12/09/2020   JNP     BL        Email to M. Lynn enclosing Order on TR.                 0.10      1075.00          $107.50

 12/09/2020   JNP     BL        Conference with PSZJ team regarding CLO                 0.80      1075.00          $860.00
                                litigation and other pending litigation.

 12/09/2020   JNP     BL        Conference with Gregory V. Demo, John A. Morris         0.20      1075.00          $215.00
                                and KL Gates regarding scheduling hearing on NPA
                                motion.

 12/09/2020   JNP     BL        Conference with John A. Morris after call with KL       0.10      1075.00          $107.50
                                Gates.

 12/09/2020   JNP     BL        Conference with M. Clemente regarding Dondero           0.20      1075.00          $215.00
                                TRO hearing.

 12/09/2020   JNP     BL        Review and respond to emails regarding hearing          0.10      1075.00          $107.50
                                date for CLO litigation.

 12/09/2020   JNP     BL        Conference with John A. Morris regarding Dondero        0.30      1075.00          $322.50
                                TRO hearing.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 57 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    29
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/09/2020   JNP     BL        Begin to review draft opposition to Dondero sale          0.10      1075.00          $107.50
                                motion.

 12/09/2020   JNP     BL        Email to Board regarding Dondero response to              0.10      1075.00          $107.50
                                injunction.

 12/09/2020   RMP     BL        Conference with I. Kharasch re pending litigation         0.30      1445.00          $433.50
                                issues.

 12/09/2020   JEO     BL        Review issues and scheduling re TRO for Dondero           0.40       925.00          $370.00

 12/09/2020   JMF     BL        Review motion for TRO.                                    0.40       925.00          $370.00

 12/09/2020   JMF     BL        Review HCMFA motion to restrict sales.                    0.50       925.00          $462.50

 12/09/2020   JAM     BL        Review/analyze motion for TRO filed by NexPoint           7.60      1075.00      $8,170.00
                                (0.6); e-mail to J. Pomerantz, I. Kharasch, G. Demo
                                re: motion for TRO filed by NexPoint (0.1); review
                                draft Notice of Adjournment for HarbourVest Rule
                                3018 hearing (0.1); communications with Z.
                                Annable, E. Weinberger, D. Stroik re: Notice of
                                Adjournment for HarbourVest Rule 3018 hearing
                                (0.1); telephone conference with J. Seery, G. Demo,
                                Quinn Emanuel re: potential engagement for CLO
                                litigation (0.6); revise draft Order resolving Dondero
                                injunction proceedings (0.1); telephone conference
                                with J. Pomerantz, I. Kharasch, G. Demo re: TRO
                                litigation matters (0.8); e-mails with Board, J.
                                Pomerantz, I. Kharasch, G. Demo re: revised draft
                                Order resolving Dondero injunction proceedings
                                (0.1); e-mails with I. Leventon, S. Vitiello, T.
                                Jeremiassen, J. Romey re: document production
                                (0.1); telephone conference with I. Leventon re:
                                document production, Daugherty litigation (0.3);
                                draft Stipulation resolving Daugherty (second)
                                Adversary Proceeding concerning stay extension
                                (0.8); e-mail to J. Pomerantz, I. Kharasch, G. Demo
                                re: revised draft Order resolving Dondero injunction
                                proceedings (0.1); prepare for TRO hearing (2.3);
                                e-mail to J. Seery, J. Pomerantz, I. Kharasch, G.
                                Demo, B. Sharp, T. Jeremiassen, J. Romey re:
                                document production issues (0.3); e-mail to J.
                                Kathman re: draft Stipulation resolving Daugherty
                                (second) Adversary Proceeding concerning stay
                                extension (0.1); review draft stipulation extending
                                UCC deadline to commence an action against CLO
                                HoldCo (0.1); e-mails with C. Rognes, P.
                                Montgomery re: draft stipulation extending UCC
                                deadline to commence an action against CLO
                                HoldCo (0.1); e-mails with C. Rognes, P.
                                Montgomery re: document production (0.1);
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28         Page 58 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    30
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                telephone conference with J. Seery re: preparation
                                for TRO hearing (0.5); telephone conference with J.
                                Pomerantz re: preparation for TRO hearing (0.3).
 12/09/2020   GVD     BL        Draft response to Dondero 363 motion                      3.40       825.00      $2,805.00

 12/09/2020   GVD     BL        Revise and circulate response to Dondero 363 re           2.40       825.00      $1,980.00
                                additional research

 12/09/2020   GVD     BL        Conference with PSZJ litigation team re open              0.80       825.00          $660.00
                                litigation items

 12/09/2020   GVD     BL        Conference with U. Itkin re CLO litigation issues         0.60       825.00          $495.00

 12/09/2020   GVD     BL        Conference with counsel to CLO issuers counsel re         0.40       825.00          $330.00
                                CLO litigation

 12/09/2020   GVD     BL        Compile documents re CLO litigation issues                0.20       825.00          $165.00

 12/09/2020   GVD     BL        Conference with J. Seery re CLO litigation                0.10       825.00           $82.50

 12/09/2020   GVD     BL        Conference with counsel to CLO issuers re                 0.30       825.00          $247.50
                                expedited hearing

 12/09/2020   GVD     BL        Multiple conferences with J. Elkin re research issues     0.60       825.00          $495.00

 12/09/2020   JE      BL        Telephone conference with Mr. Demo regarding              6.80      1100.00      $7,480.00
                                research issues in response to Dondero motion (.3);
                                review Dondero motion; draft response and
                                operations protocol (1.2); research issues relating to
                                same as to property of estate, operations in the
                                ordinary course of business and standing (4.8);
                                review revised response (.5).

 12/09/2020   HRW     BL        PSZJ call re: litigation update (0.8).                    0.80       625.00          $500.00

 12/10/2020   IDK     BL        Review and consider revised opposition to Dondero         0.90      1145.00      $1,030.50
                                363 motion (.2); E-mails with G Demo re my
                                extensive comments for changes to same, as well as
                                feedback of others (.4); Further correspondence with
                                attorneys on other issues to address in opposition to
                                Dondero motion, including competitive bidding
                                issues, Multi Strat sales re comp bidding and other
                                examples (.3).

 12/10/2020   IDK     BL        Review of various revised oppositions to Dondero          1.00      1145.00      $1,145.00
                                363 motion, including J. Pomerantz revision to intro
                                and my feedback re same (.3); E-mails with
                                attorneys re Lynn proposal on resolving 363 motion
                                by agreement on no sales, and how to respond (.2);
                                E-mails with J. Pomerantz re his draft response to
                                Lynn re counter proposal, and feedback/changes of
                                G Demo to same (.2); Review of correspondence
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28         Page 59 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    31
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                with Lynn re same and Lynn further
                                counter-proposal re notice of sales, and intention to
                                depose all 3 directors (.1); E-mails with Board and
                                attorneys re same and how to respond, including
                                CEO feedback on asset sale issues/procedure (.2).
 12/10/2020   IDK     BL        E-mails with J Morris re his draft notes on opening      2.80      1145.00      $3,206.00
                                and other remarks for today’s upcoming hearing,
                                including feedback of others (.3); Attend most of
                                court hearing on motion for injunction against
                                Dondero conduct (2.0); Office conference from J.
                                Pomerantz re result of same and next steps for
                                Dondero motion next week, and need for call re
                                same (.2); Attend conference call with attorneys re
                                same (.3).

 12/10/2020   IDK     BL        E-mails with DSI re NPA and DLA, and potential           0.80      1145.00          $916.00
                                conflict issues given NPA motion (.1); Attend
                                conference call with attorneys re K&L Gates motion
                                for Nextpoint re CLOs (.4); Telephone conference
                                with J. Pomerantz and RMP re Dondero hearing on
                                TRO (.2); Telephone conference with J. Pomerantz
                                re opposition to 363 motion (.1).

 12/10/2020   IDK     BL        Review of correspondence to Board, others re             0.10      1145.00          $114.50
                                current issues on discovery with UCC.

 12/10/2020   IDK     BL        Review of correspondence with NPA counsel on             0.60      1145.00          $687.00
                                their motion re CLO sales and discovery issues, as
                                well as with Hayley re same (.2); Review of
                                Kasowitz outline of arguments vs NPA on its motion
                                re CLO contracts/manager obligations, and consider
                                (.2); Review briefly G Demo’s initial outline of
                                argument for opposition to NPA motion (.1); E-mail
                                to G Demo re his communication with CLO issuers
                                re NPA motion and its role re same (.1).

 12/10/2020   IDK     BL        E-mails with attorneys re revised removal motion         0.20      1145.00          $229.00
                                and outstanding issues re same.

 12/10/2020   JNP     BL        Review and comment on John A. Morris argument            0.10      1075.00          $107.50
                                notes.

 12/10/2020   JNP     BL        Conference with Ira D. Kharasch regarding                0.10      1075.00          $107.50
                                opposition to Dondero ordinary course motion.

 12/10/2020   JNP     BL        Participate in Dondero injunction hearing.               2.40      1075.00      $2,580.00

 12/10/2020   JNP     BL        Conference with J. Dubel after Dondero injunction        0.10      1075.00          $107.50
                                hearing.

 12/10/2020   JNP     BL        Conference with Ira D. Kharasch after Dondero            0.10      1075.00          $107.50
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28         Page 60 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    32
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount
                                injunction hearing.
 12/10/2020   JNP     BL        Conference with Wilmer Hale, Kasowitz, John A.          0.50      1075.00          $537.50
                                Morris, H. Winograd and Gregory V. Demo
                                regarding CLO motion.

 12/10/2020   JNP     BL        Conference with Gregory V. Demo, H. Winograd,           0.40      1075.00          $430.00
                                Ira D. Kharasch and John A. Morris regarding
                                planning for hearing in connection with CLO motion
                                and Dondero ordinary course motion.

 12/10/2020   JNP     BL        Conference with John A. Morris regarding email          0.10      1075.00          $107.50
                                from M. Lynn regarding asset sales.

 12/10/2020   JNP     BL        Conference with J. Seery regarding email from M.        0.30      1075.00          $322.50
                                Lynn and proposed response.

 12/10/2020   JNP     BL        Draft email to M. Lynn regarding request to halt        0.30      1075.00          $322.50
                                asset sales and emails regarding same.

 12/10/2020   JNP     BL        Revise intro to brief in opposition to Dondero          0.50      1075.00          $537.50
                                motion.

 12/10/2020   JNP     BL        Conference with Ira D. Kharasch and Richard M.          0.20      1075.00          $215.00
                                Pachulski regarding Dondero hearing.

 12/10/2020   JNP     BL        Conference with Gregory V. Demo regarding               0.10      1075.00          $107.50
                                Dondero ordinary course motion.

 12/10/2020   JNP     BL        Conference with J. Dubel regarding Dondero              0.30      1075.00          $322.50
                                hearing and pending motion.

 12/10/2020   JNP     BL        Conference with John A. Morris regarding Dondero        0.10      1075.00          $107.50
                                pending motion.

 12/10/2020   JEO     BL        Revisions to Highland Removal extension motion          1.20       925.00      $1,110.00

 12/10/2020   JMF     BL        Review and comment re removal extension.                0.40       925.00          $370.00

 12/10/2020   JMF     BL        Review HCRE stipulation and protective order.           0.20       925.00          $185.00

 12/10/2020   JAM     BL        Draft outline for Opening in connection with motion     8.80      1075.00      $9,460.00
                                for TRO against Dondero (1.5); prepare for hearing
                                (1.0); e-mails to J. Seery, I. Kharasch, G. Demo re:
                                outline for Opening in connection with motion for
                                TRO against Dondero (0.1); e-mail to D. Klos, J.
                                Seery, T. Jeremiassen, R. Romey re: meeting with
                                FTI/Sidley (0.1); review/revise draft objection to
                                Dondero section 363 motion (0.8); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo re: revisions to
                                draft objection to Dondero section 363 motion (0.1);
                                court hearing on Debtor’s motion for TRO and
                                related matters (2.3); telephone conference with J.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 61 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    33
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                Seery, G. Demo re: court hearing and follow up
                                issues (0.4); telephone conference with J. Pomerantz
                                re: court hearing (0.1); telephone conference with J.
                                Pomerantz, G. Demo, Y. Itkin, T. Silva re: CLO
                                issues (0.5); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo re: discovery, next
                                week's hearings (0.4); review TRO and
                                communications with Z. Annable re: same (0.1);
                                e-mail to K&L Gates, J. Pomerantz, G. Demo re:
                                discovery on Advisors’ motion (0.2); e-mails with
                                D. Klos, T. Jeremiassen, J. Romey re: meeting with
                                FTI/Sidley and discovery (0.1); e-mails with P.
                                Montgomery, C. Rognes re: document production
                                (0.1); e-mails with E. Weinberger, D. Stroik, G.
                                Demo re: protective order and confidential
                                information (0.1); e-mails with J. Pomerantz, I.
                                Kharasch, G. Demo re: M. Lynn communications
                                and discovery (0.3); telephone conference with H.
                                Winograd re: legal research for opposition to
                                Daugherty lift stay motion (0.3); telephone
                                conference with G. Demo re: litigation matters (0.2);
                                telephone conference with J. Pomerantz re:
                                upcoming litigation issues (0.1).
 12/10/2020   GIG     BL        Emails Ira D. Kharasch re jurisdiction memo               0.10       895.00           $89.50

 12/10/2020   GVD     BL        Draft outline re response to NPA on CLO issues            0.90       825.00          $742.50

 12/10/2020   GVD     BL        Review NPA motion on CLO standstill                       0.50       825.00          $412.50

 12/10/2020   GVD     BL        Revise and circulate response to Dondero 363              1.50       825.00      $1,237.50
                                motion

 12/10/2020   GVD     BL        Review outline for presentation at hearing                0.40       825.00          $330.00

 12/10/2020   GVD     BL        Conference with J. Morris re litigation strategy          0.30       825.00          $247.50

 12/10/2020   GVD     BL        Review correspondence to M. Lynn re Dondero               0.10       825.00           $82.50
                                issues

 12/10/2020   GVD     BL        Conference with WilmerHale/Kasowitz re response           0.50       825.00          $412.50
                                to CLO motion

 12/10/2020   GVD     BL        Conference with J. Morris and J. Seery re follow up       0.40       825.00          $330.00
                                to TRO hearing

 12/10/2020   GVD     BL        Attend hearing on Dondero TRO                             2.20       825.00      $1,815.00

 12/10/2020   JE      BL        Consolidate and write up additional research on           6.10      1100.00      $6,710.00
                                property of the estate, standing and ordinary course
                                of business (3.8); review and revise several drafts of
                                response to Dondero motion (1.6); miscellaneous
                                correspondence regarding same (.5); review report
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28         Page 62 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    34
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount
                                of TRO hearing (.2).
 12/10/2020   HRW     BL        Call with J. Morris re: opposition to Daugherty stay    3.00       625.00      $1,875.00
                                lift motion (0.2); Dondero TRO Hearing (1.5); Draft
                                deposition notice for Dustin Norris (1.3).

 12/11/2020   IDK     BL        E-mails with J Morris re his suggested changes to       0.60      1145.00          $687.00
                                opposition to Dondero 363 motion, including mine
                                and others feedback, and status of Board feedback re
                                Lynn counter-proposal to resolve (.4); Review of
                                UCC opposition to Dondero 363 motion (.2).

 12/11/2020   IDK     BL        Telephone conference with J. Pomerantz re issues on     0.60      1145.00          $687.00
                                negotiations with Dondero on CLOs/ordinary course
                                motion (.1); Attend part of conference call with
                                attorneys on various pending litigation with Dondero
                                and his 363 motion, and CLO motion to stop trading
                                (.4); E-mails with J Morris and CEO re discovery to
                                go out re NPA motion to stop CLO trades (.1).

 12/11/2020   IDK     BL        E-mail to Dondero counsel re depos (.1); E-mails        0.40      1145.00          $458.00
                                with attorneys re same and taking other depos, and
                                issues re same, and info on moving parties
                                “independent” boards (.3).

 12/11/2020   IDK     BL        Review and consider G Demo draft of response to         0.60      1145.00          $687.00
                                NPA motion to prevent CLO trading (.3); E-mail to
                                G Demo re my feedback on changes to be made, and
                                feedback of others (.3).

 12/11/2020   JNP     BL        Conference with J. Dubel regarding pending              0.20      1075.00          $215.00
                                litigation matters.

 12/11/2020   JNP     BL        Conference with Gregory V. Demo regarding               0.10      1075.00          $107.50
                                pending litigation matters.

 12/11/2020   JNP     BL        Review opposition to Dondero ordinary course            0.10      1075.00          $107.50
                                motion.

 12/11/2020   JNP     BL        Conference with John A. Morris, Gregory V. Demo,        0.50      1075.00          $537.50
                                Ira D. Kharasch and H. Winograd regarding pending
                                litigation matters.

 12/11/2020   JNP     BL        Conference with J. Seery, Gregory V. Demo, John         0.70      1075.00          $752.50
                                A. Morris and H. Winograd regarding pending
                                litigation issues.

 12/11/2020   JNP     BL        Review letter from HCLOF.                               0.10      1075.00          $107.50

 12/11/2020   JNP     BL        Review Committee brief regarding Dondero motion.        0.10      1075.00          $107.50

 12/11/2020   RMP     BL        Conference with I. Kharasch re Dondero litigation.      0.40      1445.00          $578.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28        Page 63 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    35
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/11/2020   JMF     BL        Review opposition to motion to prohibit ordinary         0.30       925.00          $277.50
                                course transactions.

 12/11/2020   JAM     BL        Review/revise draft objection to Dondero 363             8.10      1075.00      $8,707.50
                                motion (0.7); e-mail to J. Pomerantz, I. Kharasch, G.
                                Demo re: JAM comments to draft objection to
                                Dondero 363 motion (0.1); review stipulation
                                concerning resolution of Daugherty Adversary
                                Proceeding No. 2 (0.1); e-mail to Z. Annable, J.
                                Pomerantz, G. Demo re: stipulation concerning
                                resolution of Daugherty Adversary Proceeding No. 2
                                (0.1); e-mails with J. Pomerantz, I. Kharasch, G.
                                Demo re: Dondero 363 motion (0.2); review/revise
                                deposition notice for Advisors (0.3); e-mails with L.
                                Canty, Z. Annable, J. Pomerantz, G. Demo, H.
                                Winograd re: deposition notice for Advisors (0.1);
                                telephone conference with G. Demo re: litigation
                                matters (0.2); telephone conference with J. Seery re:
                                litigation matters (0.1); work on objection to
                                Daugherty lift stay motion (3.6); draft deposition
                                notice for James Dondero (0.2); e-mails with
                                Dondero’s counsel re: discovery (0.2); telephone
                                conference with J. Pomerantz, Redeemer counsel,
                                UBS counsel re: Redeemer intervention on UBS
                                appeal of Rule 9019 order (0.2); telephone
                                conference with J. Pomerantz, I. Kharasch, G.
                                Demo. H. Winograd re: litigation matters, strategy
                                (0.5); telephone conference with J. Seery, J.
                                Pomerantz, G. Demo, H. Winograd re: litigation
                                matters, strategy (0.7); telephone conference with B.
                                Assink re: meet and confer over discovery on
                                Dondero motion (0.3); e-mails with B. Assink re:
                                meet and confer over discovery on Dondero motion
                                (0.2); communications with J. Wright, Pomerantz,
                                G. Demo, H. Winograd re: discovery for Advisors’
                                hearing (0.3).

 12/11/2020   GIG     BL        Emails with Gregory V. Demo re jurisdiction              0.20       895.00          $179.00
                                question, review memo re same

 12/11/2020   GVD     BL        Review offering memoranda re CLO litigation              0.40       825.00          $330.00

 12/11/2020   GVD     BL        Finalize response to Dondero 363 motion and file         1.20       825.00          $990.00
                                same

 12/11/2020   GVD     BL        Review research re bankruptcy jurisdiction               0.30       825.00          $247.50

 12/11/2020   GVD     BL        Conduct research re CLO litigation                       1.50       825.00      $1,237.50

 12/11/2020   GVD     BL        Draft response re CLO litigation                         2.60       825.00      $2,145.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28         Page 64 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    36
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/11/2020   GVD     BL        Multiple conferences with PSZJ and J. Seery re          1.20       825.00          $990.00
                                litigation strategy and next steps

 12/11/2020   GVD     BL        Revise and circulate outline re CLO motion              0.20       825.00          $165.00

 12/11/2020   JE      BL        Discuss TRO ruling with Mr. Pomerantz.                  0.20      1100.00          $220.00

 12/11/2020   HRW     BL        Draft document requests to NexPoint Advisors and        2.90       625.00      $1,812.50
                                related parties (1.8); PSZJ litigation update call
                                (1.0); Call with G. Demo re: document requests to
                                NexPoint Advisors and related parties (0.1).

 12/12/2020   IDK     BL        Numerous E-mails with CEO, J Morris re                  0.40      1145.00          $458.00
                                communications with Dondero counsel on their
                                changing depo demands/ideas of today (.2);
                                Numerous E-mails with attorneys re draft of
                                potential settlement proposal to Dondero re sales,
                                and issues/problems with same and fiduciary out
                                issues (.2).

 12/12/2020   IDK     BL        E-mails with Board re its feedback on potential         0.70      1145.00          $801.50
                                settlement proposal to Dondero (.1); Review of
                                correspondence with Dondero counsels re their
                                reaction to same proposal (.1); Telephone
                                conference with J. Pomerantz re status on settlement
                                negotiations re same (.1); E-mails with Board, J.
                                Pomerantz, re how to respond to Dondero counsel’s
                                concerns re proposal to resolve (.2); E-mails with
                                and review of correspondence with Dondero counsel
                                on our response to their counter, and how to respond
                                (.2).

 12/12/2020   JNP     BL        Draft email to Board regarding resolution to            0.20      1075.00          $215.00
                                Dondero motion.

 12/12/2020   JNP     BL        Emails to and from M. Lynn regarding proposal to        0.40      1075.00          $430.00
                                resolve Dondero motion.

 12/12/2020   JNP     BL        Emails with Board regarding proposal to resolve         0.10      1075.00          $107.50
                                Dondero motion.

 12/12/2020   JNP     BL        Conference with J. Dubel regarding Dondero motion       0.60      1075.00          $645.00
                                and related matters (2X).

 12/12/2020   JNP     BL        Conference with John A. Morris regarding Dondero        0.10      1075.00          $107.50
                                proposal and response.

 12/12/2020   JNP     BL        Review emails regarding discovery on Dondero            0.10      1075.00          $107.50
                                motion.

 12/12/2020   JAM     BL        E-mails with B. Assink, J. Wilson, J. Pomerantz, G.     7.20      1075.00      $7,740.00
                                Demo, H. Winograd re: depositions (0.2); e-mails to
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28         Page 65 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    37
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                J. Seery, J. Pomerantz, I. Kharasch, G. Demo, H.
                                Winograd re: depositions for Dondero motion (0.1);
                                amend Notice of Deposition for Dondero and
                                communications with Z. Annable concerning the
                                same (0.2); e-mail to L. Canty, G. Demo, H.
                                Winograd re: depositions, court reporter (0.2); work
                                on Objection to Daugherty Lift Stay Motion (4.7);
                                telephone conference with J. Seery re: negotiations
                                concerning Dondero motion (0.5); telephone
                                conference with L. Canty re: depositions (0.1);
                                e-mails to B. Assink, J. Wilson, J. Pomerantz, G.
                                Demo re: depositions (0.4); e-mails with J. Seery, J.
                                Dubel, R. Nelms, J. Pomerantz, I. Kharasch. G.
                                Demo re: negotiations concerning Dondero (0.5);
                                e-mails with J. Pomerantz, I. Kharasch, G. Demo, H.
                                Winograd re: draft Objection to Daugherty Lift Stay
                                Motion (0.2); telephone conference with L. Canty re:
                                depositions (0.1).
 12/12/2020   GVD     BL        Research and draft response to NexPoint CLO              6.10       825.00      $5,032.50
                                motion

 12/12/2020   GVD     BL        Conference with U. Itkin re status of insert to          0.20       825.00          $165.00
                                NexPoint CLO motion

 12/12/2020   HRW     BL        Draft opposition to Daugherty stay relief motion         7.50       625.00      $4,687.50
                                (7.5).

 12/13/2020   IDK     BL        Review of further correspondence with Dondero            0.40      1145.00          $458.00
                                counsels re discovery and depo issues re 363 motion
                                (.1); E-mails with Board re same and finalized
                                deposition schedule tomorrow (.1); E-mails with
                                Board, J Morris re new subpoena for Caruso,
                                Sevilla, and our intention to prepare motions to
                                quash/protective order (.2).

 12/13/2020   IDK     BL        E-mails with G Demo re status on our response to         0.20      1145.00          $229.00
                                NPA motion re CLO sales, and its prior position in
                                Acis on same.

 12/13/2020   IDK     BL        E-mails with G Demo re his draft response to             0.30      1145.00          $343.50
                                NPA/HCMFA motion re CLO sales, including J.
                                Pomerantz comments to same.

 12/13/2020   JNP     BL        Review letter from Next Point regarding claims and       0.20      1075.00          $215.00
                                review and revise proposed response.

 12/13/2020   JNP     BL        Review and revise opposition to CLO motion.              1.00      1075.00      $1,075.00

 12/13/2020   JNP     BL        Conference with John A. Morris regarding discovery       0.20      1075.00          $215.00
                                in connection with Dondero motion and CLO
                                motion.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28           Page 66 of 150


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    38
Highland Capital Management LP                                                                    Invoice 126769
36027 - 00002                                                                                     December 31, 2020


                                                                                          Hours          Rate         Amount

 12/13/2020   JNP     BL        Review TRO transcript.                                     0.20      1075.00          $215.00

 12/13/2020   JAM     BL        Telephone conference with J. Dubel re: Dondero             1.90      1075.00      $2,042.50
                                litigation tactics (0.2); telephone conference with G.
                                Demo re: litigation issues (0.4); telephone
                                conference with J. Pomerantz re: Dondero litigation
                                tactics (0.2); telephone conference with J. Seery re:
                                Dondero litigation (0.2); e-mails with all counsel re:
                                deposition instructions (0.2); review/revise witness
                                and exhibit list (0.2); e-mail to Z. Annable, L. Canty,
                                G. Demo, H. Winograd re: witness and exhibit list
                                (0.1); prepare for depositions (0.4).

 12/13/2020   GVD     BL        Draft response to K&L Gates demand letter                  0.20       825.00          $165.00

 12/13/2020   GVD     BL        Further research and revise response to NPA motion         2.60       825.00      $2,145.00
                                on CLOs

 12/13/2020   GVD     BL        Conference with U. Itkin re CLOs                           0.40       825.00          $330.00

 12/13/2020   HRW     BL        Draft opposition to Daugherty stay relief motion           4.60       625.00      $2,875.00
                                (4.5); Call with J. Morris re: opposition to
                                Daugherty stay relief motion (0.1).

 12/14/2020   IDK     BL        E-mails with Board, others re J Morris draft of            0.60      1145.00          $687.00
                                motion to quash and for protective order, including
                                brief review of same, and feedback for changes (.3);
                                E-mails with J Morris and local counsel re status of
                                feedback from chambers on same motion, including
                                later court’s direction on same, and Dondero
                                agreement to expedited hearing (.3).

 12/14/2020   IDK     BL        Review and consider numerous correspondence with           0.80      1145.00          $916.00
                                Dondero counsels re our motion to quash and their
                                continued insistence on depos of others, as well as
                                various new proposals from Dondero counsels re
                                temporary resolution of the 363 motion, including
                                feedback from Board and attorneys as to how to
                                respond (.5); Review of further various
                                correspondence with Dondero counsel re our issues
                                with their proposal and Dondero’s prior interference,
                                as well as scheduling of call tomorrow (.3).

 12/14/2020   IDK     BL        E-mails with Board and attorneys re Dondero                0.30      1145.00          $343.50
                                opposition to motion to quash, including brief
                                review of same, and Dondero proposal to continue
                                contained therein, including problems on same and
                                how to respond.

 12/14/2020   IDK     BL        E-mails with J Morris re questions for upcoming            0.20      1145.00          $229.00
                                Dondero deposition, and issue of J Terry attendance
                                and Board feedback.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                       Entered 01/19/21 10:10:28      Page 67 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    39
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/14/2020   IDK     BL        Telephone conference with J Pomerantz re result of      0.50      1145.00          $572.50
                                Seery deposition re Dondero motion (.1); Attend
                                internal conference call with attorneys re status of
                                litigation hearings for 12/16, and today’s motion to
                                quash re Dondero, and prep for hearings on 12/16
                                (.4).

 12/14/2020   IDK     BL        Telephone conference with J. Pomerantz re result of     0.30      1145.00          $343.50
                                Board call on motion to quash (.1); Telephone
                                conference with J. Pomerantz in break of Dondero
                                deposition of questions needed to be asked (.1);
                                Telephone conference with J. Pomerantz re result of
                                deposition on the opposition to NPA motion re
                                CLOs (.1).

 12/14/2020   IDK     BL        Attend most of Dondero deposition (1.5).                1.50      1145.00      $1,717.50

 12/14/2020   IDK     BL        E-mails with G Demo re questions on our draft           0.60      1145.00          $687.00
                                response to NPA motion re CLOs, including review
                                of his revised response re same (.3); E-mails with G
                                Demo, J. Pomerantz re my comments to revised
                                draft and timing of running by CEO and others,
                                including review of correspondence to same (.3).

 12/14/2020   JNP     BL        Review motion to quash.                                 0.10      1075.00          $107.50

 12/14/2020   JNP     BL        Conference with John A. Morris regarding motion to      0.10      1075.00          $107.50
                                quash.

 12/14/2020   JNP     BL        Conference with J. Dubel regarding pending              0.20      1075.00          $215.00
                                litigation matters.

 12/14/2020   JNP     BL        Listen in to J. Seery deposition.                       1.60      1075.00      $1,720.00

 12/14/2020   JNP     BL        Conference with Ira D. Kharasch regarding J. Seery      0.10      1075.00          $107.50
                                deposition.

 12/14/2020   JNP     BL        Conference with Ira D. Kharasch, John A. Morris,        0.40      1075.00          $430.00
                                Gregory V. Demo and H. Winograd regarding
                                litigation planning.

 12/14/2020   JNP     BL        Conference with Board, John A. Morris and Gregory       0.30      1075.00          $322.50
                                V. Demo regarding Dondero proposal.

 12/14/2020   JNP     BL        Email to and from M. Lynn regarding proposal.           0.10      1075.00          $107.50

 12/14/2020   JNP     BL        Participate in J. Dondero deposition.                   2.00      1075.00      $2,150.00

 12/14/2020   JNP     BL        Conference with Ira D. Kharasch after j. Dondero        0.10      1075.00          $107.50
                                deposition.

 12/14/2020   JNP     BL        Conference with J. Dubel after J. Dondero               0.10      1075.00          $107.50
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28         Page 68 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    40
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount
                                deposition.
 12/14/2020   JNP     BL        Review Dondero opposition to motion to quash.           0.10      1075.00          $107.50

 12/14/2020   JNP     BL        Conference with John A. Morris regarding Dondero        0.20      1075.00          $215.00
                                opposition and motion to quash.

 12/14/2020   JNP     BL        Email to Gregory V. Demo regarding Dondero              0.10      1075.00          $107.50
                                opposition to motion to quash.

 12/14/2020   JMF     BL        Review motion to quash (.3) and opposition to same      0.50       925.00          $462.50
                                (.2).

 12/14/2020   JMF     BL        Review request re temporary restrictions on non         0.40       925.00          $370.00
                                debtor CLO vehicle sales.

 12/14/2020   JAM     BL        Draft motion for a protective order/motion to quash    12.80      1075.00     $13,760.00
                                subpoenas (3.5); telephone conference with J.
                                Pomerantz re: draft motion for a protective
                                order/motion to quash subpoenas (0.1);
                                review/revise draft motion for a protective
                                order/motion to quash subpoenas (0.1); e-mails with
                                Board, J. Pomerantz, I. Kharasch, G. Demo re: draft
                                motion for a protective order/motion to quash
                                subpoenas (0.1); communications with Z. Annable,
                                H. Winograd, G. Demo re: draft motion for a
                                protective order/motion to quash subpoenas (0.2);
                                prepare for Dondero deposition (1.6); telephone
                                conference with J. Seery re: deposition (0.1); Seery
                                deposition (1.6); telephone conference with J. Seery
                                re: deposition (0.2); telephone conference with J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                Seery deposition (0.3); telephone conference with
                                Board, J. Pomerantz, I. Kharasch, G. Demo re:
                                potential settlement with Dondero (0.3); prepare for
                                Dondero deposition (1.4); Dondero deposition (2.0);
                                e-mails with L. Canty re: exhibit and witness list
                                (0.2); telephone conference with G. Demo,
                                Cameron, Sean re: Norris deposition (0.4); review
                                objection to motion for protective order/motion to
                                quash (0.2); telephone conference with J. Seery re:
                                depositions (0.5).

 12/14/2020   GVD     BL        Attend Dondero deposition (partial)                     1.50       825.00      $1,237.50

 12/14/2020   GVD     BL        Revise and circulate response to CLO motion             5.00       825.00      $4,125.00

 12/14/2020   GVD     BL        Conference with J. Morris re preparation for Norris     0.60       825.00          $495.00
                                deposition

 12/14/2020   GVD     BL        Correspondence with J. Pomerantz re current             0.10       825.00           $82.50
                                protocols
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28         Page 69 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    41
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/14/2020   GVD     BL        Review motion re Daugherty automatic stay                0.20       825.00          $165.00

 12/14/2020   GVD     BL        Conference with Board re Dondero motion and              0.30       825.00          $247.50
                                potential resolution

 12/14/2020   GVD     BL        Review exhibit list re CLO motion                        0.20       825.00          $165.00

 12/14/2020   GVD     BL        Attend to issues re potential resolution of Dondero      0.20       825.00          $165.00
                                motion

 12/14/2020   HRW     BL        Edit and review opposition to Daugherty stay relief      6.10       625.00      $3,812.50
                                motion (1.1); PSZJ call re: Deposition Prep (0.4);
                                PSZJ call re: Motion to Quash (0.3); Seery
                                deposition (1.4); Dondero deposition (1.5); Review
                                NPA/CLO pleadings (0.8); Review Dondero section
                                363 pleadings (0.6).

 12/15/2020   IDK     BL        E-mails with Board, others re court’s partial ruling     0.80      1145.00          $916.00
                                on our motion to quash, and next steps (.2); Review
                                of correspondence with Dondero counsel re their
                                cancellation of call, and court’s ruling on motion to
                                quash re same (.2); Telephone conference with J.
                                Pomerantz re Dondero request to speak to entire
                                Board (.1); Review of numerous correspondence
                                with Dondero counsel re his request to speak to
                                non-Seery board members, and willingness to
                                continue hearing on 363 motion, and next steps re
                                implementing same (.3).

 12/15/2020   IDK     BL        E-mails with Board, J Morris re status on                0.30      1145.00          $343.50
                                tomorrow’s hearing (.1); E-mails with same re order
                                to adjourn same hearing (.1); E-mails with attorneys
                                re Dondero counsel disputes with form of order on
                                same and related discovery issues (.2).

 12/15/2020   IDK     BL        E-mails with J Morris re his correspondence with         0.40      1145.00          $458.00
                                internal staff on pushback on UCC discovery,
                                including review of same, and how to respond (.2);
                                Telephone conference with J. Pomerantz re
                                problems on UCC discovery on employees and Klos
                                position and next steps (.2).

 12/15/2020   IDK     BL        Review of correspondence with DSI, J. Pomerantz re       0.60      1145.00          $687.00
                                asset sale summaries re NPA motion to restrict CLO
                                sales (.2); E-mail to G Demo re prior stipulation
                                with Dondero re Strand (.1); Review of G Demo’s
                                draft of oral argument for tomorrow’s hearing with
                                NPA and consider, as well as feedback from J.
                                Pomerantz re same (.3).

 12/15/2020   IDK     BL        E-mails with G Demo re my comments and Board             0.30      1145.00          $343.50
                                feedback to revised motion to extend removal
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 70 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    42
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                deadline, including review of such motion.
 12/15/2020   JNP     BL        Conference with John A. Morris regarding                  0.10      1075.00          $107.50
                                deposition.

 12/15/2020   JNP     BL        Participating in deposition of Dustin Norris.             2.70      1075.00      $2,902.50

 12/15/2020   JNP     BL        Conference with J. Dubel regarding Dondero motion         0.20      1075.00          $215.00
                                and next steps.

 12/15/2020   JNP     BL        Emails to and from M. Lynn regarding resolution of        0.10      1075.00          $107.50
                                Dondero motion.

 12/15/2020   JNP     BL        Conference with CLO issuers counsel, Ira D.               0.60      1075.00          $645.00
                                Kharasch and Gregory V. Demo regarding status
                                and moving forward.

 12/15/2020   JNP     BL        Review Gregory V. Demo outline for CLO hearing            0.50      1075.00          $537.50
                                and provide comments.

 12/15/2020   JNP     BL        Conference with M. Clemente regarding discovery           0.20      1075.00          $215.00
                                issues.

 12/15/2020   JNP     BL        Emails to and from M. Lynn regarding hearing              0.50      1075.00          $537.50
                                resolution and request for Board meeting.

 12/15/2020   JNP     BL        Emails to and from PSZJ team regarding pending            0.50      1075.00          $537.50
                                litigation; Calls with Gregory V. Demo and John A.
                                Morris regarding same.

 12/15/2020   JNP     BL        Review order regarding Dondero motion;                    0.10      1075.00          $107.50
                                Conference with John A. Morris regarding same.

 12/15/2020   JNP     BL        Conference with Ira D. Kharasch regarding pending         0.10      1075.00          $107.50
                                litigation issues.

 12/15/2020   JNP     BL        Review and respond to several emails with M. Lynn         0.50      1075.00          $537.50
                                regarding Order on Dondero motion.

 12/15/2020   RMP     BL        Conference with I. Kharasch re litigation status.         0.20      1445.00          $289.00

 12/15/2020   BEL     BL        Telephone conference with John A. Morris                  0.20       825.00          $165.00
                                regarding complaint regarding demand notes.

 12/15/2020   BEL     BL        Review demand notes.                                      0.50       825.00          $412.50

 12/15/2020   JMF     BL        Review removal extension motion.                          0.30       925.00          $277.50

 12/15/2020   JMF     BL        Review opposition to motion to restrain ordinary          0.40       925.00          $370.00
                                course training.

 12/15/2020   JMF     BL        Review docket re CLO sales and draft memorandum           1.60       925.00      $1,480.00
                                re case issues (.6); telephone call with G. Demo, J.N.
                                Pomerantz, I. Kharasch, J. O'Neill, H, Winograd re
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28           Page 71 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    43
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                same (.6); telephone call with J. Donahue, I.
                                Kharasch, G. Demo, James Romey (.4).
 12/15/2020   JAM     BL        Prepare for Norris deposition (3.8); telephone            9.20      1075.00      $9,890.00
                                conference with G. Demo re: Norris deposition
                                (0.1); telephone conference with J. Dubel re: status
                                of hearing, motion for protective order (0.1); e-mails
                                with J. Pomerantz, I. Kharasch, G. Demo, M. Lynn
                                re: issues related to Dondero and hearing (0.3);
                                Norris deposition (1.7); telephone conference with J.
                                Pomerantz re: Norris deposition (0.1); telephone
                                conference with G. Demo re: Norris deposition
                                (0.1); telephone conference with D. Draper re:
                                Dugaboy, Get Good document productions (0.1);
                                telephone conference with B. Levine re: collection
                                actions on demand notes (0.1); telephone conference
                                with J. Seery re: document production (0.1);
                                telephone conference with G. Demo, J. Romey re:
                                document production (0.1); telephone conference
                                with G. Demo re: document production and related
                                matters (0.1); telephone conference with J. Dubel, J.
                                Pomerantz re: discovery issues and related matters
                                (0.4); telephone conference with Board, J.
                                Pomerantz, I. Kharasch, G. Demo re: employee
                                issues, discovery (0.7); telephone conference with J.
                                Seery re: employee issues, discovery (0.2);
                                telephone conference with P. Montgomery re:
                                meeting with FTI (0.1); telephone conference with J.
                                Seery re: discovery issues (0.1); review/revise draft
                                order adjourning Dondero Rule 363 motion (0.4);
                                e-mail to J. Pomerantz, I. Kharasch, G. Demo, H.
                                Winograd re: draft order adjourning Dondero Rule
                                363 motion (0.1); telephone conference with J. Seery
                                re: Klos and FTI meeting (0.1); e-mails with J.
                                Seery, D. Klos, D. Neier re: Klos and FTI meeting
                                (0.1); telephone conference with P. Montgomery re:
                                FTI meeting (0.1); review G. Demo draft opening
                                statement for hearing on NexPoint motion (0.2).

 12/15/2020   GVD     BL        Prepare for hearing re CLO standstill                     2.40       825.00      $1,980.00

 12/15/2020   GVD     BL        Revise and file objection to CLO motion                   0.70       825.00          $577.50

 12/15/2020   GVD     BL        Review and revise deposition outline re D. Norris         0.70       825.00          $577.50

 12/15/2020   GVD     BL        Attend deposition of D. Norris (partial)                  1.50       825.00      $1,237.50

 12/15/2020   GVD     BL        Conference with J. Morris and J. Pomerantz re             0.30       825.00          $247.50
                                discovery issues

 12/15/2020   HRW     BL        Draft proposed order to adjourn Dondero motion            4.30       625.00      $2,687.50
                                (2.3); D. Norris Deposition (2.0).
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28         Page 72 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    44
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/16/2020   IDK     BL        E-mails with Board, others on temporary resolution      0.10      1145.00          $114.50
                                of UCC discovery and employee role in same.

 12/16/2020   IDK     BL        E-mails with G Demo, others on his revised              0.30      1145.00          $343.50
                                summary of his oral argument for today’s hearing on
                                NPA motion, including my feedback, questions on
                                same.

 12/16/2020   IDK     BL        Review and consider Dondero just filed motion to        0.40      1145.00          $458.00
                                modify TRO to communicate with Board (.2);
                                E-mails with CEO, others re same and next steps
                                (.2).

 12/16/2020   IDK     BL        E-mails with internal team on need for hearing prep     2.30      1145.00      $2,633.50
                                call (.1); Attend conference call with J. Pomerantz,
                                G Demo and J Morris re prep for today’s hearing on
                                NPA/HCLOF motion re CLOs (.4); Attend hearing
                                today re same (1.7); Office conference with J.
                                Pomerantz re same (.1).

 12/16/2020   IDK     BL        E-mails with Dondero counsel, J. Pomerantz re           0.10      1145.00          $114.50
                                Lynn’s request to speak to entire Board.

 12/16/2020   IDK     BL        E-mail to J Morris re result of UCC counsel             0.10      1145.00          $114.50
                                interview with Klos (.1).

 12/16/2020   IDK     BL        Review and consider briefly extensive UBS               0.40      1145.00          $458.00
                                correspondence re both MS settlement concerns and
                                CDO Fund collection re judgment (.2); Review
                                briefly extensive correspondence with Board, others
                                re legal issues on CDO collection efforts by UBS,
                                and possible responses (.2).

 12/16/2020   JNP     BL        Review revisions to Gregory V. Demo opening on          0.10      1075.00          $107.50
                                CLO motion.

 12/16/2020   JNP     BL        Review emails regarding modifications to Order on       0.10      1075.00          $107.50
                                Dondero motion.

 12/16/2020   JNP     BL        Conference with Gregory V. Demo regarding CLO           0.20      1075.00          $215.00
                                motion and J. Seery call with HCLOF.

 12/16/2020   JNP     BL        Conference with Gregory V. Demo, Ira D. Kharasch        0.40      1075.00          $430.00
                                and John A. Morris regarding hearing preparation.

 12/16/2020   JNP     BL        Review Dondero motion to amend TRO.                     0.10      1075.00          $107.50

 12/16/2020   JNP     BL        Participate in hearing on CLO motion.                   1.90      1075.00      $2,042.50

 12/16/2020   JNP     BL        Conference with Gregory V. Demo regarding UBS           0.20      1075.00          $215.00
                                (2x).
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                       Entered 01/19/21 10:10:28       Page 73 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    45
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/16/2020   JNP     BL        Conference with Gregory V. Demo regarding CLO            0.10      1075.00          $107.50
                                Holdco demand.

 12/16/2020   JNP     BL        Conference with J. Dubel regarding hearing and           1.30      1075.00      $1,397.50
                                UBS, and hearing (several).

 12/16/2020   JNP     BL        Conference with John A. Morris regarding hearing         0.20      1075.00          $215.00
                                and related issues.

 12/16/2020   JNP     BL        Review issues relating to UBS letter asking for          0.10      1075.00          $107.50
                                assistance in transferring assets.

 12/16/2020   JNP     BL        Email from M. Lynn regarding communications              0.10      1075.00          $107.50
                                with Board and forward to Board.

 12/16/2020   JNP     BL        Review Order regarding hearing on CLO motion.            0.10      1075.00          $107.50

 12/16/2020   JNP     BL        .Email to Z. Anabale regarding Order resolving           0.10      1075.00          $107.50
                                Dondero motion and motion to quash.

 12/16/2020   JNP     BL        Conference with .J. Seery regarding UBS, hearing         0.30      1075.00          $322.50
                                and related.

 12/16/2020   JNP     BL        Conference with Ira D. Kharasch regarding UBS and        0.10      1075.00          $107.50
                                litigation issues.

 12/16/2020   JNP     BL        Review demand letters from CLO Holdco.                   0.10      1075.00          $107.50

 12/16/2020   JNP     BL        Email to Board regarding CLO Fund and SOHC               0.10      1075.00          $107.50
                                issues.

 12/16/2020   KKY     BL        Serve (.1) and prepare for service (.1) removal          0.20       425.00           $85.00
                                extension motion

 12/16/2020   KKY     BL        Draft (.1) and prepare for filing (.1) certificate of    0.20       425.00           $85.00
                                service for removal extension motion

 12/16/2020   RMP     BL        Conferences with J. Pomerantz and I. Kharasch re         0.60      1445.00          $867.00
                                pending motions and responses thereto.

 12/16/2020   BEL     BL        Review notes and draft complaint.                        3.70       825.00      $3,052.50

 12/16/2020   JAM     BL        Prepare for hearing on CLO motion (6.2); telephone      12.50      1075.00     $13,437.50
                                conference with J. Donohue re: discovery meeting
                                with UCC (0.1); telephone conference with G. Demo
                                re: today’s hearing (0.1); telephone conference with
                                D. Klos, D. Neier re: discovery meeting with UCC
                                (0.3); telephone conference with J. Pomerantz, I.
                                Kharasch, G. Demo re: preparation for hearing (0.3);
                                telephone conference with J. Seery re: preparation
                                for hearing (0.2); review Demo draft opening
                                statement for CLO hearing (0.2); telephone
                                conference with G. Demo re: opening statement
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28          Page 74 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    46
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                (0.1); review/revise proposed order on
                                Dondero-related motions (0.2); e-mail to Bond Ellis,
                                J. Pomerantz, I. Kharasch, G. Demo re: proposed
                                order on Dondero-related motions (0.1); court
                                hearing on Dondero-related motion and CLO motion
                                (1.8); telephone conference with J. Seery re: CLO
                                hearing (0.3); telephone conference with J. Dubel re:
                                CLO hearing (0.2); telephone conference with J.
                                Pomerantz re: CLO hearing (0.1); telephone
                                conference with D. Draper re: Dugaboy and Get
                                Good document production (0.1); e-mails with J.
                                Seery, DSI, HCMLP personnel re: discovery (0.1);
                                telephone conference with Z. Annable re: Daugherty
                                lift stay motion (0.1); e-mails with J. Kathman, Z.
                                Annable, J. Pomerantz, I. Kharasch, G. Demo re:
                                Daugherty lift stay motion (0.2); telephone
                                conference with D. Klos, D. Neier, Sidley, FTI re:
                                discovery (0.8); e-mail to Board, J. Pomerantz, I.
                                Kharasch, G. Demo re: discovery call with UCC
                                (0.1); telephone conference with I. Leventon re:
                                CLO hearing, Daugherty lift stay motion (0.3);
                                telephone conference with J. Seery re: UCC
                                discovery meeting (0.1); e-mail to J. Kathman re:
                                Stipulation, proposed order concerning Adversary
                                Proceeding No. 2 (0.1); review/revise proposed
                                Order on CLO motion (0.3); e-mails with J.
                                Pomerantz, I. Kharasch, G. Demo, Z. Annable re:
                                proposed order on CLO motion (0.1).
 12/16/2020   GVD     BL        Review D. Norris transcript in preparation for           0.50       825.00          $412.50
                                hearing

 12/16/2020   GVD     BL        Prepare for hearing re CLO motion                        2.10       825.00      $1,732.50

 12/16/2020   GVD     BL        Correspondence re affiliate status under CLO             0.30       825.00          $247.50
                                agreements

 12/16/2020   GVD     BL        Conference with J. Pomerantz re preparation for          0.20       825.00          $165.00
                                hearing

 12/16/2020   GVD     BL        Attend hearing re CLO issues                             1.60       825.00      $1,320.00

 12/16/2020   GVD     BL        Conference with J. Morris and J. Seery re follow up      0.20       825.00          $165.00
                                to hearing

 12/16/2020   GVD     BL        Multiple conferences with J. Pomerantz re UBS            0.20       825.00          $165.00
                                demand letters

 12/16/2020   GVD     BL        Draft multiple emails re UBS demand letters              1.00       825.00          $825.00

 12/16/2020   HRW     BL        Draft proposed order denying CLO Motion (1.5);           3.30       625.00      $2,062.50
                                Hearing on CLO Motion (1.8).
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 75 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    47
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/17/2020   IDK     BL        E-mails with local counsel re court’s order denying       0.10      1145.00          $114.50
                                Dondero emergency hearing on motion to modify
                                tentative and setting on January 4.

 12/17/2020   JNP     BL        Email to Elissa A. Wagner regarding response to           0.10      1075.00          $107.50
                                UBS letters.

 12/17/2020   JNP     BL        Conference with Robert J. Feinstein regarding UBS         0.20      1075.00          $215.00
                                letters.

 12/17/2020   BEL     BL        Draft, review and revise complaint.                       3.20       825.00      $2,640.00

 12/17/2020   JAM     BL        Prepare for hearing on Daugherty Lift Stay Motion         2.60      1075.00      $2,795.00
                                (0.8); e-mail to J. Pomerantz, I. Kharasch, G. Demo
                                re: Daugherty lift stay hearing (0.1); e-mails with J.
                                Wright, G. Demo, Z. Annable re: order on CLO
                                motion (0.1); hearing on Daugherty lift stay motion
                                (1.2); telephone conference with J. Pomerantz re:
                                Daugherty lift stay motion, other potential litigation
                                matters (0.3); telephone conference with J. Seery re:
                                Daugherty lift stay motion and other potential
                                litigation matters (0.1).

 12/17/2020   GVD     BL        Attend hearing re Daugherty relief from stay              1.20       825.00          $990.00

 12/17/2020   HRW     BL        Draft proposed order denying Daugherty Lift Stay          1.80       625.00      $1,125.00
                                Motion (0.8); Hearing on Daugherty Lift Stay
                                Motion (1.0).

 12/18/2020   IDK     BL        E-mails with J Morris re draft amended complaint vs       0.20      1145.00          $229.00
                                Dondero and UCC complaint re Holdco.

 12/18/2020   JMF     BL        Review motion to seal and preliminary injunction          0.40       925.00          $370.00
                                motion re CLO Holdco.

 12/18/2020   JAM     BL        E-mail to J. Kathman re: proposed Order on                2.10      1075.00      $2,257.50
                                Daugherty Lift Stay motion (0.1); prepare Amended
                                Complaint against Dondero to extend injunctive
                                relief to Successor Parties (as defined in the
                                Amended Complaint) (0.8); e-mail to J. Pomerantz,
                                I. Kharasch, G. Demo, H. Winograd re: proposed
                                Amended Complaint against Dondero (0.1); review
                                UCC’s complaint and motion for injunctive relief
                                against CLO HoldCo and related entities (0.5);
                                e-mail to Board, J. Pomerantz, I. Kharasch, G.
                                Demo, H. Winograd re: UCC’s complaint and
                                motion for injunctive relief against CLO HoldCo
                                and related entities (0.1); telephone conference with
                                P. Montgomery, C. Rognes re: sealing issues
                                pertaining to UCC’s complaint against CLO HoldCo
                                and related entities (0.2); e-mail to J. Pomerantz, I.
                                Kharasch, G. Demo, H. Winograd re: UCC
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28         Page 76 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    48
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                pleadings and confidentiality (0.1); e-mail to S.
                                Vitiello, I. Leventon, T. Jeremiassen, J. Romey re:
                                Get Good and Dugaboy document production (0.1);
                                e-mail with D. Draper re: Get Good and Dugaboy
                                document productions (0.1).
 12/18/2020   GVD     BL        Multiple conferences with J. Pomerantz, I.               0.70       825.00          $577.50
                                Kharasch, and J. Seery re potential litigation issues
                                and next steps

 12/18/2020   HRW     BL        PSZJ call with Debevoise re: HarbourVest                 0.50       625.00          $312.50
                                settlement (0.5).

 12/19/2020   JAM     BL        Telephone conference with G. Demo re: litigation         1.00      1075.00      $1,075.00
                                matters (0.2); e-mails with J. Kane, D. Draper, M.
                                Lynn, J. Pomerantz, I. Kharasch, G. Demo re:
                                confidentiality and UCC's suit against CLO Holdco,
                                Dondero and others (0.3); e-mails with M. Lynn, M.
                                Clemente, J. Bond, P. Montgomery, J. Pomerantz,
                                G. Demo re: UCC Complaint against CLO Holdco,
                                Dondero and others and related issues of
                                confidentiality (0.3); review documents cited in
                                UCC Complaint as confidential (0.2).

 12/20/2020   IDK     BL        Telephone conference with J. Pomerantz on 12/19 re       0.30      1145.00          $343.50
                                general case and litigation issues, including Dondero
                                counsel communications (.2); E-mails with J.
                                Pomerantz and CEO re same and Moodys (.1).

 12/20/2020   JNP     BL        Conference with J. Seery regarding UBS,                  0.40      1075.00          $430.00
                                Harbourvest and other litigation related issues.

 12/20/2020   BEL     BL        Review rules regarding attachment and emails             0.20       825.00          $165.00
                                regarding same.

 12/20/2020   JAM     BL        Review/revise draft Scheduling Order for litigation      1.30      1075.00      $1,397.50
                                of Dugaboy claim objections (0.2); e-mails with G.
                                Demo, H. Winograd, Z. Annable re: draft
                                Scheduling Order for litigation of Dugaboy claim
                                objections (0.2); review/revise complaint against
                                Dondero for breach of demand notes (0.8); e-mail to
                                J. Pomerantz, I. Kharasch, G. Demo, H. Winograd,
                                B. Levine re: complaint against Dondero (0.1).

 12/20/2020   HRW     BL        Draft HarbourVest 9019 motion (9.9).                     9.90       625.00      $6,187.50

 12/21/2020   IDK     BL        Attend conference call with J Pomerantz, G Demo, J       1.00      1145.00      $1,145.00
                                Morris re HarbourVest claim settlement issues, 3018
                                motion re same, claim of HCLOM re note transfer,
                                other issues (1.0).

 12/21/2020   JNP     BL        Review email from Latham regarding Summary               0.10      1075.00          $107.50
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28           Page 77 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    49
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                Judgment Order and forward to Board.
 12/21/2020   JNP     BL        Conference with Robert J. Feinstein regarding UBS         0.10      1075.00          $107.50
                                Order and Latham request regarding appealability.

 12/21/2020   JNP     BL        Internal team on Harbourvest Settlement Agreement         1.00      1075.00      $1,075.00
                                and other claims issues.

 12/21/2020   JNP     BL        Review Committee complaint against CLO Holdco.            0.20      1075.00          $215.00

 12/21/2020   JNP     BL        Conference with Board regarding UBS issues and go         0.80      1075.00          $860.00
                                forward strategy.

 12/21/2020   JNP     BL        Conference with Ira D. Kharasch and Robert J.             0.50      1075.00          $537.50
                                Feinstein regarding UBS issues and go forward
                                strategy (several separate and together).

 12/21/2020   JNP     BL        Email to and from T. Mascherin regarding call to          0.10      1075.00          $107.50
                                discuss UBS issues.

 12/21/2020   JNP     BL        Review draft complaint against Dondero for demand         0.10      1075.00          $107.50
                                notes.

 12/21/2020   JNP     BL        Conference with Richard M. Pachulski regarding            0.30      1075.00          $322.50
                                litigation issues and strategy.

 12/21/2020   RMP     BL        Conference with I. Kharasch and then J. Pomerantz         0.60      1445.00          $867.00
                                re UBS issues.

 12/21/2020   JAM     BL        Telephone conference with J. Pomerantz, I.                1.20      1075.00      $1,290.00
                                Kharasch, G. Demo, H. Winograd re: HarbourVest
                                settlement, demand notes, other litigation matters
                                (1.0); e-mails with P. Montgomery re: HCLO
                                Holdco Complaint (0.1); e-mail to J. Seery, J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                complaint against Dondero (demand notes) (0.1).

 12/21/2020   GVD     BL        Conference with PSZJ re litigation matters                1.00       825.00          $825.00

 12/21/2020   JE      BL        Correspondence with Mr. Kharasch and Mr. Glazer;          4.20      1100.00      $4,620.00
                                research issue on breach of one related contracts
                                excusing breach of other.

 12/21/2020   HRW     BL        Review HarbourVest 9019 motion and settlement             2.90       625.00      $1,812.50
                                papers (1.9); PSZJ call re: HarbourVest Settlement
                                (1.0).

 12/22/2020   IDK     BL        Telephone conference with J. Pomerantz re litigation      1.70      1145.00      $1,946.50
                                issues re Dondero and his new behavior, UBS next
                                steps (.3) ; Attend conference call with J. Pomerantz,
                                R. Pachulski and G Demo re same, and potential
                                alternatives (1.0) ; Review and consider G Demo’s
                                summary of same and next steps/tasks re same on
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 78 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    50
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                UBS potential reach out to MS redeemers, and
                                additions by J. Pomerantz re same (.2) ; E-mails with
                                G Demo re need for info/data for starting draft letter
                                to MS redeemers re potential sales re same, and his
                                response (.2).
 12/22/2020   IDK     BL        E-mails with attorneys re potential sanctions re K&L      0.10      1145.00          $114.50
                                Gates motion (.1).

 12/22/2020   IDK     BL        Review of extensive correspondence with Board re          0.20      1145.00          $229.00
                                NextPoint and its related parties new
                                correspondence on CLO management and demand
                                for no more sales, including consider next steps.

 12/22/2020   IDK     BL        Review of correspondence with Dondero counsel re          0.10      1145.00          $114.50
                                new interference with estate and TRO with Klos.

 12/22/2020   JNP     BL        Review issues regarding UBS request for                   0.20      1075.00          $215.00
                                determination of order status and emails regarding
                                same.

 12/22/2020   JNP     BL        Conference with Ira D. Kharasch regarding litigation      0.30      1075.00          $322.50
                                strategy issues

 12/22/2020   JNP     BL        Conference with Jenner and Ira D. Kharasch                0.50      1075.00          $537.50
                                regarding UBS issues.

 12/22/2020   JNP     BL        Conference with J. Dubel regarding UBS litigation         0.20      1075.00          $215.00
                                issues.

 12/22/2020   JNP     BL        Conference with Richard M. Pachulski, Ira D.              1.00      1075.00      $1,075.00
                                Kharasch, and Gregory V. Demo regarding UBS
                                litigation issues.

 12/22/2020   JNP     BL        Review and revise email regarding litigation              0.20      1075.00          $215.00
                                strategy.

 12/22/2020   JNP     BL        Review letter from KL Gates regarding CLOs.               0.10      1075.00          $107.50

 12/22/2020   JNP     BL        Email to and from M. Lynn regarding Mr. Dondero           0.30      1075.00          $322.50
                                violation of TRO.

 12/22/2020   JNP     BL        Conference with Ira D. Kharasch after Board call          0.20      1075.00          $215.00
                                regarding litigation issues.

 12/22/2020   JNP     BL        Participate in Board call regarding various litigation    1.20      1075.00      $1,290.00
                                issues.

 12/22/2020   RMP     BL        Conference call with team re UBS issues.                  1.00      1445.00      $1,445.00

 12/22/2020   RMP     BL        Review MCSF analysis and telephone conference re          0.30      1445.00          $433.50
                                same.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28           Page 79 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    51
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/22/2020   GVD     BL        Conference with J. Pomerantz, I. Kharasch, and R.         1.00       825.00          $825.00
                                Pachulski re litigation matters

 12/22/2020   GVD     BL        Draft correspondence re proposed response to              0.30       825.00          $247.50
                                litigation issues

 12/22/2020   GVD     BL        Attend Acis hearing re final decree                       0.90       825.00          $742.50

 12/22/2020   JE      BL        Review cases on contract breach and prepare               6.40      1100.00      $7,040.00
                                summary memo on same; correspondence with Mr.
                                Glazer on issues.

 12/23/2020   IDK     BL        Telephone conference with J. Pomerantz re issues          1.20      1145.00      $1,374.00
                                on draft letter to MS investors re UBS (.1); Review
                                and consider briefly draft letter to UBS counsel in
                                response to its correspondence and communications
                                with MS investors, as well as comments to same
                                (.2); E-mails with attorneys re need for call on same
                                (.1); Attend conference call with internal team on
                                draft letter to UBS counsel and issues on letter to
                                investors in MS (.5); Attend later conference call
                                with R Feinstein and J. Pomerantz re UBS letter on
                                settlement just with MS and next steps (.3).

 12/23/2020   IDK     BL        Telephone conferences with J. Pomerantz re issues         0.40      1145.00          $458.00
                                on draft letters re MS (.2); E-mails with G Demo re
                                same and information needed (.1); E-mail to J
                                Morris re draft deposition notices for Dondero,
                                Clubock re MS (.1).

 12/23/2020   IDK     BL        Review of various documents, phone summaries of           1.20      1145.00      $1,374.00
                                Dondero/Clubock statements re approaching
                                Redeemer claimants in Multi-Strat (.3); Prep of draft
                                letter to Redeemer claimants of Multi-Strat re
                                potential approaches by Dondero and UBS and
                                issues re same (.4); E-mails with J. Pomerantz re his
                                comments/questions on same letter (.3); Further
                                revise letter to such claimants, along with memo to
                                Board re same (.2).

 12/23/2020   IDK     BL        E-mails with Board, J. Pomerantz re further               0.10      1145.00          $114.50
                                correspondence with Dondero counsel on
                                interference and Dondero requested discovery re
                                plan

 12/23/2020   IDK     BL        Telephone conference with Dondero counsel and J.          0.30      1145.00          $343.50
                                Pomerantz re further interference and next steps (.1);
                                Review and consider draft of extensive letter to
                                Dondero counsel re same and CLO instances and
                                consequences, along with J Morris revisions of same
                                (.2).
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 80 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    52
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/23/2020   IDK     BL        Review and consider extensive letter from UBS on          0.90      1145.00      $1,030.50
                                MS issues, and also re settlement offer on same (.2);
                                E-mail to attorneys re same and need to revise letter
                                to UBS/Clubock re same (.1); Review of further
                                revised letter to UBS on interference and MS, and
                                intent to take depos of Dondero and Clubock (.1);
                                E-mails to R Feinstein re need to revise letter to
                                UBS to address new items on settlement history,
                                delinking, and other items (.3); Review of further
                                revised letter to UBS re same (.1); E-mails with R
                                Feinstein re same, as well as his correspondence to
                                Board (.1).

 12/23/2020   IDK     BL        Review of Dondero withdrawal of motion to clarify         0.10      1145.00          $114.50
                                TRO and E-mail to J Morris re same (.1).

 12/23/2020   IDK     BL        E-mails with attorneys re draft of letter to NextPoint    0.50      1145.00          $572.50
                                in response to its latest demands/threats yesterday re
                                CLOs and asset sales, and issues of sanctions (.2);
                                Review of new correspondence of today from
                                NextPoint, others re their attempt to remove Debtor
                                as manager of CLOs (.1); E-mails with attorneys re
                                same and impact on next steps re NextPoint, and
                                need for further revisions and sending to Board (.2).

 12/23/2020   IDK     BL        Review of further correspondence tonight with             0.30      1145.00          $343.50
                                Dondero counsel on discovery and TRO issues (.1);
                                Review briefly further revisions to letters to K&L
                                Gates re NP and violations, and with Lynn (.2).

 12/23/2020   JNP     BL        Review and revise letter to Latham regarding Multi        0.90      1075.00          $967.50
                                Strat and review drafts regarding same.

 12/23/2020   JNP     BL        Conference with Ira D. Kharasch regarding Multi           0.10      1075.00          $107.50
                                Strat.

 12/23/2020   JNP     BL        Conference with John A. Morris regarding document         0.10      1075.00          $107.50
                                preservation issues.

 12/23/2020   JNP     BL        Conference with PSZJ regarding letter to UBS              0.50      1075.00          $537.50
                                regarding pending issue.

 12/23/2020   JNP     BL        Review letter to KL Gates regarding demand for            0.10      1075.00          $107.50
                                sanctions.

 12/23/2020   JNP     BL        Review 2 versions of letter to M. Lynn regarding          0.20      1075.00          $215.00
                                Dondero and emails regarding same.

 12/23/2020   JNP     BL        Conference with M. Lynn and Ira D. Kharasch               0.10      1075.00          $107.50
                                regarding termination of Dondero access.

 12/23/2020   JNP     BL        Conference with J. Dubel regarding UBS issues.            0.20      1075.00          $215.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28           Page 81 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    53
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/23/2020   JNP     BL        Conference with Robert J. Feinstein regarding letter      0.10      1075.00          $107.50
                                to Latham regarding UBS.

 12/23/2020   JNP     BL        Review draft discovery.                                   0.10      1075.00          $107.50

 12/23/2020   JNP     BL        Conference with John A. Morris regarding                  0.10      1075.00          $107.50
                                discovery.

 12/23/2020   JNP     BL        Conference with Ira D. Kharasch regarding Latham          0.10      1075.00          $107.50
                                latest letter regarding Multi Strat.

 12/23/2020   JNP     BL        Participate on Board call regarding UBS and other         1.20      1075.00      $1,290.00
                                litigation issues.

 12/23/2020   JNP     BL        Conference with Robert J. Feinstein and Ira D.            0.30      1075.00          $322.50
                                Kharasch regarding UBS issues and strategy.

 12/23/2020   JNP     BL        Conference with Robert J. Feinstein after Board call      0.10      1075.00          $107.50
                                regarding UBS.

 12/23/2020   JNP     BL        Review letter to KL Gates and email regarding             0.10      1075.00          $107.50
                                same.

 12/23/2020   RMP     BL        Conference with I. Kharasch re litigation issues.         0.20      1445.00          $289.00

 12/23/2020   JAM     BL        E-mail to M. Clemente, P. Montgomery, D. Draper,          7.70      1075.00      $8,277.50
                                G. Demo re: UCC complaint against Dugaboy (0.1);
                                e-mail to D. Draper, W. Horn re: UCC’s suit against
                                Dugaboy and related matters (0.1); telephone
                                conference with G. Demo re: CLOs demand letter
                                and related litigation matters (0.2); telephone
                                conference with P. Montgomery re: confidentiality
                                and work-product issues (0.4); e-mail to P.
                                Montgomery, M. Clemente, C. Rognes re:
                                confidentiality issues relating to the Appendix to the
                                UCC’s complaint against Dondero and others (0.1);
                                telephone conference with J. Pomerantz, R.
                                Feinstein, I. Kharasch, G. Demo re: litigation issues
                                relating to Dondero, Clubok, and MultiSrat (0.5):
                                review/revise deposition notices and document
                                requests for Dondero and Clubok (0.6); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                discovery demands for Clubok and Dondero (0.1);
                                telephone conference with J. Pomerantz, G. Demo, I.
                                Kharasch, R. Feinstein re: UBS, Dondero issues
                                (0.5); telephone conference with J. Pomerantz, I.
                                Kharasch, G. Demo, B. Sharp, J. Seery re: document
                                preservation and related matters (1.0); telephone
                                conference with J. Pomerantz re: Dondero issues
                                (0.1); review/revise HarbourVest Rule 9019 motion
                                (0.2); further revisions to discovery demands for
                                Dondero and Clubok (0.4); e-mails with J.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28           Page 82 of 150


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    54
Highland Capital Management LP                                                                    Invoice 126769
36027 - 00002                                                                                     December 31, 2020


                                                                                          Hours          Rate         Amount
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd, R.
                                Feinstein re: discovery demands for Dondero and
                                Clubok (0.2); review e-mails between G. Demo,
                                Debevoise re: HarbourVest settlement, including
                                revisions to agreement (0.5); review/revise letter to
                                M. Lynn re: Dondero and TRO violations (0.5);
                                telephone conference with Board, J. Pomerantz, I.
                                Kharasch, R. Feinstein re: Dondero and Clubok
                                issues and other litigation matters (0.2); e-mails w/
                                H. Winograd re: revisions to discovery demands for
                                Dondero, Clubok (0.1); review draft letter to K&L
                                Gates re: CLOs (0.3); e-mail to Board re: discovery
                                demands for Dondero, Clublok (0.1); telephone
                                conference with Board, J. Pomerantz, I. Kharasch,
                                R. Feinstein re: Dondero and Clubok issues and
                                other litigation matters (1.0); e-mail to J. Pomerantz,
                                I. Kharasch, G. Demo draft letter to K&L Gates re:
                                CLOs (0.1); telephone conference with J.
                                Pomerantz, G. Demo re: letter to K&L Gates
                                concerning CLO issues (0.4).
 12/23/2020   GVD     BL        Review letter from R. Feinstein re discovery issues        0.90       825.00          $742.50

 12/23/2020   GVD     BL        Conference with J. Morris re litigation strategy           0.20       825.00          $165.00

 12/23/2020   GVD     BL        Draft response letters to K&L Gates                        1.20       825.00          $990.00

 12/23/2020   GVD     BL        Draft letter to M. Lynn re J. Dondero                      1.20       825.00          $990.00

 12/23/2020   GVD     BL        Attend internal conference re potential litigation         0.50       825.00          $412.50

 12/23/2020   HRW     BL        Review and edit HarbourVest 9019 motion (1.5);             4.10       625.00      $2,562.50
                                Review letters to K&L Gates (0.6); Draft notice of
                                hearing for HarbourVest 9019 motion (0.5); PSZJ
                                call re: HarbourVest Settlement (0.3); PSZJ call with
                                Debevoise re: HarbourVest Settlement (0.5); Review
                                and edit document requests and depo notices (1.3).

 12/24/2020   IDK     BL        E-mails with attorneys re status of various litigation     1.00      1145.00      $1,145.00
                                items, need for call and agenda of items (.2); Attend
                                conference call with attorneys re various litigation
                                matters ongoing, including Dondero issues, UBS
                                issues (.7); Review of J Morris extensive summary
                                of numerous tasks re same (.1).

 12/24/2020   IDK     BL        Review of numerous E-mails with attorneys re               0.20      1145.00          $229.00
                                deposition logistics on Clubock.

 12/24/2020   IDK     BL        Review of E-mails with CEO, others on further              0.20      1145.00          $229.00
                                revised letters to K&L Gates on responses to their
                                NextPoint letters re CLOs.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28           Page 83 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    55
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/24/2020   IDK     BL        E-mail to J Morris re revised complaint for               0.20      1145.00          $229.00
                                injunction vs Dondero re plan, including brief
                                review.

 12/24/2020   IDK     BL        E-mails with Dondero counsel re his feedback on           0.20      1145.00          $229.00
                                our letters to and from NextPoint counsel on CLOs,
                                interference, sales from same, and Dondero role.

 12/24/2020   JNP     BL        Email to team regarding litigation call and agenda.       0.10      1075.00          $107.50

 12/24/2020   JNP     BL        Review letters to KL Gates regarding CLOs.                0.10      1075.00          $107.50

 12/24/2020   JNP     BL        Conference with J. Dubel regarding outstanding            0.70      1075.00          $752.50
                                litigation issue.

 12/24/2020   JNP     BL        Conference with PSZJ regarding discovery and              0.70      1075.00          $752.50
                                litigation issues.

 12/24/2020   JNP     BL        Review and forward M Lynn email regarding                 0.10      1075.00          $107.50
                                discovery to the Board.

 12/24/2020   JNP     BL        Email to M. Lynn enclosing letters to K&L Gates           0.20      1075.00          $215.00
                                and subsequent emails regarding same.

 12/24/2020   JNP     BL        Email to and from M. Lynn regarding discovery.            0.10      1075.00          $107.50

 12/24/2020   JAM     BL        Draft JAM Declaration in support of HarbourVest           4.10      1075.00      $4,407.50
                                Rule 9019 motion (0.3); e-mail to G. Demo, H.
                                Winograd re: JAM Declaration in support of
                                HarbourVest Rule 9019 motion (0.1); review/revise
                                letter to K&L Gates re: interference with Debtor’s
                                role as CLO portfolio manager (0.4); e-mail to G.
                                Demo re: revisions to K&L Gates re: interference
                                with Debtor’s role as CLO portfolio manager (0.1);
                                review/revise letter to K&L Gates re: threatened
                                termination of Debtor as CLO portfolio manager
                                (0.3); review e-mails between H. Winograd, Z.
                                Annable re: HarbourVest filings (0.2); e-mail to G.
                                Demo re: revisions to letter to K&L Gates re:
                                threatened termination of Debtor as CLO portfolio
                                manager (0.1); e-mails with J. Pomerantz, I.
                                Kharasch, R. Feinstein, G. Demo, H. Winograd re:
                                Clubok deposition (0.1); e-mails with H. Winograd,
                                L. Canty, K. Klausner re: court reporter for Dondero
                                and Clubok depositions (0.2); telephone conference
                                with G. Demo re: status of letters to K&L Gates and
                                related litigation issues (0.3); review proposed Order
                                for HarbourVest Rule 9019 motion (0.1); e-mails
                                with Z. Annabel re: filing of Dondero and Clubok
                                deposition notices (0.1); telephone conference with
                                J. Pomerantz, R. Feinstein, I. Kharasch, G. Demo, H.
                                Winograd re: litigation workstreams (0.7); e-mail to
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28          Page 84 of 150


Pachulski Stang Ziehl & Jones LLP                                                                 Page:    56
Highland Capital Management LP                                                                    Invoice 126769
36027 - 00002                                                                                     December 31, 2020


                                                                                          Hours          Rate         Amount
                                J. Pomerantz, R. Feinstein, I. Kharasch, G. Demo, H.
                                Winograd re: litigation workstreams (0.7); review
                                e-mails between J. Pomerantz, M. Lynn re:
                                document requests and CLO issues (0.2); telephone
                                conference with H. Winograd re: litigation
                                workstream issues (0.1); e-mail to J. Seery re:
                                proposed amended Complaint against Dondero (0.1).
 12/24/2020   GVD     BL        Revise and circulate letters to K&L Gates re CLO           1.00       825.00          $825.00
                                issues

 12/24/2020   GVD     BL        Conference with J. Morris re litigation strategy           0.30       825.00          $247.50

 12/24/2020   GVD     BL        Conference with PSZJ team re litigation strategy and       0.70       825.00          $577.50
                                next steps

 12/24/2020   HRW     BL        Draft and prepare Proposed Order and Declaration           4.20       625.00      $2,625.00
                                for HarbourVest 9019 Motion (3.5); PSZJ
                                Scheduling Call (0.6); Call with J. Morris re: TRO
                                against Advisors, Funds, CLO Holdco (0.1).

 12/25/2020   JAM     BL        Review documents and begin working on outline for          3.40      1075.00      $3,655.00
                                Dondero deposition (3.4).

 12/26/2020   IDK     BL        E-mails with J Morris re IFA counsel request to            0.20      1145.00          $229.00
                                attend depo and status of IFA.

 12/26/2020   JNP     BL        Conference with J. Dubel regarding UBS and related         0.60      1075.00          $645.00
                                litigation matters (2x).

 12/26/2020   JNP     BL        Conference with Gregory V. Demo and Robert J.              0.20      1075.00          $215.00
                                Feinstein regarding Multi Strat state court litigation.

 12/26/2020   JNP     BL        Conference with Gregory V. Demo regarding                  0.20      1075.00          $215.00
                                litigation matters.

 12/26/2020   JNP     BL        Emails regarding request to participate in J. Dondero      0.10      1075.00          $107.50
                                deposition.

 12/26/2020   JAM     BL        Continued work on outline for Dondero deposition           3.40      1075.00      $3,655.00
                                (2.2); e-mail to J. Pomerantz, I. Kharasch, R.
                                Feinstein, G. Demo, H. Winograd re: Dondero
                                deposition outline (0.1); review documents and draft
                                statement of facts for TRO against K&L Gates’
                                clients (1.1).

 12/26/2020   GVD     BL        Conference with R. Feinstein and J. Pomerantz re           0.20       825.00          $165.00
                                UBS litigation

 12/26/2020   GVD     BL        Review issues re state court litigation for UBS claim      0.70       825.00          $577.50

 12/26/2020   HRW     BL        Draft Complaint and Memo of Law in support of              1.80       625.00      $1,125.00
                                TRO against Advisors, Funds, CLO Holdco (1.8).
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28           Page 85 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    57
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/27/2020   IDK     BL        Review of correspondence re draft of amended              0.30      1145.00          $343.50
                                complaint vs Dondero for violation of TRO, as well
                                as correspondence with Dondero counsel re
                                discovery re TRO and Board.

 12/27/2020   JNP     BL        Review email from B. Assink regarding Dondero             0.10      1075.00          $107.50
                                discovery and forward to Board.

 12/27/2020   JNP     BL        Review email from Gregory V. Demo regarding               0.10      1075.00          $107.50
                                Multi Strat litigation and respond.

 12/27/2020   JAM     BL        Continued work on Seery Declaration in support of         4.00      1075.00      $4,300.00
                                TRO (2.9); e-mail to G. Demo, H. Winograd re:
                                draft Seery Declaration (0.1); e-mails to L. Canty, G.
                                Demo, H. Winograd re: exhibits for Seery
                                Declaration (0.2); e-mails with G. Demo re: various
                                litigation issues (0.2); e-mail to J. Pomerantz, I.
                                Kharasch, G. Demo, H. Winograd re: draft Seery
                                Declaration (0.1); draft proposed temporary
                                restraining order against the Advisors, Funds and
                                CLO Holdco (0.4); e-mails with H. Winograd re:
                                form of papers in support of TRO (0.1).

 12/27/2020   GVD     BL        Review docket entries in UBS matter and respond to        0.30       825.00          $247.50
                                same

 12/27/2020   GVD     BL        Review and revise declaration in support of               1.10       825.00          $907.50
                                restraining order

 12/27/2020   GVD     BL        Review and revise complaint re demand notes               0.50       825.00          $412.50

 12/27/2020   GVD     BL        Review outline re Dondero deposition                      0.80       825.00          $660.00

 12/27/2020   GVD     BL        Review amended complaint re TRO                           0.50       825.00          $412.50

 12/27/2020   HRW     BL        Draft Complaint and Memo of Law in support of             7.50       625.00      $4,687.50
                                TRO against Advisors, Funds, CLO Holdco (7.5).

 12/28/2020   IDK     BL        E-mails with CEO, attorneys re today's e-mail             0.50      1145.00          $572.50
                                exchanges with Dondero counsel re its objection to
                                Dondero deposition later this week, including review
                                of same, and next steps re pulling e-mails with
                                Dondero (.2); Brief review of various e-mails
                                produced by Dondero (.3).

 12/28/2020   IDK     BL        Numerous e-mails with attorneys re draft TRO,             0.80      1145.00          $916.00
                                including brief review of same, re Dondero, as well
                                as draft complaint vs NPA and HCMFA (.3);
                                E-mails with attorneys re Dondero's just filed
                                motion to quash discovery and potential responses,
                                and potential draft response to same, including
                                finalized version for filing today (.3); Review of
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28         Page 86 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    58
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                Court's chambers message on Dondero motion to
                                quash (.1); E-mails with attorneys re our draft of
                                order re same, as well as Dondero counsel
                                comments/disputes to same (.1).
 12/28/2020   IDK     BL        Review of numerous e-mails with Board, others on         0.40      1145.00          $458.00
                                MS and Reid Collins role and inquiries re same (.2);
                                Review of correspondence from Reid Collins after
                                call re same today and its reaction (.1); Telephone
                                conference with J. Pomerantz re same (.1).

 12/28/2020   IDK     BL        E-mails with Board, others re NPA/Holdco                 0.20      1145.00          $229.00
                                extensive response letter to Debtor on allegations of
                                breach of TRO and potential response and hearing
                                (.2).

 12/28/2020   IDK     BL        Telephone conference with R. Pachulski and J.            0.40      1145.00          $458.00
                                Pomerantz on various litigation issues with UBS,
                                Clubbock, Dondero.

 12/28/2020   JNP     BL        Review emails regarding Dondero discovery.               0.10      1075.00          $107.50

 12/28/2020   JNP     BL        Review Dondero motion for protective order.              0.10      1075.00          $107.50

 12/28/2020   JNP     BL        Review proposed TRO regarding CLO investors and          0.10      1075.00          $107.50
                                advisors.

 12/28/2020   JNP     BL        Review J. Seery Declaration regarding TRO                0.30      1075.00          $322.50
                                regarding CLO investors and advisors.

 12/28/2020   JNP     BL        Conference with John A. Morris regarding Dondero         0.20      1075.00          $215.00
                                discovery motion and related issues.

 12/28/2020   JNP     BL        Conference with Robert J. Feinstein and John A.          0.30      1075.00          $322.50
                                Morris regarding Dondero and UBS discovery.

 12/28/2020   JNP     BL        Conference with J. Dubel regarding Dondero               0.80      1075.00          $860.00
                                discovery dispute and UBS (Several).

 12/28/2020   JNP     BL        Review opposition to discovery motion by Dondero.        0.10      1075.00          $107.50

 12/28/2020   JNP     BL        Conference with John A. Morris regarding                 0.10      1075.00          $107.50
                                opposition to discovery motion by Dondero.

 12/28/2020   JNP     BL        Review emails with Reid Collins regarding UBS and        0.20      1075.00          $215.00
                                Multi Strat.

 12/28/2020   JNP     BL        Conference with John A. Morris and Gregory V.            0.20      1075.00          $215.00
                                Demo regarding UBS Multi Strat litigation.

 12/28/2020   JNP     BL        Email regarding creditor participation in J. Dondero     0.10      1075.00          $107.50
                                deposition.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28         Page 87 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    59
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/28/2020   JNP     BL        Conference with Reid Collins, John A. Morris and        0.30      1075.00          $322.50
                                Gregory V. Demo regarding UBS Multi Strat
                                litigation.

 12/28/2020   JNP     BL        Conference with J. Seery, Robert J. Feinstein, John     0.70      1075.00          $752.50
                                A. Morris and Gregory V. Demo regarding UBS
                                Multi Strat litigation.

 12/28/2020   JNP     BL        Conference with Richard M. Pachulski and Ira D.         0.40      1075.00          $430.00
                                Kharasch regarding UBS and Multi Strat.

 12/28/2020   JNP     BL        Conference with Gregory V. Demo and John A.             0.30      1075.00          $322.50
                                Morris regarding discovery from Dondero.

 12/28/2020   JNP     BL        Conference with Gregory V. Demo regarding J.            0.10      1075.00          $107.50
                                Seery compensation proposal.

 12/28/2020   JNP     BL        Email to and from John A. Morris regarding              0.10      1075.00          $107.50
                                Dondero edits to Order.

 12/28/2020   JNP     BL        Review internal emails regarding Preliminary            0.20      1075.00          $215.00
                                Injunction.

 12/28/2020   RMP     BL        Conferences with J. Pomerantz and I. Kharasch re        0.60      1445.00          $867.00
                                UBS and Dondero issues.

 12/28/2020   JMF     BL        Review Harborvest 9019 pleadings.                       0.40       925.00          $370.00

 12/28/2020   JMF     BL        Review motion for protective order re discovery.        0.30       925.00          $277.50

 12/28/2020   JAM     BL        E-mail to B. Assink, M. Lynn, J. Bonds, J.             10.90      1075.00     $11,717.50
                                Pomerantz, I. Kharasch, G. Demo re: Dondero’s
                                emergency motion for a protective order (0.4);
                                review/revise Seery declaration in support of TRO
                                (0.8); e-mail to J. Pomerantz, I. Kharasch, G. Demo,
                                H. Winograd re: revised version of Seery
                                Declaration in support of TRO (0.1); review/revise
                                Complaint for declaratory and injunctive relief
                                against Dondero-related entities (1.2); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd re:
                                revised version of Complaint for declaratory and
                                injunctive relief against Dondero-related entities
                                (0.1); review/revise proposed Temporary
                                Restraining Order against Dondero-related entities
                                (0.8); e-mail to J. Pomerantz, I. Kharasch, G. Demo,
                                H. Winograd re: revised version of Temporary
                                Restraining Order against Dondero-related entities
                                (0.1); e-mail to H. Winograd re: Complaint (0.1);
                                e-mails to Z. Annable, G. Demo, H. Winograd, M.
                                Hayward re: further filings (0.1); review Dondero
                                emergency motion for a protective order (0.7);
                                e-mail to J. Pomerantz, I. Kharasch, G. Demo, H.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28         Page 88 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    60
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                Winograd re: objection to Dondero emergency
                                motion for protective order (0.7); draft objection to
                                Dondero emergency motion for a protective order
                                (2.2); telephone conference with G. Demo re:
                                Dondero emails (0.1); e-mail to Board, J. Pomerantz,
                                I. Kharasch, G. Demo, H. Winograd re: draft
                                objection to Dondero emergency motion for a
                                protective order (0.1); revise draft objection to
                                Dondero emergency motion for a protective order
                                (0.1); telephone conference with J. Pomerantz, R.
                                Feinstein re: Dondero motion for protective order
                                and related matters (0.3); telephone conference with
                                J. Pomerantz, G. Demo, W. Reid re: UBS litigation
                                (0.3); telephone conference with J. Seery, J.
                                Pomerantz, R. Feinstein, G. Demo re: UBS litigation
                                and related matters (0.7); review communications
                                from Court re: Dondero emergency motion for a
                                protective order (0.1); telephone conference with J.
                                Kathman re: Daugherty claim and litigation (0.1);
                                draft Amended Notices of Deposition for Dondero
                                and Clubok (0.2); draft proposed Order resolving
                                Dondero motion for a protective order (0.7); e-mail
                                to B. Assink, M. Lynn, J. Bond, J. Pomerantz, G.
                                Demo re: proposed Order resolving Dondero motion
                                for protective order (0.1); telephone conference with
                                G. Demo re: document review (0.1); telephone
                                conference with J. Pomerantz, G. Demo re:
                                document review (0.3); review revised Complaint
                                against Dondero-related entities (0.4).
 12/28/2020   GVD     BL        Review Dondero motions to quash discovery                0.20       825.00          $165.00

 12/28/2020   GVD     BL        Conference with Reid Collins, J. Pomerantz, and J.       0.30       825.00          $247.50
                                Morris

 12/28/2020   GVD     BL        Conference re compiling discovery requests               0.30       825.00          $247.50

 12/28/2020   GVD     BL        Conference with J. Seery re discovery issues             0.20       825.00          $165.00

 12/28/2020   GVD     BL        Review multiple motions re potential Dondero             1.30       825.00      $1,072.50
                                litigation

 12/28/2020   GVD     BL        Review discovery materials and correspondence re         1.50       825.00      $1,237.50
                                same

 12/28/2020   GVD     BL        Conference with J. Dubel re correspondence with          0.70       825.00          $577.50
                                Reid Collins; revise and send same

 12/28/2020   GVD     BL        Conference with J. Pomerantz, J. Morris, R.              0.70       825.00          $577.50
                                Feinstein, and J. Seery re open litigation issues and
                                next steps
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                   Entered 01/19/21 10:10:28          Page 89 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    61
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/28/2020   HRW     BL        Draft and prepare Complaint, Memo of Law, and           9.80       625.00      $6,125.00
                                ancillary papers in support of TRO against Advisors,
                                Funds, CLO Holdco (9.8).

 12/29/2020   JNP     BL        Review and respond to draft email to A. Clubock.        0.10      1075.00          $107.50

 12/29/2020   JNP     BL        Conference with John A. Morris regarding                0.10      1075.00          $107.50
                                discovery.

 12/29/2020   JNP     BL        Conference with J. Dubel regarding status of various    0.70      1075.00          $752.50
                                litigation matters (4x).

 12/29/2020   JNP     BL        Conference with D. Draper, John A. Morris and           0.30      1075.00          $322.50
                                Gregory V. Demo regarding claims.

 12/29/2020   JNP     BL        Conference with Ira D. Kharasch, John A. Morris,        1.00      1075.00      $1,075.00
                                H.. Winograd, Gregory V. Demo and Robert J.
                                Feinstein regarding various pending litigation
                                matters including UBS, CLOs and Dondero.

 12/29/2020   JNP     BL        Review M. Sosland letter regarding discovery.           0.10      1075.00          $107.50

 12/29/2020   JNP     BL        Conference with John A. Morris regarding M.             0.10      1075.00          $107.50
                                Sosland letter.

 12/29/2020   JNP     BL        Conference with Ira D. Kharasch regarding litigation    0.10      1075.00          $107.50
                                issues.

 12/29/2020   JNP     BL        Meet and confer with M. Sosland, Latham, John A.        0.80      1075.00          $860.00
                                Morris and Robert J. Feinstein regarding discovery.

 12/29/2020   JNP     BL        Email to and from M. Lynn regarding discovery.          0.10      1075.00          $107.50

 12/29/2020   JNP     BL        Conference with Robert J. Feinstein and John A.         0.40      1075.00          $430.00
                                Morris after Latham Sosland meet and confer.

 12/29/2020   JNP     BL        Review email regarding summary of Multi Strat           0.20      1075.00          $215.00
                                issues.

 12/29/2020   JNP     BL        Review email regarding response to Dondero letter       0.10      1075.00          $107.50
                                regarding missing phone.

 12/29/2020   JNP     BL        Review emails regarding AT&T wireless account.          0.10      1075.00          $107.50

 12/29/2020   JMF     BL        Review motion and entered order re Dondero              0.20       925.00          $185.00
                                protective request.

 12/29/2020   JMF     BL        Review committee complaint (.3) and seal order re       0.30       925.00          $277.50
                                court registry.

 12/29/2020   JAM     BL        Review documents in connection with Dondero             7.00      1075.00      $7,525.00
                                contempt motion (0.5); e-mail to the Board re:
                                documents reviewed in connection with the Dondero
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28           Page 90 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    62
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                contempt motion (0.8); draft e-mail to A. Clubok re:
                                discovery (0.4); e-mails with J. Pomerantz, I.
                                Kharasch, R. Feinstein, G. Demo re: A. Clubok
                                discovery (0.2); revisions to e-mail to A. Clubok
                                (0.1); e-mails with A. Clubok re: discovery (0.2);
                                revise proposed Order resolving Dondero emergency
                                motion for protective Order (0.1); e-mails with B.
                                Assink, Z. Annable re: revised Order resolving
                                Dondero emergency motion for protective Order
                                (0.1); telephone conference with J. Pomerantz, I.
                                Kharasch, R. Feinstein, G. Demo, H. Winograd re:
                                various litigation issues (1.0); telephone conference
                                with G. Demo re: privilege issues (0.1); telephone
                                conference with J. Pomerantz re: Clubok response
                                on discovery issues (0.1); e-mails with J. Seery, J.
                                Kathman re: extension of deadline to serve
                                discovery in Daugherty case (0.2); e-mails with B.
                                Assink, M. Lynn, J. Pomerantz, G. Demo re: status
                                of Dondero motions for TRO modifications and
                                future estate transactions (0.2); telephone conference
                                with J. Pomerantz, R. Feinstein, M. Sosland, A.
                                Clubok re: meet and confer on discovery directed to
                                Clubok (0.8); telephone conference with J.
                                Pomerantz, R. Feinstein re: meet and confer on
                                discovery directed to Clubok (0.4); revise document
                                request for Andrew Clubok (0.2); draft e-mail to J.
                                Pomerantz, R. Feinstein, M. Sosland, A. Clubok re:
                                meet and confer on discovery directed to Clubok
                                (0.4); telephone conference with J. Pomerantz re:
                                draft e-mail concerning meet and confer on Clubok
                                discovery (0.1); revise draft e-mail to J. Pomerantz,
                                R. Feinstein, M. Sosland, A. Clubok re: meet and
                                confer on discovery directed to Clubok (0.2); e-mail
                                to J. Pomerantz, I. Kharasch, R. Feinstein, G. Demo,
                                H. Winograd re: Dondero cell phone (0.4); e-mail to
                                M. Lynn, B. Assink, J. Pomerantz, R. Feinstein, I.
                                Kharasch, G. Demo, re: Dondero’s cell phone (0.3);
                                telephone conference with J. Seery re:
                                Dondero/Clubok discovery issues (0.2).
 12/29/2020   EAW     BL        Review letter from A. Clubok re: claims against           0.20       825.00          $165.00
                                MultiStrat.

 12/29/2020   GVD     BL        Review correspondence re email discovery                  0.20       825.00          $165.00

 12/29/2020   GVD     BL        Conference with J. Morris re discovery issues             0.10       825.00           $82.50

 12/29/2020   GVD     BL        Review draft correspondence re deposition and             0.30       825.00          $247.50
                                discovery notices

 12/29/2020   GVD     BL        Review presentation re historic trading                   0.30       825.00          $247.50
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28          Page 91 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    63
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/29/2020   GVD     BL        Conference with Draper firm re Dugaboy claims            0.30       825.00          $247.50

 12/29/2020   GVD     BL        Conference with PSZJ team re litigation issues (1.0);    1.20       825.00          $990.00
                                draft notes re same (0.2)

 12/29/2020   GVD     BL        Conference with J. Morris re privilege issues            0.20       825.00          $165.00

 12/29/2020   GVD     BL        Multiple conferences with J. Seery re discovery          0.30       825.00          $247.50
                                issues

 12/29/2020   GVD     BL        Correspondence with K&L Gates re litigation issues       0.20       825.00          $165.00

 12/29/2020   HRW     BL        Draft and edit TRO papers (1.5); Draft Document          4.00       625.00      $2,500.00
                                requests directed to Hunter Mountain (1.3); PSZJ
                                call re: Discovery Issues (0.8); Review Clubok
                                objections to document requests (0.2); Review
                                Dondero objections to document production (0.2).

 12/30/2020   JNP     BL        Review proposed email to clerk regarding discovery.      0.10      1075.00          $107.50

 12/30/2020   JNP     BL        Conference with Ira D. Kharasch and John A.              0.30      1075.00          $322.50
                                Morris regarding Dondero phone and clerk email
                                regarding discovery.

 12/30/2020   JNP     BL        Conference with J. Dubel regarding call with KL          0.20      1075.00          $215.00
                                Gates and UBS matters.

 12/30/2020   JNP     BL        Conference with J. Kane, KL Gates, Gregory V.            0.50      1075.00          $537.50
                                Demo and John A. Morris regarding CLO issues.

 12/30/2020   JNP     BL        Conference with Gregory V. Demo and John A.              0.30      1075.00          $322.50
                                Morris after call with KL Gates.

 12/30/2020   JNP     BL        Conference with Ira D. Kharasch regarding call with      0.20      1075.00          $215.00
                                KL Gates and UBS matters.

 12/30/2020   JNP     BL        Email to and from M. Lynn regarding request to           0.10      1075.00          $107.50
                                allow Dondero one more day to clean out office.

 12/30/2020   JNP     BL        Conference with John A. Morris regarding                 0.20      1075.00          $215.00
                                discovery.

 12/30/2020   RMP     BL        Conferences with J. Pomerantz and I. Kharasch re         0.80      1445.00      $1,156.00
                                various litigation and plan issues.

 12/30/2020   JMF     BL        Review amended complaint re CLO Holdco entities.         0.30       925.00          $277.50

 12/30/2020   JAM     BL        E-mail to J. Donohue, G. Demo re: AT&T contract          3.00      1075.00      $3,225.00
                                (0.1); e-mails with R. Feinstein, H. Winograd re:
                                AT&T and cell phone issues (0.1); draft e-mail to
                                court re: Dondero document production and
                                privilege issues (0.7); telephone conference with J.
                                Pomerantz re: discovery issues (0.3); revise e-mail
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28         Page 92 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    64
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount
                                to court re: Dondero document production and
                                privilege issues (0.1); telephone conference with J.
                                Pomerantz, G. Demo, J. Kane, K&L Gates lawyers
                                re: management and control of CLOs (0.5);
                                telephone conference with J. Pomerantz, G. Demo
                                re: follow-up to call with K&L Gates concerning
                                management and control of CLOs (0.3); draft letter
                                to M. Lynn re: Dondero’s cell phones (0.4); draft
                                e-mail to M. Sosland re: Clubok discovery issues
                                (0.3); communications with J. Pomerantz re: draft
                                e-mail to M. Sosland re: Clubok discovery issues
                                (0.1); revise e-mail to M. Sosland re: Clubok
                                discovery issues (0.1).
 12/30/2020   GVD     BL        Conference with counsel to employees re                 0.30       825.00          $247.50
                                indemnification issues

 12/30/2020   GVD     BL        Compile and email transcripts to counsel to             0.30       825.00          $247.50
                                employees

 12/30/2020   GVD     BL        Review discovery issues                                 0.70       825.00          $577.50

 12/30/2020   GVD     BL        Conference with counsel to NPA/HCMFA/DAF re             0.80       825.00          $660.00
                                CLO issues and follow up re same

 12/30/2020   GVD     BL        Conference with J. Seery re discovery issues            0.20       825.00          $165.00

 12/30/2020   GVD     BL        Correspondence with M. Lynn re discovery issues         0.30       825.00          $247.50

 12/30/2020   GVD     BL        Conference with J. Morris re discovery issues           0.20       825.00          $165.00

 12/30/2020   HRW     BL        Draft document requests directed to Hunter              4.70       625.00      $2,937.50
                                Mountain and HCRE (3.9); Call AT&T to retrieve
                                HCMLP phone records (0.3); Call with K&L Gates
                                re: Discussion of open issues (0.5).

 12/31/2020   JNP     BL        Conference with Gregory V. Demo regarding               0.20      1075.00          $215.00
                                discovery and related issues.

 12/31/2020   JNP     BL        Conference with John A. Morris regarding                0.10      1075.00          $107.50
                                discovery.

 12/31/2020   JNP     BL        Review discovery provided by J. Dondero.                0.20      1075.00          $215.00

 12/31/2020   JNP     BL        Conference with J. Dubel regarding UBS status and       0.70      1075.00          $752.50
                                related matters.

 12/31/2020   JNP     BL        Conference with Ira D. Kharasch regarding call with     0.20      1075.00          $215.00
                                J. Dubel regarding UBS.

 12/31/2020   JAM     BL        Review documents/e-mails in connection with             3.50      1075.00      $3,762.50
                                Preliminary Injunction motion (0.9); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo, H. Winograd, L.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28         Page 93 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    65
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                       Hours           Rate         Amount
                                Canty re: document review (0.3); communications
                                with Court, B. Assink, M. Lynn, J. Pomerantz, G.
                                Demo re: Dondero document production (0.1);
                                review documents produced by Dondero (0.8);
                                review/revise document requests for Hunter
                                Mountain (0.4); e-mail to J. Pomerantz, I. Kharasch,
                                G. Demo, J. Seery, H. Winograd re: document
                                requests for Hunter Mountain (0.1) review/revise
                                document requests for HCREP (0.3); e-mail to J.
                                Pomerantz, I. Kharasch, G. Demo, J. Seery, H.
                                Winograd re: document requests for HCREP (0.1);
                                telephone conference with J. Seery re: litigation
                                issues (0.2): telephone conference with J. Pomerantz
                                re: Dondero discovery issues (0.1); e-mail to G.
                                Demo, H. Winograd, L. Drawhorn re: document
                                requests for HCREP (0.1); e-mail to G. Demo, H.
                                Winograd, P. Keiffer re: document requests for
                                Hunter Mountain (0.1).
 12/31/2020   GVD     BL        Review discovery materials                               4.30       825.00      $3,547.50

 12/31/2020   GVD     BL        Review letters from K&L Gates re Dondero issues          0.30       825.00          $247.50

 12/31/2020   HRW     BL        Review document requests directed to Hunter              0.60       625.00          $375.00
                                Mountain and HCRE (0.6).

                                                                                       562.10                 $526,686.00

  Case Administration [B110]
 12/01/2020   IDK     CA        Review of updated WIP list (.1); Attend conference       1.60      1145.00      $1,832.00
                                call with internal team on WIP list and major open
                                issues (1.0); Attend conference call with DSI on its
                                WIP list (.5).

 12/01/2020   JNP     CA        Weekly PSZJ WIP call.                                    1.00      1075.00      $1,075.00

 12/01/2020   JNP     CA        Weekly PSZJ and DSI WIP call.                            0.50      1075.00          $537.50

 12/01/2020   JEO     CA        Call with PSZJ team to review open issues                1.00       925.00          $925.00

 12/01/2020   SLP     CA        Maintain document control.                               0.20       350.00           $70.00

 12/01/2020   SLP     CA        Maintain document control (2) receive multiple           1.60       350.00          $560.00
                                documents to organize (1.4)

 12/01/2020   SLP     CA        Maintain document control (2) receive multiple           2.40       350.00          $840.00
                                documents to organize (1.7) enter documents into
                                legal key ( .5)

 12/01/2020   JMF     CA        Draft memorandum re updated case and litigation          2.00       925.00      $1,850.00
                                issues (.5); telephone call with J.N. Pomerantz, I.
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                     Entered 01/19/21 10:10:28          Page 94 of 150


Pachulski Stang Ziehl & Jones LLP                                                                Page:    66
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                Kharasch, G. Demo, J. O'Neill and J. Morris re same
                                (1.0); telephone call with I. Kharasch, B. Sharp, G.
                                Demo, J. Morris re pending case issues (.5).
 12/01/2020   JMF     CA        Review critical dates memorandum.                         0.20       925.00          $185.00

 12/01/2020   KSN     CA        Maintain document control.                                0.20       350.00           $70.00

 12/01/2020   JAM     CA        Internal WIP call (J. Pomerantz, I. Kharasch, G.          1.00      1075.00      $1,075.00
                                Demo, J. Fried, J. O’Neill) (1.0).

 12/01/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10       350.00           $35.00
                                client distribution.

 12/01/2020   GVD     CA        prepare for WIP call (0.1); attend WIP call (1.0);        2.70       825.00      $2,227.50
                                attend DSI/PSZJ WIP Call (0.5); correspondence
                                with Latham re plan revisions (0.1); daily status call
                                with J. Romey (0.4); conference with J. Seery re
                                open items and next steps (0.4); conference with E.
                                Bromagen re open issues (0.2)

 12/02/2020   SLP     CA        Maintain document control.                                0.20       350.00           $70.00

 12/02/2020   KSN     CA        Maintain document control.                                0.10       350.00           $35.00

 12/02/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10       350.00           $35.00
                                client distribution.

 12/02/2020   GVD     CA        Conference with J. Pomerantz, I. Kharasch, and J.         1.40       825.00      $1,155.00
                                Morris re open issues and next steps (0.8); daily
                                status conference with J. Romey re open issues
                                (0.2); conference with J. Seery re open issues (0.2);
                                conference with I. Kharasch re scheduling items
                                (0.2)

 12/03/2020   SLP     CA        Maintain document control.                                0.20       350.00           $70.00

 12/03/2020   KSN     CA        Maintain document control.                                0.20       350.00           $70.00

 12/03/2020   JAM     CA        Telephone conference with G. Demo re: letters,            0.40      1075.00          $430.00
                                concerning demand notes, HarbourVest, Daugherty
                                and related matters (0.3); telephone conference with
                                J. Pomerantz re: Dondero threats (0.1).

 12/03/2020   BMK     CA        Prepared daily memo narrative and coordinated             0.10       350.00           $35.00
                                client distribution.

 12/03/2020   GVD     CA        Multiple conferences with J. Seery re open issues         0.90       825.00          $742.50
                                and next steps (0.6); daily conference with J. Romey
                                re open issues and next steps (0.3)

 12/04/2020   SLP     CA        Maintain document control.                                0.20       350.00           $70.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28        Page 95 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    67
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/04/2020   SLP     CA        Maintain document control (2) receive multiple           1.60       350.00          $560.00
                                documents to organize (1.4)

 12/04/2020   JMF     CA        Draft memo re pending case issues.                       0.40       925.00          $370.00

 12/04/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 12/04/2020   GVD     CA        Review open issues and next steps                        0.30       825.00          $247.50

 12/05/2020   GVD     CA        Correspondence with Acis re outstanding invoices         0.20       825.00          $165.00

 12/07/2020   KSN     CA        Maintain document control.                               0.20       350.00           $70.00

 12/07/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 12/07/2020   GVD     CA        Daily status call with J. Romey (0.2); conference        0.50       825.00          $412.50
                                with E. Bromagen re open items and next steps (0.3)

 12/08/2020   IDK     CA        E-mails with attorneys re upcoming WIP call and          0.20      1145.00          $229.00
                                potential need to reschedule, as well as new hearing
                                dates on new litigation and HarbourVest.

 12/08/2020   KKY     CA        Review and revise critical dates                         3.20       425.00      $1,360.00

 12/08/2020   SLP     CA        Maintain document control.                               0.50       350.00          $175.00

 12/08/2020   JMF     CA        Draft memorandum re updated case issues and              0.50       925.00          $462.50
                                pending matters.

 12/08/2020   GVD     CA        Daily status conference with J. Romey                    0.30       825.00          $247.50

 12/08/2020   GVD     CA        Conference with J. Seery re open items and next          0.70       825.00          $577.50
                                steps

 12/09/2020   IDK     CA        Review of updated WIP list, and J Fried comments         1.30      1145.00      $1,488.50
                                on recent changes to same (.2); Attend internal WIP
                                call for all open issues in case (.5); Attend DSI WIP
                                call on its related issues, including transition of
                                management services, including shared services,
                                other related contracts (.6).

 12/09/2020   JNP     CA        Participate (partial) on PSZJ WIP call.                  0.30      1075.00          $322.50

 12/09/2020   JNP     CA        PSZJ DSI WIP call.                                       0.60      1075.00          $645.00

 12/09/2020   JNP     CA        Conference with Gregory V. Demo after DSI PSZJ           0.10      1075.00          $107.50
                                WIP call.

 12/09/2020   KKY     CA        Review and revise critical dates                         0.50       425.00          $212.50

 12/09/2020   JEO     CA        Participate in PSZJ team call re pending matters.        0.40       925.00          $370.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                    Entered 01/19/21 10:10:28         Page 96 of 150


Pachulski Stang Ziehl & Jones LLP                                                              Page:    68
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/09/2020   JMF     CA        Telephone call with G. Demo, J. Morris, I.              1.50       925.00      $1,387.50
                                Kharasch, J. O'Neill, J.N. Pomerantz re pending case
                                matters (.5); review docket and update summary
                                memo re same (.5); telephone call with F. Caruso, B.
                                Sharp, J.N. Pomerantz, G. Demo, J. Romey re status
                                of pending case issues (.5).

 12/09/2020   KSN     CA        Maintain document control.                              0.20       350.00           $70.00

 12/09/2020   JAM     CA        Internal WIP call (J. Pomerantz, I. Kharasch, G.        0.50      1075.00          $537.50
                                Demo, J. Fried) (0.5).

 12/09/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.30       350.00          $105.00
                                client distribution.

 12/09/2020   GVD     CA        Attend WIP call                                         0.50       825.00          $412.50

 12/09/2020   GVD     CA        Attend PSZJ/DSI WIP Call                                0.60       825.00          $495.00

 12/09/2020   GVD     CA        Conference with I. Kharasch re allocation of            0.10       825.00           $82.50
                                research questions

 12/10/2020   SLP     CA        Maintain document control.                              0.20       350.00           $70.00

 12/10/2020   SLP     CA        Maintain document control (2) receive multiple          1.50       350.00          $525.00
                                documents to organize (1.3

 12/10/2020   JMF     CA        Update memorandum re pending case issues and            0.30       925.00          $277.50
                                litigation.

 12/10/2020   KSN     CA        Maintain document control.                              0.20       350.00           $70.00

 12/10/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00           $35.00
                                client distribution.

 12/11/2020   SLP     CA        Maintain document control (2) receive multiple          1.20       350.00          $420.00
                                documents to organize (7.) enter documents into
                                legal key ( .3)

 12/11/2020   SLP     CA        Maintain document control.                              0.20       350.00           $70.00

 12/11/2020   JMF     CA        Update memorandum re pending litigation and case        0.30       925.00          $277.50
                                issues.

 12/11/2020   KSN     CA        Maintain document control.                              0.20       350.00           $70.00

 12/11/2020   BMK     CA        Prepared daily memo narrative and coordinated           0.10       350.00           $35.00
                                client distribution.

 12/11/2020   GVD     CA        Review motion re extension of removal deadline          0.20       825.00          $165.00

 12/11/2020   GVD     CA        Daily status conference with J. Romey re open items     0.10       825.00           $82.50
                                and next steps
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28        Page 97 of 150


Pachulski Stang Ziehl & Jones LLP                                                               Page:    69
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/11/2020   GVD     CA        Conference with J. Seery re open items and next          0.40       825.00          $330.00
                                steps

 12/11/2020   GVD     CA        Conference with J. Pomerantz re open items and           0.20       825.00          $165.00
                                status of case

 12/13/2020   GVD     CA        Status conference with J. Seery re open items and        0.20       825.00          $165.00
                                next steps

 12/14/2020   KKY     CA        Review and revise critical dates                         0.30       425.00          $127.50

 12/14/2020   SLP     CA        Maintain document control.                               0.60       350.00          $210.00

 12/14/2020   SLP     CA        Maintain document control (2) receive multiple           2.90       350.00      $1,015.00
                                documents to organize (2.7)

 12/14/2020   JMF     CA        Draft summary of pending motions and litigation          0.30       925.00          $277.50
                                matters.

 12/14/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 12/14/2020   GVD     CA        Conference with J. Seery re open items and next          0.20       825.00          $165.00
                                steps

 12/14/2020   GVD     CA        Conference with J. Romey re open items and next          0.20       825.00          $165.00
                                steps

 12/15/2020   IDK     CA        E-mails with J Fried and J O’Neill re updated WIP        1.50      1145.00      $1,717.50
                                list, and questions on same, including review of
                                same (.2); E-mails and telephone conference with J.
                                Pomerantz re upcoming WIP calls and need to delay
                                (.2); E-mails with attorneys re same for rescheduling
                                (.1); Attend WIP call on open issues, next steps in
                                case (.6); Attend DSI related WIP call on their open
                                items (.4).

 12/15/2020   JNP     CA        Conference with PSZJ team regarding WIP call.            0.60      1075.00          $645.00

 12/15/2020   JEO     CA        Participate in PSZJ team call to review open issues      0.60       925.00          $555.00

 12/15/2020   SLP     CA        Maintain document control (2) receive multiple           1.90       350.00          $665.00
                                documents to organize (1.7)

 12/15/2020   KSN     CA        Maintain document control.                               0.20       350.00           $70.00

 12/15/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.20       350.00           $70.00
                                client distribution.

 12/15/2020   GVD     CA        Attend DSI/PSZJ WIP Call                                 0.40       825.00          $330.00

 12/15/2020   GVD     CA        Attend WIP call                                          0.40       825.00          $330.00
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28      Page 98 of 150


Pachulski Stang Ziehl & Jones LLP                                                             Page:    70
Highland Capital Management LP                                                                Invoice 126769
36027 - 00002                                                                                 December 31, 2020


                                                                                     Hours           Rate         Amount

 12/15/2020   HRW     CA        PSZJ WIP call                                          0.60       625.00          $375.00

 12/16/2020   GVD     CA        Conference with J. Seery re open items and next        0.60       825.00          $495.00
                                steps

 12/17/2020   SLP     CA        Maintain document control.                             0.20       350.00           $70.00

 12/17/2020   SLP     CA        Maintain document control (2) receive multiple         2.90       350.00      $1,015.00
                                documents to organize (2.7)

 12/17/2020   BMK     CA        Prepared daily memo narrative and coordinated          1.40       350.00          $490.00
                                client distribution.

 12/17/2020   GVD     CA        Conference with J. Pomerantz re scheduling issues      0.20       825.00          $165.00

 12/17/2020   GVD     CA        Attend to issues re scheduling                         0.20       825.00          $165.00

 12/17/2020   GVD     CA        Multiple conferences with J. Seery re open issues      0.80       825.00          $660.00
                                and next steps

 12/17/2020   GVD     CA        Conference with J. Pomerantz re status of              0.20       825.00          $165.00
                                discussions with J. Seery

 12/18/2020   KKY     CA        Review and revise critical dates                       2.40       425.00      $1,020.00

 12/18/2020   SLP     CA        Maintain document control.                             0.20       350.00           $70.00

 12/18/2020   SLP     CA        Maintain document control (2) receive multiple         2.00       350.00          $700.00
                                documents to organize (1.8)

 12/18/2020   JMF     CA        Review docket and draft update re case issues and      0.40       925.00          $370.00
                                motions brief.

 12/18/2020   KSN     CA        Maintain document control.                             0.20       350.00           $70.00

 12/18/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 12/18/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.30       350.00          $105.00
                                client distribution.

 12/18/2020   GVD     CA        Conference with J. Seery re open items and next        0.30       825.00          $247.50
                                steps

 12/20/2020   GVD     CA        Correspondence re scheduling meetings with             0.20       825.00          $165.00
                                creditors

 12/21/2020   KKY     CA        Review and revise critical dates                       3.00       425.00      $1,275.00

 12/21/2020   SLP     CA        Maintain document control (2) receive multiple         1.00       350.00          $350.00
                                documents to organize (8.)

 12/21/2020   SLP     CA        Maintain document control (2) receive multiple         1.90       350.00          $665.00
                                documents to organize (1.7)
  Case 19-34054-sgj11 Doc 1771 Filed 01/19/21                      Entered 01/19/21 10:10:28      Page 99 of 150


Pachulski Stang Ziehl & Jones LLP                                                             Page:    71
Highland Capital Management LP                                                                Invoice 126769
36027 - 00002                                                                                 December 31, 2020


                                                                                      Hours          Rate         Amount

 12/21/2020   SLP     CA        Maintain document control.                             3.10       350.00      $1,085.00

 12/21/2020   KSN     CA        Maintain document control.                             0.30       350.00          $105.00

 12/21/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.50       350.00          $175.00
                                client distribution.

 12/21/2020   GVD     CA        Daily status conference with J. Romey re open items    0.40       825.00          $330.00
                                and next steps

 12/21/2020   GVD     CA        Status conference with J. Seery re open items and      0.50       825.00          $412.50
                                next steps

 12/21/2020   GVD     CA        Attend to open issues re case administration           0.30       825.00          $247.50

 12/22/2020   IDK     CA        Review of updated WIP list (.1) ; Attend internal      0.50      1145.00          $572.50
                                WIP call on open issues (.4).

 12/22/2020   JNP     CA        Participate on PSZJ WIP call.                          0.40      1075.00          $430.00

 12/22/2020   KKY     CA        Review and revise critical dates                       1.00       425.00          $425.00

 12/22/2020   JEO     CA        Attend WIP call                                        0.40       925.00          $370.00

 12/22/2020   SLP     CA        Maintain document control.                             0.40       350.00          $140.00

 12/22/2020   SLP     CA        Maintain document control (2) receive multiple         3.90       350.00      $1,365.00
                                documents to organize (3.7)

 12/22/2020   JMF     CA        Draft updated memorandum re pending case issues        0.80       925.00          $740.00
                                (.4); telephone call with J.N. Pomerantz, I.
                                Kharasch, G. Demo, J. O'Neill re same (.4).

 12/22/2020   BMK     CA        Prepared daily memo narrative and coordinated          0.10       350.00           $35.00
                                client distribution.

 12/22/2020   GVD     CA        Attend WIP call                                        0.40       825.00          $330.00

 12/22/2020   GVD     CA        Daily status conference with J. Romey re open items    0.20       825.00          $165.00
                                and next steps

 12/22/2020   GVD     CA        Multiple calls with J. Seery re open items and next    0.80       825.00          $660.00
                                steps

 12/22/2020   GVD     CA        Conference with J. Pomerantz re open issues            0.10       825.00           $82.50

 12/22/2020   HRW     CA        Draft depo notices and document requests for           5.10       625.00      $3,187.50
                                Dondero injunctive relief hearing (3.2); Review and
                                edit HarbourVest 9019 motion (1.5); PSZJ WIP Call
                                (0.4).

 12/23/2020   SLP     CA        Maintain document control.                             0.20       350.00           $70.00
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 100 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    72
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/23/2020   SLP     CA        Maintain document control (2) receive multiple           3.90       350.00      $1,365.00
                                documents to organize (2.4)

 12/23/2020   JMF     CA        Draft updated memorandum re pending case issues.         0.30       925.00          $277.50

 12/23/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 12/23/2020   GVD     CA        Review issues re privilege                               0.10       825.00           $82.50

 12/24/2020   GVD     CA        Multiple conferences with J. Seery re open issues        0.50       825.00          $412.50
                                and next steps

 12/24/2020   GVD     CA        Conference with M. Maloney re settlement issues          0.30       825.00          $247.50

 12/28/2020   SLP     CA        Maintain document control.                               0.20       350.00           $70.00

 12/28/2020   SLP     CA        Maintain document control (2) receive multiple           3.00       350.00      $1,050.00
                                documents to organize (2.8)

 12/28/2020   GVD     CA        Daily status conference with J. Romey re open items      0.30       825.00          $247.50
                                and next steps

 12/28/2020   GVD     CA        Conference with J. Seery re open issues and next         0.50       825.00          $412.50
                                steps

 12/29/2020   JNP     CA        Participate in weekly WIP call with PSZJ.                0.80      1075.00          $860.00

 12/29/2020   JNP     CA        Participate in weekly WIP call with PSZJ and DSI.        0.40      1075.00          $430.00

 12/29/2020   JEO     CA        Call with PSZJ team to review open issues                0.80       925.00          $740.00

 12/29/2020   SLP     CA        Maintain document control.                               0.80       350.00          $280.00

 12/29/2020   SLP     CA        Maintain document control (2) receive multiple           3.30       350.00      $1,155.00
                                documents to organize (2.6) enter documents into
                                legal key ( .5)

 12/29/2020   JMF     CA        Draft memorandum of litigation and pending issues        1.60       925.00      $1,480.00
                                (.4); telephone call with J.N. Pomerantz, G. Demo, J.
                                Morris, I. Kharasch, J. O'Neill re same (.6); review
                                DSI plan tracking list (.2) and telephone call with
                                J.N. Pomerantz, F. Caruso, G. Demo and I. Kharasch
                                re same (.4).

 12/29/2020   JAM     CA        Internal WIP call (with J. Pomerantz, I. Kharasch, G.    0.80      1075.00          $860.00
                                Demo, J. Fried, J. O’Neill) (0.8).

 12/29/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 12/29/2020   GVD     CA        Daily status call with J. Romey re open items and        0.30       825.00          $247.50
                                next steps
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 101 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    73
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                       Hours           Rate         Amount

 12/29/2020   GVD     CA        Attend WIP call                                          0.80       825.00          $660.00

 12/29/2020   GVD     CA        Attend DSI/PSZJ WIP Call                                 0.40       825.00          $330.00

 12/29/2020   HRW     CA        PSZJ WIP Call (0.8).                                     0.80       625.00          $500.00

 12/30/2020   JNP     CA        Review notice of counsel substitution for employees      0.10      1075.00          $107.50
                                and respond regarding same.

 12/30/2020   KKY     CA        Review and revise 2002 service list                      0.50       425.00          $212.50

 12/30/2020   KKY     CA        Review and revise critical dates                         2.10       425.00          $892.50

 12/30/2020   SLP     CA        Maintain document control.                               0.20       350.00           $70.00

 12/30/2020   BMK     CA        Prepared daily memo narrative and coordinated            0.10       350.00           $35.00
                                client distribution.

 12/30/2020   GVD     CA        Status conference with J. Seery re open items            0.60       825.00          $495.00

 12/30/2020   GVD     CA        Daily status conference with J. Romey re open items      0.20       825.00          $165.00
                                and next steps

 12/31/2020   SLP     CA        Maintain document control.                               0.20       350.00           $70.00

                                                                                       112.40                  $67,737.00

  Claims Admin/Objections[B310]
 11/12/2020   LSC     CO        Preparation for Daugherty hearing, including             2.70       425.00      $1,147.50
                                preparation of additional exhibits.

 11/13/2020   LSC     CO        Preparation of exhibit list and exhibits (including      2.90       425.00      $1,232.50
                                redaction of same) for J. Morris in connection with
                                hearing on Daugherty 3018 motion.

 11/17/2020   LSC     CO        Prepare for and assist at hearing on Daugherty 3018      3.90       425.00      $1,657.50
                                motion.

 11/18/2020   RJF     CO        Prepare for summary judgment motion.                     2.00      1245.00      $2,490.00

 11/18/2020   RJF     CO        Telephone conference with Elissa regarding               0.40      1245.00          $498.00
                                summary judgment motion.

 11/18/2020   RJF     CO        Telephone conference with Seery and Elissa               0.80      1245.00          $996.00
                                regarding summary judgment motion.

 11/19/2020   RJF     CO        Telephone conference with Seery regarding oral           0.30      1245.00          $373.50
                                argument.

 11/19/2020   RJF     CO        Prepare for argument, including review of all motion     5.00      1245.00      $6,225.00
                                papers, outline preparation.
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                            Page 102 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                              Page:    74
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 11/19/2020   RJF     CO        Call with UBS, Redeemer counsel regarding               0.50      1245.00          $622.50
                                evidentiary issues.

 11/25/2020   RJF     CO        Review and revise summary judgment order, related       0.40      1245.00          $498.00
                                emails.

 11/30/2020   RJF     CO        Emails regarding summary judgment order.                0.20      1245.00          $249.00

 12/01/2020   IDK     CO        Various E-mails with IFA counsel re status on their     0.30      1145.00          $343.50
                                claim and their bankruptcy case and timing (.3).

 12/01/2020   JEO     CO        Follow up on open claim issues                          0.80       925.00          $740.00

 12/01/2020   JMF     CO        Review IFA stipulation and issues re disallowance       0.40       925.00          $370.00
                                of claim.

 12/01/2020   EAW     CO        Revise and circulate order on summary judgment          1.20       825.00          $990.00
                                motions; and emails to/from R. Feinstein, T.
                                Mascherin and S. Tomkowiak re: same.

 12/01/2020   GVD     CO        Attend call re CLO issuer claims (0.4); conference      0.60       825.00          $495.00
                                with J. Romey re same (0.2)

 12/02/2020   IDK     CO        E-mails with attorneys re status on call with           0.30      1145.00          $343.50
                                HarbourVest on negotiations, including re CEO’s
                                proposed settlement offer re same, including review
                                of same (.2); Telephone conference with G Demo re
                                same (.1).

 12/02/2020   IDK     CO        E-mails with J O’Neill re status on IFA claim and       0.20      1145.00          $229.00
                                timing of renewing objection.

 12/02/2020   IDK     CO        E-mails with G Demo and J. Pomerantz re                 0.30      1145.00          $343.50
                                correspondence from Dondero counsel on
                                withdrawal of claims, questions on prejudice and bar
                                date re same.

 12/02/2020   JNP     CO        Conference with John A. Morris regarding                0.20      1075.00          $215.00
                                Harbourvest and Daugherty.

 12/02/2020   JNP     CO        Conference with Harbourvest, Debevoise, J. Seery        0.90      1075.00          $967.50
                                and John A. Morris regarding potential settlement.

 12/02/2020   JNP     CO        Review UBS proposed 3018 Order.                         0.10      1075.00          $107.50

 12/02/2020   JNP     CO        Conference with Ira D. Kharasch and John A.             0.30      1075.00          $322.50
                                Morris regarding claims and related issues.

 12/02/2020   JMF     CO        Review 2nd omnibus claims objection.                    0.30       925.00          $277.50

 12/02/2020   JAM     CO        Telephone conference with J. Kathman re: status and     2.10      1075.00      $2,257.50
                                potential settlement of Daugherty claim (0.3);
                                telephone conference with J. Seery re: HarbourVest
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 103 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    75
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                settlement call (0.2); telephone conference with J.
                                Pomerantz re: HarbourVest and Daugherty
                                settlement issues (0.2); telephone conference with J.
                                Seery, J. Pomerantz, G. Demo, Harbourvest, and
                                HarbourVest’s counsel re: settlement (0.8);
                                telephone conference with J. Seery re: HarbourVest
                                and Daugherty settlement issues (0.2); telephone
                                conference with J. Pomerantz, I. Kharasch, re:
                                HarbourVest and Daugherty settlement issues (0.4).
 12/02/2020   GVD     CO        Review DSI presentation on claims issues (0.4);          2.50       825.00      $2,062.50
                                conference with HarbourVest re potential claims
                                resolution (0.8); conference with CLO issuers re
                                potential resolution (0.8); conference with J. Romey
                                re CLO issues (0.2); conference with J. Donohue re
                                claims presentation (0.3)

 12/03/2020   IDK     CO        Review briefly numerous E-mails to and                   0.30      1145.00          $343.50
                                correspondence with attorneys, Redeemer, local
                                counsel re problems with UBS proposed order on
                                3018 and summary judgment motion and next steps
                                on meet and confer and going to court.

 12/03/2020   IDK     CO        E-mails to G Demo, J. Pomerantz re Acis objection        0.20      1145.00          $229.00
                                to Hunton claim and repercussions in our estate re
                                same, and next steps to resolve.

 12/03/2020   IDK     CO        E-mails to J Morris, CEO re Daugherty new                0.20      1145.00          $229.00
                                settlement offer of today and issues re same and
                                consider.

 12/03/2020   IDK     CO        E-mail to J Morris re feedback from HarbourVest on       0.20      1145.00          $229.00
                                settlement discussions and related information.

 12/03/2020   JNP     CO        Review and respond to Gregory V. Demo email              0.10      1075.00          $107.50
                                regarding Hunton claim.

 12/03/2020   KKY     CO        Respond (.1) to email from James E. O'Neill re 2nd       0.30       425.00          $127.50
                                omnibus claims objection; and review (.2) docket re
                                same

 12/03/2020   RJF     CO        Initial review of UBS markup of summary judgment         0.30      1245.00          $373.50
                                order.

 12/03/2020   JMF     CO        Review Dondero stipulation re claims withdrawal.         0.20       925.00          $185.00

 12/03/2020   JMF     CO        Analyze issues re Dugaboy claims amendments and          0.50       925.00          $462.50
                                administrative claim assertion.

 12/03/2020   JMF     CO        Review pleadings re 3018 amounts re ballots and          0.60       925.00          $555.00
                                plan voting issues.

 12/03/2020   JAM     CO        Telephone conference with D. Stroik re:                  0.50      1075.00          $537.50
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 104 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    76
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                HarbourVest status, settlement (0.3); e-mail to J.
                                Seery, J. Pomerantz, I. Kharasch, G. Demo re:
                                HarbourVest settlement issues (0.2).
 12/03/2020   EAW     CO        Review draft order on 3018 motion; and emails            0.20       825.00          $165.00
                                to/from PSZJ team, counsel for Redeemer
                                Committee, and counsel for UBS re: same.

 12/03/2020   EAW     CO        Review UBS’s edits to order on summary judgment          0.20       825.00          $165.00
                                motions.

 12/03/2020   EAW     CO        Emails to/from PSZJ team, T. Mascherin, Z.               0.20       825.00          $165.00
                                Annable and UBS’s counsel re: order on summary
                                judgment motions.

 12/03/2020   GVD     CO        Conference with J. Rovira re Hunton/Acis issues          0.70       825.00          $577.50
                                (0.4); draft follow up email re Hunton/Acis issues
                                (0.2); conference with I. Kharasch re employee
                                claims (0.1)

 12/04/2020   IDK     CO        E-mails and telephone conferences with J Fried on        0.50      1145.00          $572.50
                                claims threatened by key employees and need for
                                analysis (.3); E-mails to K Dine re same (.1); E-mail
                                to J Fried, DSI re same and coordination of call next
                                week (.1).

 12/04/2020   IDK     CO        Review of numerous correspondence with internal          0.10      1145.00          $114.50
                                team on UBS meet and confer re disputes over
                                order.

 12/04/2020   IDK     CO        E-mails to J Morris, CEO on HarbourVest                  0.20      1145.00          $229.00
                                correspondence and court's options on continued
                                hearing date for 3018 motion (.2).

 12/04/2020   JNP     CO        Email to James E. O'Neill regarding tracking of          0.10      1075.00          $107.50
                                claims transfers.

 12/04/2020   PJJ     CO        Research employee claims, download and circulate         0.80       425.00          $340.00
                                to Joshua M. Fried.

 12/04/2020   JEO     CO        Review status of claims                                  0.80       925.00          $740.00

 12/04/2020   RJF     CO        Review UBS markup of summary judgment order              0.80      1245.00          $996.00
                                and related emails.

 12/04/2020   RJF     CO        Meet and confer call with UBS regarding summary          0.50      1245.00          $622.50
                                judgment order.

 12/04/2020   RJF     CO        Review revised order for submission, related emails      0.80      1245.00          $996.00
                                and UBS submission.

 12/04/2020   JAM     CO        E-mail to J. Seery, J. Pomerantz, I. Kharasch, G.        0.40      1075.00          $430.00
                                Demo re: HarborVest status (0.1); communications
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                            Page 105 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                              Page:    77
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount
                                with D. Stroik re: status of HarbourVest Rule 3018
                                motion (0.1); telephone conference with J. Seery re:
                                settlement negotiations with HarbourVest (0.2).
 12/04/2020   EAW     CO        Telephone call with PSZJ team, T. Mascherin, M.         0.60       825.00          $495.00
                                Hankin, and counsel for UBS re: draft summary
                                judgment order.

 12/04/2020   EAW     CO        Review transcript of hearing on summary judgment        0.20       825.00          $165.00
                                motions.

 12/04/2020   EAW     CO        Review redlined order submitted by UBS.                 0.10       825.00           $82.50

 12/04/2020   EAW     CO        Review comments from R. Feinstein and T.                1.20       825.00          $990.00
                                Mascherin on draft summary judgment order; revise
                                order; and coordinate with Z. Annable to submit
                                order.

 12/04/2020   EAW     CO        Emails to/from PSZJ team, T. Mascherin, Z.              0.30       825.00          $247.50
                                Annable and UBS’s counsel re: order on summary
                                judgment motions.

 12/04/2020   GVD     CO        Correspondence with B. Assink re Dugaboy claims         4.50       825.00      $3,712.50
                                (0.1); prepare for meeting with CLO issuers re claim
                                (0.1); conference with CLO Issuers re claim
                                resolution (0.5); conference with J. Seery re CLO
                                issuers claim resolution (0.5); draft term sheet re
                                resolution of CLO issuer claims (0.9); conference
                                with J. Rovira re Hunton claim (0.2); conference
                                with A. Chiarello re Hunton claim (0.6); attend to
                                follow up issues re CLO proof of claim (0.3);
                                conference with J. Wright re CLO issues (0.6);
                                conference with Dechert re CLO issues (0.5); attend
                                to follow up items re conference with Dechert (0.2)

 12/05/2020   GVD     CO        Conference with Dechert re CLO issues (0.6); attend     1.10       825.00          $907.50
                                to follow up matters re CLO issues (0.5)

 12/06/2020   JAM     CO        Telephone conference with H. Winograd re: status        0.20      1075.00          $215.00
                                of HarbourVest claim objection/settlement (0.2).

 12/07/2020   IDK     CO        Review briefly correspondence with chambers and         0.20      1145.00          $229.00
                                local counsel re continuance of HarbourVest 3018,
                                and calendar.

 12/07/2020   KKY     CO        Prepare order re 2nd omnibus objection to claims        0.30       425.00          $127.50

 12/07/2020   RJF     CO        Emails regarding summary judgment order.                0.10      1245.00          $124.50

 12/07/2020   EAW     CO        Review emails from Court, Z. Annable and PSZJ           0.10       825.00           $82.50
                                team re: proposed summary judgment order.

 12/07/2020   GVD     CO        Conference with J. Bain re CLO issuer claims (0.1);     0.60       825.00          $495.00
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                            Page 106 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                              Page:    78
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount
                                conference with J. Rovira re Hunton claim (0.5)
 12/08/2020   IDK     CO        E-mails with CEO, J Morris re his summary of            0.20      1145.00          $229.00
                                settlement offers to Daugherty re adversary and
                                objection to claim, including later response of
                                Daugherty to same and next steps.

 12/08/2020   IDK     CO        Review of various E-mails with client group and         0.30      1145.00          $343.50
                                attorneys re UBS discovery and cash bridge (.1);
                                E-mails with CEO, others re Redeemer E-mail to
                                requesting consent to intervene in UBS appeal,
                                including our consent to same (.2).

 12/08/2020   JNP     CO        Review emails regarding Harbourvest settlement          0.10      1075.00          $107.50
                                discussions.

 12/08/2020   JEO     CO        Work on revised order and exhibit for 2nd omnibus       0.60       925.00          $555.00
                                claim objection

 12/08/2020   JAM     CO        Telephone conference with J. Seery re: HarbourVest      0.60      1075.00          $645.00
                                settlement issues (0.4); e-mails with J. Kathman, J.
                                Seery re: Daugherty settlement issues (0.2).

 12/08/2020   EAW     CO        Emails to/from Z. Annable, T. Mascherin, M.             0.10       825.00           $82.50
                                Hankin and PSZJ team re: summary judgment order.

 12/08/2020   EAW     CO        Review proposed revisions to summary judgment           0.80       825.00          $660.00
                                order; and revise and circulate summary judgment
                                order.

 12/08/2020   GIG     CO        Emails with Gregory V. Demo re Dondero proofs of        0.20       895.00          $179.00
                                claim, note agreements

 12/08/2020   GIG     CO        Review proofs of claim, note agreements                 0.40       895.00          $358.00

 12/08/2020   GVD     CO        Correspondence with G. Glazer re related entity         0.30       825.00          $247.50
                                proofs of claim

 12/09/2020   IDK     CO        E-mails with attorneys re HarbourVest                   0.10      1145.00          $114.50
                                correspondence re NDA/protective order.

 12/09/2020   JNP     CO        Email to and from KCC regarding list of transferred     0.10      1075.00          $107.50
                                claims.

 12/09/2020   KKY     CO        Draft certification of no objection re 2nd omnibus      0.20       425.00           $85.00
                                objection to claims

 12/09/2020   JEO     CO        prepare order on second omnibus claim objection for     0.60       925.00          $555.00
                                submission to court

 12/09/2020   JEO     CO        Finalize BRG stipulation and order for submission to    0.50       925.00          $462.50
                                court
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 107 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    79
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/09/2020   JAM     CO        Revision draft scheduling for SE Multifamily claim       0.50      1075.00          $537.50
                                litigation (0.1); e-mails with Z. Annable, L.
                                Drawhorn, G. Demo, H. Winograd re: draft
                                scheduling for SE Multifamily claim litigation (0.2);
                                e-mails with E. Weinberger, D. Stroik, G. Demo re:
                                confidential information (0.2).

 12/09/2020   EAW     CO        Coordinate with Z. Annable to upload revised             0.10       825.00           $82.50
                                summary judgment order; and emails to/from T.
                                Mascherin re: same.

 12/10/2020   JEO     CO        Email to BRG to confirm filing of stipulation            0.20       925.00          $185.00
                                settling claim

 12/10/2020   JEO     CO        Review entered order approving BRG claim                 0.20       925.00          $185.00
                                stipulation and forward to BRG

 12/10/2020   JMF     CO        Review claims stipulations re BRG and 2nd                0.30       925.00          $277.50
                                omnibus.

 12/10/2020   EAW     CO        Assemble research re: claim amendments; and              0.60       825.00          $495.00
                                emails to/from J. Fried re: same.

 12/14/2020   GVD     CO        Conference with J. Bain re CLO claim                     0.20       825.00          $165.00

 12/15/2020   HDH     CO        Analyze IFA claim documents                              1.40       950.00      $1,330.00

 12/15/2020   IDK     CO        Telephone conference with G Glazer re need for           1.10      1145.00      $1,259.50
                                review of analysis re HCMLP note to Acis
                                transferred to Highland Cap Management and
                                related background (.1); E-mails with G Glazer re
                                prior correspondence, memos re same, including
                                brief review of same (.3); E-mails with G Glazer re
                                his initial memo on new issues re same and
                                summary of new related documents (.2); Telephone
                                conferences with G Glazer re same and next steps
                                (.4); Review of G Glazer’s list of questions to J Kim
                                re same (.1).

 12/15/2020   IDK     CO        E-mail to IFA counsels re status on disputes, and        0.60      1145.00          $687.00
                                potential refiling of claim objection, including
                                review of prior stipulation/correspondence (.3);
                                E-mails with H Hochman re same (.2); E-mail to S
                                Ellington re same (.1).

 12/15/2020   IDK     CO        E-mails with G Demo re CEO inquiry on IFA claim          0.20      1145.00          $229.00
                                status and HCLOM claim, and status on same.

 12/15/2020   JEO     CO        Review Stinson claim and email to Isaac Leventon         0.40       925.00          $370.00
                                re amount of claim

 12/15/2020   GIG     CO        Call with Ira D. Kharasch re HCLOM note                  0.20       895.00          $179.00
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 108 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    80
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/15/2020   GIG     CO        Review HCLOM note                                        0.30       895.00          $268.50

 12/15/2020   GIG     CO        Review note assignment                                   0.60       895.00          $537.00

 12/15/2020   GIG     CO        Review purchase agreement                                1.20       895.00      $1,074.00

 12/15/2020   GIG     CO        Review emails and memo re HCLOM note                     1.40       895.00      $1,253.00

 12/15/2020   GIG     CO        Consider potential defenses to HCLOM note,               1.80       895.00      $1,611.00
                                prepare excerpts

 12/15/2020   GIG     CO        Call with Ira D. Kharasch re HCLOM note defenses         0.40       895.00          $358.00

 12/15/2020   GIG     CO        Consider and prepare issues list re HCLOM note           0.80       895.00          $716.00
                                issues

 12/15/2020   GIG     CO        Prepare email to J. Kim re HCLOM note issues             0.20       895.00          $179.00

 12/15/2020   GVD     CO        Conference with CLO issuers re CLO claim                 0.60       825.00          $495.00

 12/15/2020   GVD     CO        Conference re corporate issues re potential              0.30       825.00          $247.50
                                settlement

 12/16/2020   IDK     CO        E-mails with IFA counsels re their draft response to     0.70      1145.00          $801.50
                                prior claim objection, including brief review of same
                                (.4); E-mails with H Hochman re same (.1); E-mails
                                with CEO re IFA status and need for S Ellington
                                feedback re same, including CEO correspondence
                                with Ellington (.2).

 12/16/2020   RJF     CO        Review Latham correspondence regarding UBS               0.20      1245.00          $249.00
                                claims.

 12/16/2020   RJF     CO        Telephone conference with Jeffrey N. Pomerantz           0.10      1245.00          $124.50
                                regarding UBS claims.

 12/16/2020   GIG     CO        Prepare memo re HCLOM note defenses                      5.70       895.00      $5,101.50

 12/16/2020   GIG     CO        Emails with Ira D. Kharasch re HCLOM note,               0.10       895.00           $89.50
                                proofs of claim

 12/16/2020   GIG     CO        Research re material breach and excuse of                0.70       895.00          $626.50
                                performance

 12/16/2020   GIG     CO        Research re setoff and recoupment rights                 0.60       895.00          $537.00

 12/16/2020   GIG     CO        Review claim register                                    0.20       895.00          $179.00

 12/16/2020   GIG     CO        Emails with J. Kim re HCLOM note issues                  0.50       895.00          $447.50

 12/16/2020   GVD     CO        Attend to issues re resolution of HarbourVest claim      0.20       825.00          $165.00

 12/17/2020   HDH     CO        Review IFA response and analyze issues regarding         1.30       950.00      $1,235.00
                                claim
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                         Page 109 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                           Page:    81
Highland Capital Management LP                                                              Invoice 126769
36027 - 00002                                                                               December 31, 2020


                                                                                    Hours          Rate         Amount

 12/17/2020   HDH     CO        Draft memo to Ira D. Kharasch regarding IFA claim    0.40       950.00          $380.00

 12/17/2020   IDK     CO        Initial review and consider G Gabriel prelim memo    0.40      1145.00          $458.00
                                on HCLOM note issues for potential defenses (.3);
                                E-mail to G Demo re his feedback on answers to
                                questions on same (.1).

 12/17/2020   IDK     CO        Telephone conference with G Demo and J               0.20      1145.00          $229.00
                                Pomerantz re CLO Holdco issues.

 12/17/2020   IDK     CO        E-mail to H Hochman re his views on IFA’s draft      0.20      1145.00          $229.00
                                response and next steps, and consider same.

 12/17/2020   IDK     CO        Telephone conference with J. Pomerantz and G         0.20      1145.00          $229.00
                                Demo re further CLO Holdco issues.

 12/17/2020   JNP     CO        Conference with M. Clemente regarding CLO            0.20      1075.00          $215.00
                                Holdco (2x).

 12/17/2020   JNP     CO        Conference with Ira D. Kharasch and Gregory V.       0.20      1075.00          $215.00
                                Demo regarding CLO Holdco issues.

 12/17/2020   JNP     CO        Conference with J. Dubel regarding CLO Holdco        0.20      1075.00          $215.00
                                issues.

 12/17/2020   JNP     CO        Conference with. John A. Morris regarding CLO        0.20      1075.00          $215.00
                                Holdco issues.

 12/17/2020   JNP     CO        Conference with Gregory V. Demo regarding CLO        0.10      1075.00          $107.50
                                Holdco issues.

 12/17/2020   JNP     CO        Conference with Gregory V. Demo regarding CLO        0.20      1075.00          $215.00
                                Holdco issues.

 12/17/2020   JNP     CO        Conference with Ira D. Kharasch and Gregory V.       0.20      1075.00          $215.00
                                Demo regarding CLO Holdco.

 12/17/2020   JNP     CO        Conference with Gregory V. Demo regarding status     0.20      1075.00          $215.00
                                of CLO Holdco issues and related matters.

 12/17/2020   JNP     CO        Email to and from M. Clemente regarding CLO          0.10      1075.00          $107.50
                                Holdco.

 12/17/2020   RJF     CO        Telephone conference with Jeffrey N. Pomerantz       0.30      1245.00          $373.50
                                regarding mediation of UBS claim, UBS letters.

 12/17/2020   GIG     CO        Emails with Gregory V. Demo re HCLOM note            0.10       895.00           $89.50
                                issues

 12/17/2020   GIG     CO        Emails with Gregory V. Demo re claim schedules       0.20       895.00          $179.00

 12/17/2020   GVD     CO        Conference with J. Rovira re Hunton claim            0.20       825.00          $165.00
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                          Page 110 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                            Page:    82
Highland Capital Management LP                                                               Invoice 126769
36027 - 00002                                                                                December 31, 2020


                                                                                     Hours          Rate         Amount

 12/17/2020   GVD     CO        Multiple correspondences with G. Glazer re lending    0.30       825.00          $247.50
                                agreement and next steps

 12/17/2020   GVD     CO        Correspondence re status of Dugaboy proofs of         0.10       825.00           $82.50
                                claim

 12/17/2020   GVD     CO        Conference with B. Shaw re Acis claim objection       0.20       825.00          $165.00

 12/18/2020   IDK     CO        Attend conference call with some attendance by        0.50      1145.00          $572.50
                                Wilmer Hale and others on HarbourVest transfer
                                issues and latest Dondero interference (.5).

 12/18/2020   IDK     CO        E-mails with J Kim and G Glazer re rescheduling of    0.10      1145.00          $114.50
                                call re HCLOM.

 12/18/2020   JNP     CO        Conference with Gregory V. Demo regarding call        0.10      1075.00          $107.50
                                with Harbourvest.

 12/18/2020   JNP     CO        Conference with Debevoise, PSZJ and T. Silva          0.50      1075.00          $537.50
                                regarding claim settlement.

 12/18/2020   JNP     CO        Conference with T. Silva, John A. Morris, Gregory     0.50      1075.00          $537.50
                                V. Demo, and Ira D. Kharasch regarding resolution
                                of Harbourvest claims.

 12/18/2020   RJF     CO        Telephone conferences with Jeffrey N. Pomerantz       0.30      1245.00          $373.50
                                regarding UBS status.

 12/18/2020   JMF     CO        Review Travers claims and issues relating to 2008     0.80       925.00          $740.00
                                audit.

 12/18/2020   JAM     CO        Telephone conference with J. Pomerantz, G. Demo,      0.90      1075.00          $967.50
                                counsel for HarbourVest re: resolution of
                                HarbourVest claim (0.4); telephone conference with
                                J. Pomerantz, G. Demo, T. Silva re: follow-up
                                concerning potential settlement with HarbourVest
                                (0.5).

 12/18/2020   GVD     CO        Conference with Debevoise re potential settlement     0.50       825.00          $412.50

 12/18/2020   GVD     CO        Conference with T. Silva re governance issues re      0.30       825.00          $247.50
                                potential settlement

 12/18/2020   GVD     CO        Conference with J. Pomerantz and WilmerHale re        0.20       825.00          $165.00
                                potential settlement issues

 12/18/2020   GVD     CO        Attend to issues re resolution of Hunton claim        0.30       825.00          $247.50

 12/19/2020   RJF     CO        Work on responses to UBS letter to Multi-Strat.       0.50      1245.00          $622.50

 12/19/2020   GVD     CO        Conference with J. Morris re resolution of claim      0.20       825.00          $165.00
                                objections
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                              Page 111 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                                Page:    83
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/19/2020   GVD     CO        Multiple conferences with J. Pomerantz re open            0.20       825.00          $165.00
                                items re resolution of claims

 12/19/2020   GVD     CO        Conference with J. Seery re open items re resolution      0.20       825.00          $165.00
                                of claims

 12/20/2020   JAM     CO        Telephone conference with H. Winograd re: Rule            0.10      1075.00          $107.50
                                9019 motion for HarbourVest (0.1).

 12/20/2020   GVD     CO        Review and revise proposed scheduling order for           0.30       825.00          $247.50
                                Dugaboy claim objections

 12/20/2020   GVD     CO        Review precedent for potential claims resolution          0.20       825.00          $165.00

 12/20/2020   GVD     CO        Draft stipulation resolving outstanding claim             0.70       825.00          $577.50

 12/21/2020   IDK     CO        Attend conference call with G Glazer, others on           1.20      1145.00      $1,374.00
                                HCLOM p-note and open questions (.7); E-mail G
                                Glazer on his list of questions for client legal team,
                                and consider same (.2); E-mails CEO re background
                                for same for authority (.2); E-mails with DSI, J
                                Pomerantz, G Demo on whether to amend schedules
                                re HCLOM claim (.1).

 12/21/2020   IDK     CO        E-mails with J Elkin re need for research on              0.70      1145.00          $801.50
                                HCLOM note issues (.1); E-mails with J Elkin and
                                G Glazer re same, nature of issues, and preliminary
                                issues (.3); E-mail to J Kim re DSI newly found
                                documents re HCLOM note, including new
                                forbearance documents, and consider same (.2);
                                E-mails with G Glazer re same and next steps (.1).

 12/21/2020   IDK     CO        E-mails with attorneys re G Demo draft of                 0.40      1145.00          $458.00
                                HarbourVest settlement agreement, as well as J
                                Pomerantz edits, and draft motion to approve same,
                                including review and consideration of same and
                                other changes needed.

 12/21/2020   IDK     CO        E-mails with Redeemer counsels, others on UBS             0.20      1145.00          $229.00
                                correspondence re interlocutory appeal question.

 12/21/2020   IDK     CO        Telephone conference with J. Pomerantz re potential       0.20      1145.00          $229.00
                                UBS settlement issues, logistics on same (.1);
                                E-mails to J. Pomerantz and G Demo re same on MS
                                capital structure (.1).

 12/21/2020   JNP     CO        Review draft Harbourvest Settlement Agreement             0.60      1075.00          $645.00
                                (two versions).

 12/21/2020   JNP     CO        Review draft 9019 for Harbourvest settlement.             0.10      1075.00          $107.50

 12/21/2020   JNP     CO        Conference with John A. Morris regarding                  0.10      1075.00          $107.50
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 112 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    84
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                Harbourvest 9019.
 12/21/2020   JAM     CO        Review/revise Rule 9019 motion for HarbourVest           3.00      1075.00      $3,225.00
                                settlement (2.7); review draft settlement agreement
                                with HarbourVest (0.2); telephone conference with
                                J. Pomerantz re: draft Rule 9019 motion for
                                HarbourVest settlement (0.1).

 12/21/2020   GIG     CO        Call with Ira D. Kharasch, G. Demo, J. Kim re            0.70       895.00          $626.50
                                HCLOM note obligation

 12/21/2020   GIG     CO        Review memo and prior correspondence re open             0.50       895.00          $447.50
                                issues

 12/21/2020   GIG     CO        Prepare email to Ira D. Kharasch re questions for        0.10       895.00           $89.50
                                company

 12/21/2020   GIG     CO        Emails re forbearance agreements, review same            0.40       895.00          $358.00

 12/21/2020   GIG     CO        Research re breach of related agreements, excuse of      1.40       895.00      $1,253.00
                                performance

 12/21/2020   GIG     CO        Multiple emails with J. Elkin re research re breach      0.50       895.00          $447.50
                                of related agreements

 12/21/2020   GIG     CO        Review Acis settlement agreement and release             0.30       895.00          $268.50

 12/21/2020   GIG     CO        Prepare and revise memo re Acis claim, HCLOM             1.30       895.00      $1,163.50
                                note

 12/21/2020   GVD     CO        Draft settlement with claim resolution                   1.80       825.00      $1,485.00

 12/21/2020   GVD     CO        Revise draft settlement agreement re comments from       0.90       825.00          $742.50
                                J. Pomerantz

 12/21/2020   GVD     CO        Preparation conference with J. Pomerantz re call         0.80       825.00          $660.00
                                with foreign directors (0.1); conference with foreign
                                directors (0.7)

 12/21/2020   GVD     CO        Attend to issues re Hunton stipulation                   0.40       825.00          $330.00

 12/21/2020   GVD     CO        Conference with CLO issuers counsel re resolution        0.10       825.00           $82.50
                                of claims

 12/21/2020   GVD     CO        Review draft 9019 re settlement                          0.40       825.00          $330.00

 12/22/2020   IDK     CO        E-mails with attorneys re upcoming Redeemer call         0.90      1145.00      $1,030.50
                                and UBS interlocutory appeal question (.1) ; E-mails
                                with Redeemer team re same, as well as its response
                                to UBS on same (.2) ; Review of correspondence
                                with UBS, J. Pomerantz re same, and Board
                                feedback (.1) ; Attend conference call with
                                Redeemer team on case status, mediation status,
                                Dondero/UBS actions, and UBS appeal issues (.5).
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                              Page 113 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                                Page:    85
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/22/2020   IDK     CO        E-mails with G Demo re CEO feedback on                    0.50      1145.00          $572.50
                                HarbourVest issues and revised HarbourVest
                                settlement agreement, including review of same
                                (.2) ; Review of various E-mails with attorneys re
                                revised HarbourVest agreement and draft motion,
                                including brief review of same (.2) ; Review of
                                correspondence with CEO on HarbourVest status
                                (.1).

 12/22/2020   IDK     CO        Review of further correspondence with J Elkin and         0.20      1145.00          $229.00
                                G Glazer on HCLOM note issues and research
                                status.

 12/22/2020   JNP     CO        Review email from M. Maloney and response by              0.10      1075.00          $107.50
                                Gregory V. Demo regarding Harbourvest.

 12/22/2020   JNP     CO        Review revised Harbourvest 9019 motion and email          0.10      1075.00          $107.50
                                regarding same.

 12/22/2020   JEO     CO        Review status of claims and work on resolving             1.80       925.00      $1,665.00
                                claims

 12/22/2020   JAM     CO        Review/revise Rule 9019 motion for HarbourVest            1.40      1075.00      $1,505.00
                                (1.3); e-mails to J. Seery, J. Pomerantz, I. Kharasch,
                                G. Demo, H. Winograd re: revisions to Rule 9019
                                motion for HarbourVest (0.1).

 12/22/2020   GIG     CO        Research re excuse of performance                         1.20       895.00      $1,074.00

 12/22/2020   GIG     CO        Multiple emails with J. Elkin re excuse of                0.20       895.00          $179.00
                                performance research

 12/22/2020   GVD     CO        Review, revise, and circulate documents re potential      0.70       825.00          $577.50
                                claim settlement

 12/23/2020   IDK     CO        E-mails with G Glazer on HCLOM status (.1).               0.10      1145.00          $114.50

 12/23/2020   IDK     CO        Review of correspondence with HarbourVest, G              0.60      1145.00          $687.00
                                Demo on need for their feedback on settlement docs
                                (.1); Brief review of both HarbourVest markup of
                                same along with Wilmer Hale feedback on same
                                (.2); Review briefly our revised settlement re same,
                                as well as numerous E-mails from HarbourVest
                                counsel and Wilmer & Hale re various legal issues
                                re transfer agreement in settlement agreement (.3).

 12/23/2020   JNP     CO        Review Debevoise markup of Settlement Agreement           0.10      1075.00          $107.50
                                with Harbourvest.

 12/23/2020   JNP     CO        Conference with Gregory V. Demo and H.                    0.40      1075.00          $430.00
                                Winograd regarding Harbourvest changes to
                                Settlement Agreement.
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                            Page 114 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                              Page:    86
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/23/2020   JNP     CO        Conference with Debevoise, Wilmer Hale, Gregory         0.60      1075.00          $645.00
                                V. Demo and H. Winograd regarding Harbourvest
                                settlement documents.

 12/23/2020   GIG     CO        Review summary of research from J. Elkin re excuse      0.30       895.00          $268.50
                                of performance, emails re same

 12/23/2020   GIG     CO        Emails with Ira D. Kharasch re HCLOM note               0.10       895.00           $89.50
                                inquiry

 12/23/2020   GVD     CO        Attend to issues re HarbourVest settlement              4.60       825.00      $3,795.00
                                agreement

 12/23/2020   GVD     CO        Draft settlement agreement re resolution of             0.10       825.00           $82.50
                                convertible note purchase agreement

 12/24/2020   IDK     CO        Review briefly numerous correspondence                  0.30      1145.00          $343.50
                                HarbourVest counsel, Wilmer Hale, CEO, G Demo,
                                re HarbourVest finalization of docs, logistics re
                                same on HCLOF, as well as with CEO on same and
                                need for execution.

 12/24/2020   JNP     CO        Review email from Debevoise regarding releases;         0.10      1075.00          $107.50
                                Conference with Gregory V. Demo regarding same.

 12/24/2020   JNP     CO        Conference with M. Maloney and Gregory V. Demo          0.50      1075.00          $537.50
                                regarding Harbourvest settlement and related issues.

 12/24/2020   JNP     CO        Conference with Gregory V. Demo regarding               0.10      1075.00          $107.50
                                Harbourvest Order and review emails regarding
                                same.

 12/24/2020   GVD     CO        Revise and file settlement agreement re HarbourVest     1.20       825.00          $990.00

 12/24/2020   GVD     CO        Conference with J. Pomerantz and M. Maloney re          0.50       825.00          $412.50
                                HarbourVest settlement

 12/27/2020   JAM     CO        Review documents and draft definitions and              2.30      1075.00      $2,472.50
                                document requests relating to Hunter Mountain
                                Investment Trust claim objection (1.5); review
                                documents and draft definitions and document
                                requests for HCRE Partners, LLC (0.8).

 12/28/2020   IDK     CO        E-mails with I. Leventon re initial set of questions    0.90      1145.00      $1,030.50
                                on HCLOP p-note potential defense issues,
                                including his responses (.4); E-mails with G. Glazer
                                re same, and need for clarifications, and draft of
                                same (.2); Further correspondence with I. Leventon
                                re same and further clarifications (.3).

 12/28/2020   IDK     CO        E-mails with attorneys re new settlement offer from     0.20      1145.00          $229.00
                                Daugherty and issues re same.
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                              Page 115 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                                Page:    87
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                        Hours           Rate         Amount

 12/28/2020   GVD     CO        Review draft stipulation from CLO issuers counsel         0.20       825.00          $165.00

 12/29/2020   JEO     CO        work on resolving Stinson claim objection                 0.60       925.00          $555.00

 12/29/2020   JEO     CO        Review status of claims                                   1.20       925.00      $1,110.00

 12/29/2020   GVD     CO        Conference with issuers counsel re claim resolution       0.90       825.00          $742.50

 12/29/2020   GVD     CO        Conference with Kathman re claims issues                  0.10       825.00           $82.50

 12/29/2020   GVD     CO        Conference with J. Pomerantz re CLO issuers               0.10       825.00           $82.50
                                agreement

 12/30/2020   JNP     CO        Review email from M. Maloney regarding                    0.10      1075.00          $107.50
                                Harbourvest settlement.

 12/30/2020   JNP     CO        Review of letter from employee's counsel regarding        0.20      1075.00          $215.00
                                claims.

 12/30/2020   JNP     CO        Conference with J. Dubel regarding letter from            0.20      1075.00          $215.00
                                employee's counsel.

 12/30/2020   JNP     CO        Email to Board regarding letter from employee             0.10      1075.00          $107.50
                                counsel.

 12/30/2020   KKY     CO        Draft stipulation and order resolving Stinson POC         0.60       425.00          $255.00
                                166

 12/30/2020   GVD     CO        Revise and circulate stipulation re resolution of CLO     1.10       825.00          $907.50
                                claims

 12/31/2020   GVD     CO        Revise and circulate insert to confirmation order         0.70       825.00          $577.50
                                resolving issuers claims

 12/31/2020   GVD     CO        Multiple conferences re potential revisions to            0.70       825.00          $577.50
                                HarbourVest settlement agreement

                                                                                        132.60                 $122,978.50

  Compensation Prof. [B160]
 12/01/2020   JMF     CP        Draft 2nd interim fee application.                        1.00       925.00          $925.00

 12/01/2020   EAW     CP        Draft insert for fee application re: summary              1.30       825.00      $1,072.50
                                judgment motions.

 12/02/2020   JNP     CP        Review November bill.                                     0.50      1075.00          $537.50

 12/03/2020   PJJ     CP        Draft November fee statement.                             1.50       425.00          $637.50

 12/03/2020   JMF     CP        Review PSZJ November statement.                           0.50       925.00          $462.50

 12/04/2020   JMF     CP        Draft November PSZJ statement.                            2.20       925.00      $2,035.00
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                              Page 116 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                                Page:    88
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/06/2020   JNP     CP        Review November fee statement.                            0.10      1075.00          $107.50

 12/07/2020   JNP     CP        Email to Board regarding November 2020 fee                0.10      1075.00          $107.50
                                statement.

 12/07/2020   PJJ     CP        Revise November fee statement.                            0.30       425.00          $127.50

 12/07/2020   JMF     CP        Finalize PSZJ application.                                0.40       925.00          $370.00

 12/08/2020   JNP     CP        Conference with Joshua M. Fried regarding                 0.10      1075.00          $107.50
                                quarterly fee application.

 12/08/2020   PJJ     CP        Prepare and file November Fee Statement.                  0.20       425.00           $85.00

 12/08/2020   PJJ     CP        Draft 3rd interim fee application.                        5.80       425.00      $2,465.00

 12/08/2020   PJJ     CP        Prepare notice of filing corrected Exhibit A to 13th      0.50       425.00          $212.50
                                monthly fee statement.

 12/08/2020   JMF     CP        Telephone calls with P. Jeffries and J.N. Pomerantz       0.20       925.00          $185.00
                                re fee statement filing.

 12/09/2020   JNP     CP        Review and comment on quarterly fee application.          0.20      1075.00          $215.00

 12/09/2020   PJJ     CP        Work on final fee application.                            2.30       425.00          $977.50

 12/09/2020   JMF     CP        Draft third fee interim fee application.                  5.20       925.00      $4,810.00

 12/10/2020   JNP     CP        Review revisions to fee application.                      0.10      1075.00          $107.50

 12/10/2020   JMF     CP        Draft PSZJ interim fee application.                       2.70       925.00      $2,497.50

 12/10/2020   GVD     CP        Revise fee application                                    0.30       825.00          $247.50

 12/11/2020   PJJ     CP        File 3rd interim fee application.                         0.20       425.00           $85.00

 12/11/2020   JMF     CP        Finalize fee application (3.1); telephone calls with      3.30       925.00      $3,052.50
                                J.N. Pomerantz (.2) re same.

 12/11/2020   GVD     CP        Review and revise PSZJ fee application                    0.20       825.00          $165.00

 12/14/2020   JMF     CP        Review retention application, order and fee               0.30       925.00          $277.50
                                guidelines.

 12/16/2020   KKY     CP        Draft (.1), file (.1), and prepare for filing (.1)        0.30       425.00          $127.50
                                certification of no objection re 13th fee app of PSZJ
                                for October 2020

 12/16/2020   KKY     CP        Review and revise fee chart                               0.10       425.00           $42.50

 12/16/2020   JMF     CP        Review CNO and emails re filing of same re PSZJ           0.20       925.00          $185.00
                                October statement.

 12/30/2020   KKY     CP        Draft certification of no objection re 14th fee app of    0.10       425.00           $42.50
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 117 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    89
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                PSZJ for November 2020

                                                                                        30.20                  $22,270.00

  Comp. of Prof./Others
 12/01/2020   PJJ     CPO       Prepare omnibus notice of hearing on 3rd interim fee     0.50       425.00          $212.50
                                applications.

 12/02/2020   GVD     CPO       Correspondence with H. O'Neill re compensation           0.20       825.00          $165.00

 12/03/2020   KKY     CPO       Serve (.1) and prepare for service (.1) DSI staffing     0.20       425.00           $85.00
                                report for October 2020

 12/03/2020   KKY     CPO       Draft (.1) and prepare for filing (.1) certificate of    0.20       425.00           $85.00
                                service for DSI staffing report for October 2020

 12/03/2020   GVD     CPO       Review DSI invoice re confidentiality issues and         0.70       825.00          $577.50
                                correspondence re same

 12/04/2020   GVD     CPO       Conference with F. Caruso re payment of OCP              0.30       825.00          $247.50
                                expenses

 12/07/2020   GVD     CPO       Review Hayward invoice for privilege issues              0.30       825.00          $247.50

 12/08/2020   KKY     CPO       Review and revise fee chart                              0.20       425.00           $85.00

 12/08/2020   JEO     CPO       Review Deloitte fee application and allocation issues    0.30       925.00          $277.50

 12/08/2020   JMF     CPO       Review Carey correspondences and documents re            0.30       925.00          $277.50
                                ordinary course professional payments.

 12/09/2020   KKY     CPO       Draft (.1) and prepare for filing (.1) notice re OCP     0.20       425.00           $85.00
                                report (October 2020)

 12/09/2020   PJJ     CPO       Revise omnibus fee notice.                               0.20       425.00           $85.00

 12/09/2020   JEO     CPO       Email to DSI re OCP Report                               0.10       925.00           $92.50

 12/09/2020   GVD     CPO       Conference with E. Bromagen re OCP issues                0.30       825.00          $247.50

 12/10/2020   JEO     CPO       Email with James Romey re OCP issues                     0.40       925.00          $370.00

 12/10/2020   GVD     CPO       Review DLA Piper invoices                                0.30       825.00          $247.50

 12/11/2020   PJJ     CPO       Revise omnibus fee notice.                               0.20       425.00           $85.00

 12/11/2020   JMF     CPO       Review Wilmer application (.3); review omnibus           0.50       925.00          $462.50
                                notice and edits to same (.2).

 12/15/2020   JEO     CPO       Finalize and file October OCP report                     0.40       925.00          $370.00

 12/15/2020   JMF     CPO       Review ordinary course professional statement.           0.20       925.00          $185.00
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 118 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    90
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/17/2020   JMF     CPO       Review fee guidelines re interim applications.           0.30       925.00          $277.50

 12/22/2020   JEO     CPO       Review questions from Bar Sharp on OCP issues            0.40       925.00          $370.00

 12/30/2020   KKY     CPO       Review and revise fee chart                              0.30       425.00          $127.50

                                                                                         7.00                   $5,265.00

  Employee Benefit/Pension-B220
 12/01/2020   IDK     EB        Numerous E-mails with attorneys re CEO desire to         0.30      1145.00          $343.50
                                pay bonuses to employees involved in transition
                                pre-Effective Date and issues/logistics re same.

 12/01/2020   JNP     EB        Emails regarding employee bonuses.                       0.10      1075.00          $107.50

 12/02/2020   IDK     EB        E-mail to G Demo on Ellington, other employment          0.10      1145.00          $114.50
                                agreements.

 12/03/2020   IDK     EB        Telephone conference with J. Pomerantz re issues on      0.80      1145.00          $916.00
                                employee threats on claims vs estate and next steps
                                (.2); E-mail and telephone conference with K Dine
                                re same (.2); E-mails and telephone conference with
                                G Demo re employee threats on claims and need for
                                research and review of docs (.3); E-mails to J Fried
                                re same and need for call (.1).

 12/03/2020   JNP     EB        Conference with Ira D. Kharasch regarding review         0.20      1075.00          $215.00
                                and analysis of employee related issues.

 12/03/2020   JNP     EB        Review Ellington Employment Agreement.                   0.20      1075.00          $215.00

 12/04/2020   JMF     EB        Telephone call with I. Kharasch re employee claims       1.70       925.00      $1,572.50
                                issues (.3) review claims and background documents
                                re same (1.4)

 12/07/2020   IDK     EB        Attend conference call with DSI, others on new           0.90      1145.00      $1,030.50
                                project re senior employee potential claim
                                allegations, and need for memo re same (.5); E-mail
                                to DSI re relevant information for same (.1); E-mails
                                with J Fried re his questions on prior bonus motions,
                                related issues on same and other bonus program in
                                ordinary course, including feedback from J.
                                Pomerantz (.3).

 12/07/2020   JNP     EB        Conference with PSZJ and DSI regarding                   0.50      1075.00          $537.50
                                employment policies and claims issues.

 12/07/2020   JNP     EB        Emails with Ira D. Kharasch and Joshua M. Fried          0.10      1075.00          $107.50
                                regarding employee bonus issues.

 12/07/2020   JEO     EB        Review PBGC request for information and                  0.30       925.00          $277.50
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                           Page 119 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                             Page:    91
Highland Capital Management LP                                                                Invoice 126769
36027 - 00002                                                                                 December 31, 2020


                                                                                      Hours          Rate         Amount
                                acknowledge
 12/07/2020   JEO     EB        Email with Scott Austin re PBGC request                0.20       925.00          $185.00

 12/07/2020   JEO     EB        Email to Brian Collins at Highland re PBGC             0.20       925.00          $185.00
                                information request

 12/07/2020   JMF     EB        Telephone call with K. Dine, J.N. Pomerantz, I.        2.40       925.00      $2,220.00
                                Kharasch, G. Demo, J. Romey, J. Donahue re
                                employee claims issues (.5); review plan documents
                                re same (1.2); telephone with K. Dine re research
                                issues (.7).

 12/07/2020   GVD     EB        Conference with team re employee claims issues         0.70       825.00          $577.50
                                (0.5); follow up conference with J. Romey re
                                employee claims (0.2)

 12/07/2020   KBD     EB        Call with Pachulski Stang Ziehl and Jones LLP and      0.50      1075.00          $537.50
                                DSI regarding employee matters.

 12/07/2020   KBD     EB        Call with Joshua Fried regarding employment issues     0.60      1075.00          $645.00
                                for review.

 12/07/2020   KBD     EB        Review employment agreement and related                0.60      1075.00          $645.00
                                documents.

 12/08/2020   IDK     EB        Review of correspondence DSI re significant            0.20      1145.00          $229.00
                                documents re employee new claim issues (.1);
                                E-mail to J Fried re his follow up re same issue on
                                relief given by court on 1st day wage motion with
                                respect to bonuses (.1).

 12/08/2020   JMF     EB        Review employee and background documents re            2.70       925.00      $2,497.50
                                employee claims.

 12/08/2020   KBD     EB        Review information and documents relating to           1.30      1075.00      $1,397.50
                                employee bonus programs.

 12/08/2020   KBD     EB        Review employment agreements with key                  0.30      1075.00          $322.50
                                executives.

 12/08/2020   KBD     EB        Draft memorandum regarding employee issues.            0.50      1075.00          $537.50

 12/09/2020   KBD     EB        Review and comment on materials relating to            2.20      1075.00      $2,365.00
                                employee benefits.

 12/10/2020   JMF     EB        Review employee wage and bonus motions and             2.90       925.00      $2,682.50
                                memorandum re same (2.2); telephone call with K.
                                Dine re additional research (.7).

 12/10/2020   KBD     EB        Review materials relating to Highland employee         1.30      1075.00      $1,397.50
                                benefits.
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                           Page 120 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                             Page:    92
Highland Capital Management LP                                                                Invoice 126769
36027 - 00002                                                                                 December 31, 2020


                                                                                      Hours          Rate         Amount

 12/10/2020   KBD     EB        Telephone call with Joshua Fried regarding             0.70      1075.00          $752.50
                                employee issues.

 12/11/2020   IDK     EB        E-mails with J Fried re employee bonus issues (.2).    0.20      1145.00          $229.00

 12/11/2020   JNP     EB        Review and respond to emails regarding employee        0.10      1075.00          $107.50
                                gift certificates.

 12/11/2020   JMF     EB        Review background employee plans.                      0.60       925.00          $555.00

 12/11/2020   JMF     EB        Review wage order and motion and analyze issues re     0.40       925.00          $370.00
                                payment of employee benefits.

 12/11/2020   KBD     EB        Review information relating to employee benefits.      1.60      1075.00      $1,720.00

 12/11/2020   KBD     EB        Draft correspondence regarding needed information.     0.10      1075.00          $107.50

 12/12/2020   KBD     EB        Prepare memorandum regarding employee benefits         2.00      1075.00      $2,150.00
                                matters.

 12/13/2020   IDK     EB        E-mail to G Demo on CEO communications on              0.10      1145.00          $114.50
                                employee’s retention of counsel re claims.

 12/13/2020   KBD     EB        Review documents regarding employee benefits           1.50      1075.00      $1,612.50
                                matters.

 12/14/2020   JMF     EB        Review responses and status re pending employee        0.40       925.00          $370.00
                                documents.

 12/14/2020   JMF     EB        Review memo and employment documents re                2.30       925.00      $2,127.50
                                claims.

 12/14/2020   KBD     EB        Prepare memorandum regarding employee benefits.        2.60      1075.00      $2,795.00

 12/15/2020   JMF     EB        Review and comment re employee memorandum              4.90       925.00      $4,532.50
                                (1.7); telephone call with K. Dine re same (.8);
                                research issues re employee claims and amendments
                                of claims (2.4).

 12/15/2020   GVD     EB        Conference with J. Romey re employee issues            0.20       825.00          $165.00

 12/15/2020   KBD     EB        Telephone call with Joshua Fried regarding             0.90      1075.00          $967.50
                                employee benefits matter.

 12/15/2020   KBD     EB        Revisions to memorandum relating to employee           2.80      1075.00      $3,010.00
                                benefits.

 12/16/2020   JMF     EB        Review draft analysis re employee claims issues.       0.80       925.00          $740.00

 12/16/2020   KBD     EB        Revisions to memorandum.                               1.60      1075.00      $1,720.00

 12/17/2020   IDK     EB        E-mails with J Fried re labor lawyer status for        0.20      1145.00          $229.00
                                employee claims analysis (.1); E-mails with
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                              Page 121 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                                Page:    93
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount
                                attorneys re same and employee questions (.1).
 12/17/2020   JMF     EB        Telephone call with K. Dine re employee claims            2.60       925.00      $2,405.00
                                (.6); legal research re claims allowance issues (2.0).

 12/17/2020   KBD     EB        Telephone call with Joshua Fried regarding                0.40      1075.00          $430.00
                                employee matters.

 12/17/2020   KBD     EB        Revisions to memorandum on employee issues.               0.30      1075.00          $322.50

 12/18/2020   JNP     EB        Review revised stipulation with employees.                0.10      1075.00          $107.50

 12/18/2020   JMF     EB        Telephone call with K. Dine and A. Stauber re             1.20       925.00      $1,110.00
                                employee claims (.5) review Wilmer analysis re
                                same (.7)

 12/18/2020   KBD     EB        Call with Joshua Fried and labor counsel regarding        0.40      1075.00          $430.00
                                employee issues.

 12/18/2020   KBD     EB        Draft correspondence relating to employee benefit         0.20      1075.00          $215.00
                                issues.

 12/18/2020   KBD     EB        Review analysis regarding employee benefit issues.        0.20      1075.00          $215.00

 12/21/2020   JMF     EB        Draft memorandum re employee claims.                      4.60       925.00      $4,255.00

 12/22/2020   JNP     EB        Conference with Gregory V. Demo regarding call            0.10      1075.00          $107.50
                                with D. Neier regarding employee stipulation.

 12/22/2020   JMF     EB        Research re employee proofs of claims.                    2.80       925.00      $2,590.00

 12/22/2020   JMF     EB        Review memo and K. Dine comments re same.                 0.50       925.00          $462.50

 12/22/2020   KBD     EB        Review and prepare comments to memorandum.                1.20      1075.00      $1,290.00

 12/22/2020   KBD     EB        Research regarding legal issue relating to employee       0.40      1075.00          $430.00
                                benefits.

 12/23/2020   JMF     EB        Review memorandum re employee claims and                  1.70       925.00      $1,572.50
                                outstanding issues.

 12/23/2020   KBD     EB        Research regarding legal issue with respect to            0.50      1075.00          $537.50
                                employment benefits.

 12/23/2020   KBD     EB        Revisions to memorandum.                                  0.20      1075.00          $215.00

 12/24/2020   KBD     EB        Research regarding employee benefit issue.                1.60      1075.00      $1,720.00

 12/24/2020   KBD     EB        Revisions to memorandum regarding employee                0.40      1075.00          $430.00
                                benefit issues.

 12/28/2020   JEO     EB        Review response to PBGC inquiry and forward to            0.30       925.00          $277.50
                                Hunton for review
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                            Page 122 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                              Page:    94
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/28/2020   JEO     EB        Email to PBGC re response to inquiry                    0.20       925.00          $185.00

 12/28/2020   JMF     EB        Draft memorandum re employee claims.                    1.30       925.00      $1,202.50

 12/29/2020   JMF     EB        Review memo (.8) and email to K. Dine re open           0.80       925.00          $740.00
                                questions on same.

 12/29/2020   KBD     EB        Review questions regarding bonus plans.                 0.30      1075.00          $322.50

 12/29/2020   KBD     EB        Revise memorandum regarding employee benefits.          0.20      1075.00          $215.00

 12/30/2020   JNP     EB        Review and respond to email regarding proposed          0.10      1075.00          $107.50
                                retention program.

 12/30/2020   JMF     EB        Draft memorandum re employee claims (2.3)               2.60       925.00      $2,405.00
                                telephone call with K. Dine re same (.3).

 12/30/2020   KBD     EB        Telephone call with Joshua Fried regarding revising     0.30      1075.00          $322.50
                                memorandum on employee benefit issues.

 12/30/2020   KBD     EB        Review and revise employee benefit memorandum.          0.30      1075.00          $322.50

 12/30/2020   KBD     EB        Review correspondence from counsel to employees.        0.20      1075.00          $215.00

 12/31/2020   JMF     EB        Research re employee bonus claims and review            1.60       925.00      $1,480.00
                                memo re same.

 12/31/2020   JMF     EB        Analyze issues re post confirmation labor services      0.60       925.00          $555.00
                                and call with Wilmer.

                                                                                       74.00                  $73,431.00

  Executory Contracts [B185]
 12/02/2020   IDK     EC        E-mails with G Demo re UCC response on assuming         0.20      1145.00          $229.00
                                lease, as well as with CEO and with local counsel re
                                process for same.

 12/04/2020   IDK     EC        Review of correspondence with local re                  0.10      1145.00          $114.50
                                communications with landlord (.1).

 12/10/2020   IDK     EC        Review of correspondence with local counsel re          0.10      1145.00          $114.50
                                landlord, lease assumption update.

 12/18/2020   GVD     EC        Conference with DSI and I. Kharasch re contract         1.30       825.00      $1,072.50
                                assumption issues

 12/22/2020   IDK     EC        Review of correspondence attorneys re landlord          0.10      1145.00          $114.50
                                demand for motion to assume vs schedules of
                                assumed contracts and related concerns.

 12/22/2020   JMF     EC        Review motion to assume lease and comments to           0.40       925.00          $370.00
                                same.
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 123 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    95
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/22/2020   GVD     EC        Conference with landlords counsel re lease               0.20       825.00          $165.00
                                assumption

 12/22/2020   GVD     EC        Review and revise motion to assume lease                 0.60       825.00          $495.00

 12/23/2020   JNP     EC        Review and respond to emails regarding assumption        0.10      1075.00          $107.50
                                of office lease.

 12/23/2020   JEO     EC        Email to Greg Demo re 365 deadline                       0.20       925.00          $185.00

 12/23/2020   JEO     EC        Review proposed cure notice                              0.30       925.00          $277.50

 12/23/2020   JMF     EC        Review revised documents and analyze issues re           1.10       925.00      $1,017.50
                                lease assumption and internal emails re same.

 12/23/2020   GVD     EC        Correspondence re executory contracts                    0.10       825.00           $82.50

 12/23/2020   GVD     EC        Attend to issues re filing of lease assumption motion    0.60       825.00          $495.00

 12/28/2020   JMF     EC        Telephone call with G. Demo re notices of assumed        0.50       925.00          $462.50
                                contracts; (.1) review plan and plan supplement re
                                same (.4).

 12/29/2020   JNP     EC        Conference with Gregory V. Demo regarding CLO            0.10      1075.00          $107.50
                                assumption.

 12/29/2020   JMF     EC        Review contract spreadsheet re cure schedules.           0.40       925.00          $370.00

 12/30/2020   KKY     EC        Prepare service list re assumed contracts                1.10       425.00          $467.50

 12/30/2020   JEO     EC        Finalize Cure Notice for Assumed Contracts and           1.20       925.00      $1,110.00
                                coordinate filing and service

 12/31/2020   JNP     EC        Conference with Gregory V. Demo regarding                0.20      1075.00          $215.00
                                settlement with CLO issuers.

 12/31/2020   JEO     EC        Arrange for supplemental service of cure notice on       0.50       925.00          $462.50
                                additional party.

                                                                                         9.40                   $8,035.00

  Financial Filings [B110]
 12/01/2020   JEO     FF        Email to DSI re OCP and Monthly Operating reports        0.10       925.00           $92.50

 12/01/2020   JEO     FF        Review monthly operating report and arrange for          0.30       925.00          $277.50
                                filing.

                                                                                         0.40                       $370.00

  General Business Advice [B410]
 11/24/2020   IAWN GB           Review demo email re insuring vehicles for               2.30      1025.00      $2,357.50
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                                Page 124 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                                  Page:    96
Highland Capital Management LP                                                                     Invoice 126769
36027 - 00002                                                                                      December 31, 2020


                                                                                           Hours          Rate         Amount
                                investment (.1), review file re status of insurance
                                and pending renewal/change in control (1.8),
                                exchange emails and telephone conference with
                                Caruso (.2), send email with explanation for change
                                of control development in policy (.1)
 12/01/2020   JNP     GB        Conference with J. Dubel regarding pending matters.         0.20      1075.00          $215.00

 12/02/2020   IDK     GB        E-mails with attorneys re HCMFA financial                   0.10      1145.00          $114.50
                                statements roadblock.

 12/02/2020   IDK     GB        E-mails with Board, others re scheduling Board call         0.10      1145.00          $114.50
                                this week.

 12/02/2020   JNP     GB        Conference with J. Dubel regarding claims and other         0.30      1075.00          $322.50
                                related issues including Plan issues.

 12/03/2020   IDK     GB        Telephone conferences with J. Pomerantz re                  1.30      1145.00      $1,488.50
                                Dondero further threat of today and next steps and
                                need to call Flynn (.2); E-mails to Lynn and J.
                                Pomerantz re status and need for call (.1); Telephone
                                conference with M Lynn and J. Pomerantz re same
                                (.2); E-mail to attorneys re need for call re same (.1);
                                Attend conference call with J Morris, G Demo, J.
                                Pomerantz re same, draft letter to Dondero (.5);
                                Telephone conference with J. Pomerantz and R.
                                Pachulski re same and next steps re Dondero threats
                                and Lynn conversation re same (.2).

 12/03/2020   JNP     GB        Conference with J. Dubel regarding variety of Plan          0.70      1075.00          $752.50
                                related issues.

 12/03/2020   JAM     GB        Telephone conference with J. Seery re: demand               0.50      1075.00          $537.50
                                notes, HarbourVest, Daugherty, Dondero and related
                                matters (0.4); e-mail to Board re: Dondero threats
                                (0.1).

 12/04/2020   IDK     GB        E-mails to G Demo, others on draft agenda for               2.70      1145.00      $3,091.50
                                Board call today and consider (.2); Attend Board call
                                on open issues and next steps (2.0); E-mails to M
                                Lynn and J. Pomerantz re Lynn’s request for call
                                (.1); Telephone conferences with M Lynn and J.
                                Pomerantz re Dondero threat (.2); E-mails to CEO
                                and Flynn re no intention to sell Trussway soon (.2).

 12/04/2020   IDK     GB        E-mails to CEO, others on draft press release and           0.20      1145.00          $229.00
                                considerations re same, including revisions by J.
                                Pomerantz to same.

 12/04/2020   JNP     GB        Board call.                                                 2.10      1075.00      $2,257.50

 12/04/2020   JNP     GB        Conference with J. Dubel after Board call.                  0.20      1075.00          $215.00
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                            Page 125 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                              Page:    97
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount

 12/04/2020   JNP     GB        Conference with Gregory V. Demo after Board call.       0.10      1075.00          $107.50

 12/04/2020   JNP     GB        Reach out to M. Lynne before Board Call.                0.10      1075.00          $107.50

 12/04/2020   JNP     GB        Conference with J. Dubel regarding miscellaneous        0.20      1075.00          $215.00
                                issues.

 12/04/2020   JNP     GB        Review press release and emails regarding same.         0.20      1075.00          $215.00

 12/04/2020   RJF     GB        Attend portion of board of directors meeting.           0.60      1245.00          $747.00

 12/04/2020   JAM     GB        Telephone conference Board, J. Pomerantz, I.            2.10      1075.00      $2,257.50
                                Kharasch, G. Demo, DSI, R. Feinstein (partial
                                participation) (2.1).

 12/04/2020   GVD     GB        Draft board agenda (0.4); attend board meeting          2.80       825.00      $2,310.00
                                (2.1); attend all employee update call (0.3)

 12/07/2020   IDK     GB        E-mails re status of press release and CEO decision     0.10      1145.00          $114.50
                                re same.

 12/07/2020   GVD     GB        Review and revise draft press release                   0.30       825.00          $247.50

 12/09/2020   JNP     GB        Conference with J. Dubel regarding UBS and other        0.20      1075.00          $215.00
                                case issues.

 12/15/2020   IDK     GB        E-mail to G Demo, DSI on lockdown of data re            1.30      1145.00      $1,488.50
                                discovery problems (.1); E-mails with Board re need
                                for call on same (.1); Attend Board call re status,
                                problems on UCC discovery re employees (.8);
                                Telephone conference with J. Pomerantz re his
                                communication with Sidley re same and resolution
                                of today’s fire drill on discovery (.1); E-mail to J
                                Morris re same, including review of correspondence
                                with employees re production and willingness to
                                cooperate (.2).

 12/15/2020   JNP     GB        Board call regarding pending litigation and             0.70      1075.00          $752.50
                                employee issues (partial).

 12/15/2020   JNP     GB        Conference with John A. Morris and J. Dubel             0.60      1075.00          $645.00
                                regarding employee issues.

 12/15/2020   GVD     GB        Attend board meeting                                    0.80       825.00          $660.00

 12/16/2020   IDK     GB        Telephone conferences with J. Pomerantz re general      0.20      1145.00          $229.00
                                case issues (.2).

 12/16/2020   JNP     GB        Email to Board regarding scheduling call.               0.10      1075.00          $107.50

 12/17/2020   IDK     GB        E-mails with Board re rescheduling of Board             0.30      1145.00          $343.50
                                meeting (.1); E-mails with Board, J. Pomerantz re
                                scheduling of call with M Lynn on Dondero (.1);
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                            Page 126 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                              Page:    98
Highland Capital Management LP                                                                 Invoice 126769
36027 - 00002                                                                                  December 31, 2020


                                                                                       Hours          Rate         Amount
                                E-mails with J. Pomerantz re his correspondence
                                with Lynn re same (.1).
 12/18/2020   IDK     GB        Numerous E-mails with Board whether to have             0.20      1145.00          $229.00
                                Board meeting today and outstanding issues (.2).

 12/22/2020   IDK     GB        E-mails with Board, others re delaying Board call       0.60      1145.00          $687.00
                                (.1) ; Attend part of Board call re case issues,
                                Dondero (.5).

 12/22/2020   IDK     GB        E-mail with G Demo re result of Acis final decree       0.10      1145.00          $114.50
                                hearing.

 12/22/2020   JAM     GB        Telephone conference with Board, J. Pomerantz, I.       1.10      1075.00      $1,182.50
                                Kharasch, G. Demo re: governance issues, creditor
                                issues (1.1).

 12/22/2020   GVD     GB        Attend board call re litigation and case strategy       1.20       825.00          $990.00

 12/23/2020   IDK     GB        E-mails with Board re reschedule of call today (.1);    1.30      1145.00      $1,488.50
                                Attend initial Board call on open issues, MS, UBS,
                                other (.2); Attend 2d Board call re same (.8);
                                Telephone conference with J. Pomerantz re same
                                and R Feinstein’s letter re UBS and need for
                                modification (.2).

 12/23/2020   GVD     GB        Attend board call                                       1.30       825.00      $1,072.50

 12/29/2020   JNP     GB        Conference with Board, John A. Morris, Robert J.        1.30      1075.00      $1,397.50
                                Feinstein, Ira D. Kharasch and Gregory V. Demo
                                regarding various litigation issues.

 12/29/2020   JAM     GB        Board call with J. Pomerantz, i. Kharasch, R.           1.30      1075.00      $1,397.50
                                Feinstein, G. Demo re: litigation matters (1.3).

 12/29/2020   GVD     GB        Attend board call                                       1.30       825.00      $1,072.50

 12/31/2020   JNP     GB        Participate on Board call.                              1.00      1075.00      $1,075.00

 12/31/2020   JAM     GB        Board call (with J. Pomerantz, I. Kharasch, R.          1.10      1075.00      $1,182.50
                                Feinstein, G. Demo) re: various litigation and
                                strategic matters (1.1).

 12/31/2020   GVD     GB        Attend board meeting                                    1.10       825.00          $907.50

                                                                                       34.30                  $35,254.50

  General Creditors Comm. [B150]
 12/01/2020   IDK     GC        Attend conference call with UCC members and their       0.60      1145.00          $687.00
                                professionals on status (.6).

 12/01/2020   JNP     GC        Participate on Board and Committee call.                0.50      1075.00          $537.50
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 127 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page:    99
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/01/2020   GVD     GC        Prepare for board/committee meeting (0.1); attend        0.80       825.00          $660.00
                                board/committee meeting (0.7)

 12/07/2020   IDK     GC        E-mail to Board, others re tomorrow meeting with         0.10      1145.00          $114.50
                                UCC.

 12/08/2020   IDK     GC        E-mails with attorneys re upcoming UCC call today        0.10      1145.00          $114.50
                                and cancellation considerations.

 12/14/2020   IDK     GC        E-mails with Board re UCC request to cancel              0.20      1145.00          $229.00
                                tomorrow call and reschedule possibilities.

 12/16/2020   IDK     GC        E-mails with Board, others re UCC request for call       0.10      1145.00          $114.50
                                later this week.

 12/17/2020   IDK     GC        E-mails with Board, others on coordination of call       0.10      1145.00          $114.50
                                with UCC tomorrow (.1).

 12/17/2020   GVD     GC        Conference with E. Bromagen re open items and            0.20       825.00          $165.00
                                next steps

 12/18/2020   IDK     GC        Attend conference call with UCC members, their           0.70      1145.00          $801.50
                                professionals, Board, others re case status (.7).

 12/18/2020   JNP     GC        Participate on Board and Committee call.                 0.80      1075.00          $860.00

 12/18/2020   GVD     GC        Attend board/committee meeting                           0.80       825.00          $660.00

 12/21/2020   IDK     GC        E-mails with Board, others on cancellation of            0.10      1145.00          $114.50
                                tomorrow’s UCC call (.1).

 12/22/2020   JNP     GC        Conference with M. Clemente regarding various            0.50      1075.00          $537.50
                                outstanding issues.

 12/28/2020   GVD     GC        Conference with E. Bromagen re open issues               0.50       825.00          $412.50

 12/30/2020   GVD     GC        Correspondence with E. Bromagen re status of plan        0.20       825.00          $165.00
                                documents

                                                                                         6.30                   $6,287.50

  Mediation
 12/02/2020   IDK     M         E-mails with CEO and J. Pomerantz re upcoming            1.00      1145.00      $1,145.00
                                call with mediators and status on need for further
                                mediation (.2); Attend conference call with
                                mediators on status and next steps in mediation (.8).

 12/02/2020   JNP     M         Conference with Ira D. Kharasch, Gregory V. Demo         0.80      1075.00          $860.00
                                and mediators regarding status.

 12/02/2020   JNP     M         Conference with J. Dubel regarding call with             0.20      1075.00          $215.00
                                mediators.
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 128 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page: 100
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/02/2020   JNP     M         Conference with J. Seery regarding call with             0.70      1075.00          $752.50
                                mediators and other issues.

 12/02/2020   GVD     M         Attend call with mediators (partial)                     0.40       825.00          $330.00

 12/07/2020   RJF     M         Prepare for mediators' call. Mediation                   0.30      1245.00          $373.50

 12/08/2020   IDK     M         Office conference with J. Pomerantz re upcoming          1.20      1145.00      $1,374.00
                                call with mediators (.1); Attend conference call with
                                mediators (.8); Telephone conference with J.
                                Pomerantz re result of call (.1); Telephone
                                conference with J. Pomerantz re result of call with
                                Dubel re same (.1); Review of correspondence with
                                mediators re next steps for further mediation (.1).

 12/08/2020   JNP     M         Conference with Ira D. Kharasch regarding call with      0.20      1075.00          $215.00
                                mediators (before and after).

 12/08/2020   JNP     M         Conference with Robert J. Feinstein regarding call       0.10      1075.00          $107.50
                                with mediators.

 12/08/2020   JNP     M         Conference with J. Dubel regarding call with             0.50      1075.00          $537.50
                                mediators (2x).

 12/08/2020   JNP     M         Conference with mediators, Ira D. Kharasch,              0.80      1075.00          $860.00
                                Gregory V. Demo and Robert J. Feinstein.

 12/08/2020   JNP     M         Email to mediators regarding call with J. Dubel.         0.10      1075.00          $107.50

 12/08/2020   RJF     M         Prepare for call with mediators. Mediation               0.30      1245.00          $373.50

 12/08/2020   RJF     M         Call with mediators regarding UBS claim. Mediation       0.80      1245.00          $996.00

 12/08/2020   RJF     M         Telephone conference with Jeffrey N. Pomerantz           0.20      1245.00          $249.00
                                post-mediators call. Mediation

 12/08/2020   EAW     M         Emails to/from PSZJ team re: HFP and UBS                 0.20       825.00          $165.00
                                mediation. Mediation

 12/08/2020   GVD     M         Attend call with mediators                               0.80       825.00          $660.00

 12/09/2020   IDK     M         E-mails with Board, others on correspondence with        0.10      1145.00          $114.50
                                mediators on terms of restarting mediation on UBS.

 12/09/2020   EAW     M         Review email from J. Dubel re: mediation (UBS).          0.10       825.00           $82.50
                                Mediation

 12/11/2020   IDK     M         Telephone conference with J. Pomerantz re                0.30      1145.00          $343.50
                                mediation/UBS issues and Board feedback and
                                questions re same (.2); E-mails with Board, G Demo
                                re mediation and scheduling (.1).

 12/11/2020   JNP     M         Conference with Ira D. Kharasch regarding                0.20      1075.00          $215.00
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                           Page 129 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                             Page: 101
Highland Capital Management LP                                                                Invoice 126769
36027 - 00002                                                                                 December 31, 2020


                                                                                      Hours          Rate         Amount
                                mediation with UBS.
 12/14/2020   IDK     M         Telephone conference with J. Pomerantz re              0.20      1145.00          $229.00
                                mediation issues (.1); Review of correspondence
                                with mediators and Board on upcoming mediation
                                (.1).

 12/16/2020   IDK     M         Review of correspondence from mediators (.1);          0.20      1145.00          $229.00
                                E-mails with Board, others re same, and need for
                                call tomorrow on debrief on mediation (.1).

 12/17/2020   IDK     M         E-mails with attorneys re upcoming info on             0.20      1145.00          $229.00
                                mediator’s proposal (.1); Telephone conference with
                                J. Pomerantz re mediation (.1).

 12/17/2020   JNP     M         Conference with J. Dubel regarding mediation           0.90      1075.00          $967.50
                                (several).

 12/17/2020   JNP     M         Conference with Robert J. Feinstein regarding UBS      0.10      1075.00          $107.50
                                mediation.

 12/17/2020   JNP     M         Email to Elissa A. Wagner regarding mediation.         0.10      1075.00          $107.50

 12/17/2020   JNP     M         Conference with Ira D. Kharasch regarding              0.10      1075.00          $107.50
                                mediation.

 12/18/2020   IDK     M         Telephone conference with J. Pomerantz re status of    0.10      1145.00          $114.50
                                mediation with UBS (.1).

 12/18/2020   JNP     M         Conference with J. Dubel regarding UBS mediation.      0.10      1075.00          $107.50

 12/18/2020   JNP     M         Conference with Ira D. Kharasch regarding UBS          0.10      1075.00          $107.50
                                mediation.

 12/18/2020   JNP     M         Conference with Robert J. Feinstein regarding UBS      0.10      1075.00          $107.50
                                mediation.

 12/19/2020   JNP     M         Conference with J. Dubel regarding UBS mediation       0.60      1075.00          $645.00
                                and related issues.

 12/19/2020   JNP     M         Conference with Ira D. Kharasch regarding UBS          0.20      1075.00          $215.00
                                mediation.

 12/19/2020   JNP     M         Conference with Gregory V. Demo regarding UBS          0.10      1075.00          $107.50
                                mediation.

 12/21/2020   IDK     M         E-mail to and telephone conference with J.             0.10      1145.00          $114.50
                                Pomerantz re communication from mediators on
                                status and their proposal (.1).

 12/21/2020   JNP     M         Conference with J. Dubel regarding mediation and       0.40      1075.00          $430.00
                                other related issues.

 12/28/2020   JNP     M         Review email from S. Mayer regarding status.           0.10      1075.00          $107.50
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                              Page 130 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                                Page: 102
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         13.00                  $14,110.00

  Plan & Disclosure Stmt. [B320]
 11/03/2020   RMP     PD        Conferences with I. Kharasch re litigation issues and    0.40       1445.00          $578.00
                                plan of reorganization.

 11/17/2020   RMP     PD        Conference with I. Kharasch re plan issues.              0.40       1445.00          $578.00

 11/24/2020   RMP     PD        Conference with I. Kharasch re plan status.              0.30       1445.00          $433.50

 12/01/2020   RMP     PD        Conferences with I. Kharasch and telephone               0.40       1445.00          $578.00
                                conference with J. Pomerantz re plan issues.

 12/01/2020   JEO     PD        Emails with KCC to follow up on solicitation             0.90        925.00          $832.50

 12/01/2020   JMF     PD        Analyze issues re claims and plan impairment of          0.80        925.00          $740.00
                                classes.

 12/01/2020   GVD     PD        Conference with J. Seery re employee issues              0.20        825.00          $165.00

 12/02/2020   RMP     PD        Conference with I. Kharasch re plan issues.              0.40       1445.00          $578.00

 12/02/2020   JMF     PD        Review voting procedures and order re solicitation       0.60        925.00          $555.00
                                mailing confirmation.

 12/02/2020   GVD     PD        Revise and circulate litigation trust agreement (0.7);   2.80        825.00      $2,310.00
                                conference with employees re release issues (1.8);
                                follow up conference with J. Seery re release issues
                                (0.2); correspondence re confirmation hearing (0.1)

 12/03/2020   IDK     PD        Review of numerous correspondence with G Demo            0.20       1145.00          $229.00
                                and Delaware counsel re potential Delaware trustees
                                for statutory trust, including responses from
                                potential trustees and terms of conditions and
                                services.

 12/03/2020   GVD     PD        Correspondence re retention of Delaware trustee          0.20        825.00          $165.00

 12/04/2020   IDK     PD        Review and consider Dondero new potential plan           0.40       1145.00          $458.00
                                summary and values (.2); Telephone conference
                                with J. Pomerantz re Dondero latest on potential
                                plan and related issues (.1); Review of Dondero
                                clarification of his revised potential plan (.1).

 12/04/2020   JMF     PD        Review injunction provisions re plan                     0.40        925.00          $370.00

 12/07/2020   IDK     PD        E-mails with G Demo and J. Pomerantz re                  0.20       1145.00          $229.00
                                correspondence with UCC counsel today on our
                                proposed amendment to plan release provision, and
                                Sidley feedback.

 12/07/2020   JNP     PD        Review email from Sidley regarding response to           0.10       1075.00          $107.50
                                request to amend release provisions.
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 131 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page: 103
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/07/2020   GVD     PD        Revise and circulate claimant trust agreement (0.6);     0.80       825.00          $660.00
                                correspondence with Sidley re release issue (0.2)

 12/08/2020   JEO     PD        Review claim transfers and convenience class status      0.40       925.00          $370.00

 12/09/2020   JNP     PD        Email to and from J. Dubel regarding rate of interest    0.10      1075.00          $107.50
                                in solvent case.

 12/09/2020   JNP     PD        KCC email regarding transferred claims.                  0.10      1075.00          $107.50

 12/09/2020   JEO     PD        Review status of transfer claims                         0.80       925.00          $740.00

 12/09/2020   JEO     PD        Respond to IRS request for ballot                        0.20       925.00          $185.00

 12/10/2020   IDK     PD        E-mails with attorneys re communications with            0.20      1145.00          $229.00
                                Sidley on open plan issues, including retention of
                                professionals post-Effective Date.

 12/10/2020   JNP     PD        Review of claims voting report.                          0.10      1075.00          $107.50

 12/10/2020   JMF     PD        Review voting summary.                                   0.30       925.00          $277.50

 12/10/2020   GVD     PD        Conference with E. Bromagen and A. Russell re            0.30       825.00          $247.50
                                plan issues

 12/10/2020   GVD     PD        Conference with D. Neier re senior employee              0.30       825.00          $247.50
                                stipulation

 12/11/2020   IDK     PD        E-mails with Redeemer team re their request for call     0.60      1145.00          $687.00
                                re Dondero plan (.1); Attend conference call with
                                Redeemer team on Dondero communications on
                                debtor’s plan and Dondero potential plan (.5).

 12/11/2020   JNP     PD        Conference with Jenner and Ira D. Kharasch               0.50      1075.00          $537.50
                                regarding Plan issues.

 12/11/2020   JNP     PD        Conference with J. Dubel regarding Plan issues and       0.50      1075.00          $537.50
                                related matters (2x).

 12/11/2020   JEO     PD        Emails regarding solicitation package for claim no.      0.60       925.00          $555.00
                                81 filed by Alvarez & Marsal

 12/13/2020   IDK     PD        E-mail to G Demo re draft proposal to Sidley re plan     0.10      1145.00          $114.50
                                and handling of employee disputed claims.

 12/13/2020   GVD     PD        Draft counterproposal to Committee re open plan          0.20       825.00          $165.00
                                issues

 12/16/2020   JNP     PD        Review attest claims balloting report.                   0.10      1075.00          $107.50

 12/16/2020   JEO     PD        Finalize Third Removal Extension Motion and              0.80       925.00          $740.00
                                coordinate filing and service with local counsel
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                              Page 132 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                                Page: 104
Highland Capital Management LP                                                                   Invoice 126769
36027 - 00002                                                                                    December 31, 2020


                                                                                         Hours          Rate         Amount

 12/16/2020   JMF     PD        Draft confirmation brief.                                 1.50       925.00      $1,387.50

 12/16/2020   JMF     PD        Review PBGC language re confirmation order.               0.30       925.00          $277.50

 12/16/2020   JMF     PD        Review voting classification re claims.                   0.40       925.00          $370.00

 12/16/2020   JMF     PD        Review draft confirmation order re brief.                 0.80       925.00          $740.00

 12/17/2020   JNP     PD        Email to Board regarding call with M. Lynne.              0.10      1075.00          $107.50

 12/17/2020   JNP     PD        Email to M. Lynne regarding call with Board.              0.10      1075.00          $107.50

 12/17/2020   JMF     PD        Draft confirmation brief.                                 3.40       925.00      $3,145.00

 12/17/2020   JMF     PD        Review plan treatment issues re class opt out             0.80       925.00          $740.00
                                mechanics.

 12/17/2020   JMF     PD        Review voting summary and issues re resolved              0.50       925.00          $462.50
                                claims after voting deadline.

 12/17/2020   GVD     PD        Correspondence with P. Leatham re treatment of            0.20       825.00          $165.00
                                GUC class

 12/17/2020   GVD     PD        Review D. Neier proposed revisions to Senior              0.40       825.00          $330.00
                                Employee Stipulation

 12/17/2020   GVD     PD        Review Sidley revisions to claimant trust agreement       0.20       825.00          $165.00

 12/18/2020   IDK     PD        Review of correspondence with UCC counsel and G           0.20      1145.00          $229.00
                                Demo on plan open issue re employee claim
                                resolution and our proposal.

 12/18/2020   IDK     PD        E-mails with J. Pomerantz and G Demo re UCC and           0.20      1145.00          $229.00
                                Claimant Trust Agreement issues on open issues.

 12/18/2020   JNP     PD        Review Committee proposed revisions to Claimant           0.10      1075.00          $107.50
                                Trust Agreement and Litigation Trust Agreement.

 12/18/2020   JMF     PD        Draft confirmation brief.                                 4.70       925.00      $4,347.50

 12/18/2020   JMF     PD        Review voting report.                                     0.50       925.00          $462.50

 12/18/2020   GVD     PD        Draft and file plan supplement                            2.70       825.00      $2,227.50

 12/20/2020   JNP     PD        Emails regarding transferability of work product          0.10      1075.00          $107.50
                                privilege as part of claimant Trust Agreement.

 12/20/2020   GVD     PD        Correspondence with PSZJ team re privilege issues         0.10       825.00           $82.50
                                in trust agreement

 12/21/2020   IDK     PD        Review and consider Dondero’s new potential plan          1.70      1145.00      $1,946.50
                                structure sent today (.3); Attend conference call with
                                Dondero counsel, the Board, J. Pomerantz re
                                Dondero’s new potential plan concepts (1.1);
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                           Page 133 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                             Page: 105
Highland Capital Management LP                                                                Invoice 126769
36027 - 00002                                                                                 December 31, 2020


                                                                                      Hours          Rate         Amount
                                Telephone conferences with J. Pomerantz re same
                                and next steps (.2); E-mails with attorneys re same
                                and whether Klos assistance violates TRO (.1).
 12/21/2020   JNP     PD        Conference with Ira D. Kharasch regarding call with    0.10      1075.00          $107.50
                                Board and M. Lynn regarding Plan.

 12/21/2020   JNP     PD        Review email from M. Lynn enclosing Plan               0.10      1075.00          $107.50
                                proposal in preparation for call with Board.

 12/21/2020   JNP     PD        Email to Board enclosing proposal from M. Lynn.        0.10      1075.00          $107.50

 12/21/2020   JNP     PD        Conference with J. Dubel regarding M. Lynn Plan        0.10      1075.00          $107.50
                                proposal.

 12/21/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan         0.10      1075.00          $107.50
                                issues.

 12/21/2020   JNP     PD        Conference with M. Lynn, Board and Ira D.              1.10      1075.00      $1,182.50
                                Kharasch regarding Plan issues.

 12/21/2020   JNP     PD        Conference with Board after call with M. Lynn          0.50      1075.00          $537.50
                                regarding Plan issues.

 12/21/2020   JNP     PD        Conference with Ira D. Kharasch after call with        0.20      1075.00          $215.00
                                Board regarding Plan issues and related.

 12/21/2020   JNP     PD        Review email from M. Lynn to creditors regarding       0.10      1075.00          $107.50
                                Plan and forward to Board.

 12/21/2020   JMF     PD        Draft confirmation brief.                              2.80       925.00      $2,590.00

 12/21/2020   JMF     PD        Review sample plan support agreements.                 0.40       925.00          $370.00

 12/21/2020   JMF     PD        Review summary re claims and email P. Leatham re       0.20       925.00          $185.00
                                inquiry re same.

 12/21/2020   GVD     PD        Conference with E. Bromagen re open plan issues        0.40       825.00          $330.00

 12/22/2020   IDK     PD        Review of correspondence with Neier re our plan        0.10      1145.00          $114.50
                                supplement and Senior Employee Stipulation (.1).

 12/22/2020   IDK     PD        Review of correspondence with J Fried on plan          0.10      1145.00          $114.50
                                assumption issues and related notice issues.

 12/22/2020   JMF     PD        Review plan (.5) draft notice re assumed contracts     1.00       925.00          $925.00
                                (.5).

 12/22/2020   JMF     PD        Review plan supplement and contract assumptions.       0.80       925.00          $740.00

 12/22/2020   JMF     PD        Review PBGC data request.                              0.40       925.00          $370.00

 12/22/2020   GVD     PD        Conference with counsel to senior employees and        0.40       825.00          $330.00
                                follow up re same
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 134 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page: 106
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount

 12/23/2020   IDK     PD        E-mails with attorneys re UCC counsel concerns on        0.30      1145.00          $343.50
                                work product issues on Claimant Trust (.1); E-mails
                                with attorneys re logistical issues on assuming lease
                                through separate motion continent on confirmation
                                (.1); E-mails with DSI, G Demo re logistics on cure
                                amounts for assumed contracts and timing (.1).

 12/23/2020   JMF     PD        Review and draft confirmation order.                     1.50       925.00      $1,387.50

 12/23/2020   JMF     PD        Review ballot tabulations.                               0.40       925.00          $370.00

 12/24/2020   IDK     PD        E-mails with CEO, attorneys re Dondero counsel           0.20      1145.00          $229.00
                                request for discovery on plan confirmation, and
                                issues re providing same and confidentiality issues,
                                including response to Lynn re same.

 12/24/2020   JNP     PD        Conference with Gregory V. Demo regarding Plan           0.10      1075.00          $107.50
                                voting issues.

 12/28/2020   IDK     PD        Review of numerous correspondence with CEO,              0.30      1145.00          $343.50
                                others on assumption of CLO agreements with
                                issuers and cure and logistics re same (.3).

 12/28/2020   IDK     PD        Review and consider CEO compensation proposal.           0.20      1145.00          $229.00

 12/28/2020   JMF     PD        Draft voting declaration re Plan Confirmation.           4.50       925.00      $4,162.50

 12/28/2020   JMF     PD        Draft confirmation order.                                2.30       925.00      $2,127.50

 12/28/2020   GVD     PD        Conference with J. Fried re notices for assumed          0.20       825.00          $165.00
                                contracts

 12/29/2020   JEO     PD        Review report of plan voting and circulate to PSZJ       0.40       925.00          $370.00
                                team

 12/29/2020   JMF     PD        Draft confirmation order.                                3.20       925.00      $2,960.00

 12/29/2020   JMF     PD        Telephone call with J. Donahue re post confirmation      0.30       925.00          $277.50
                                transitional issues.

 12/30/2020   JMF     PD        Draft contract notice and review agreements and          2.80       925.00      $2,590.00
                                related issues re contracts to be assumed under Plan
                                Supplement.

 12/30/2020   JMF     PD        Review plan and supplement re contract assumption.       0.80       925.00          $740.00

 12/31/2020   JNP     PD        Conference with M. Clemente regarding status of          0.30      1075.00          $322.50
                                Plan and related issues.

 12/31/2020   JMF     PD        Review confirmation order.                               0.60       925.00          $555.00

 12/31/2020   JMF     PD        Review plan documents and solicitation procedures        0.80       925.00          $740.00
                                order and issues re contract assumption.
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                                 Page 135 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                                   Page: 107
Highland Capital Management LP                                                                      Invoice 126769
36027 - 00002                                                                                       December 31, 2020


                                                                                            Hours          Rate         Amount

 12/31/2020   JMF     PD        Review voting tabulation spreadsheet.                        0.20       925.00          $185.00

                                                                                            63.10                  $60,220.50

  Ret. of Prof./Other
 12/02/2020   JNP     RPO       Conference with Gregory V. Demo regarding                    0.10      1075.00          $107.50
                                retention of CLO counsel

 12/02/2020   GVD     RPO       Correspondence with Delaware counsel re retention            0.70       825.00          $577.50
                                (0.2); attend to issues re potential retention of special
                                counsel (0.5)

 12/08/2020   GVD     RPO       Attend to issues re potential retention of CLO               2.90       825.00      $2,392.50
                                counsel

 12/09/2020   GVD     RPO       Conference with Quinn re potential engagement                0.50       825.00          $412.50

 12/09/2020   GVD     RPO       Conference with J. Seery and J. Morris re CLO                0.50       825.00          $412.50
                                attorney issues

 12/09/2020   GVD     RPO       Review Kasowitz engagement letter                            0.30       825.00          $247.50

 12/23/2020   JMF     RPO       Review retention order and application.                      0.30       925.00          $277.50

 12/23/2020   GVD     RPO       Attend to issues re retention of ordinary course             0.40       825.00          $330.00
                                professionals

 12/28/2020   GVD     RPO       Correspondence re filing of additional disclosures           0.30       825.00          $247.50
                                for ordinary course professionals

                                                                                             6.00                   $5,005.00

  Stay Litigation [B140]
 12/01/2020   IDK     SL        E-mail to J Morris re Daugherty chancery court               0.40      1145.00          $458.00
                                stipulation and intent to move for stay relief,
                                including review of stipulation, as well as actual
                                motion for stay relief (.3); E-mails with attorneys re
                                same, deadline to object and comparison to prior
                                stay motion (.1.

 12/01/2020   JMF     SL        Review Daugherty stay relief motions.                        0.40       925.00          $370.00

 12/12/2020   IDK     SL        E-mails with J Morris and J. Pomerantz re draft              0.20      1145.00          $229.00
                                response to Daugherty stay relief motion, and issues
                                for same.

 12/12/2020   JNP     SL        Review draft opposition to Daugherty Relief from             0.10      1075.00          $107.50
                                Stay motion.

 12/13/2020   IDK     SL        E-mail to J Morris re draft of response to Daugherty         0.20      1145.00          $229.00
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                             Page 136 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                               Page: 108
Highland Capital Management LP                                                                  Invoice 126769
36027 - 00002                                                                                   December 31, 2020


                                                                                        Hours          Rate         Amount
                                motion, including brief review of same.
 12/13/2020   JNP     SL        Review revised version of Relief from Stay motion        0.20      1075.00          $215.00
                                and emails with John A. Morris regarding same.

 12/13/2020   JAM     SL        Review/revise objection to Daugherty lift stay           5.40      1075.00      $5,805.00
                                motion (4.1); e-mail to Board, J. Pomerantz, I.
                                Kharasch, G. Demo, H. Winograd re: objection to
                                Daugherty lift stay motion (0.1); draft JAM
                                declaration in support of objection to Daugherty's
                                lift stay motion (0.7); e-mails with J. Pomerantz re:
                                objection to Daugherty's lift stay motion (0.2);
                                review/review objection to Daugherty's lift stay
                                motion (0.3);

 12/14/2020   JMF     SL        Review Daugherty motion for relief from stay and         0.70       925.00          $647.50
                                opposition to stay relief.

 12/16/2020   IDK     SL        E-mails with attorneys re correspondence with            0.20      1145.00          $229.00
                                Daugherty counsel re tomorrow’s hearing, witness
                                issues (.2).

 12/16/2020   JNP     SL        Review email regarding Daugherty Relief from Stay        0.10      1075.00          $107.50
                                motion.

 12/17/2020   IDK     SL        E-mails with attorneys re upcoming hearing on            1.20      1145.00      $1,374.00
                                Daugherty motion today (.1); Attend hearing re
                                same (1.1).

 12/17/2020   JNP     SL        Participate on Daugherty Relief from Stay hearing.       1.50      1075.00      $1,612.50

 12/17/2020   JNP     SL        Conference with Ira D. Kharasch after hearing on         0.10      1075.00          $107.50
                                Daugherty Relief from Stay motion.

 12/17/2020   JNP     SL        Conference with John A. Morris after hearing on          0.10      1075.00          $107.50
                                Daugherty Relief from Stay motion.

 12/18/2020   JMF     SL        Review stay relief order and stipulation re              0.20       925.00          $185.00
                                Daugherty.

                                                                                        11.00                  $11,784.00

  TOTAL SERVICES FOR THIS MATTER:                                                                         $1,046,024.00
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28           Page 137 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                             Page: 109
Highland Capital Management LP                                                Invoice 126769
36027 - 00002                                                                 December 31, 2020



 Expenses
 02/03/2020   CC        Conference Call [E105] AT&T Conference Call, RJF          2.69
 02/05/2020   CC        Conference Call [E105] AT&T Conference Call, RJF          6.19
 03/13/2020   CC        Conference Call [E105] AT&T Conference Call, RJF         12.51
 04/03/2020   CC        Conference Call [E105] AT&T Conference Call, RJF         18.68
 06/13/2020   CC        Conference Call [E105] AT&T Conference Call, RJF          8.78
 10/02/2020   CC        Conference Call [E105] AT&T Conference Call, JAM         41.99
 10/02/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP       6.79
 10/05/2020   CC        Conference Call [E105] AT&T Conference Call, EAW          9.59
 10/05/2020   CC        Conference Call [E105] AT&T Conference Call, EAW          8.28
 10/06/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP      20.79
 10/07/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          3.61
 10/16/2020   CC        Conference Call [E105] AT&T Conference Call, JAM         13.65
 10/17/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          3.71
 10/19/2020   CC        Conference Call [E105] AT&T Conference Call, GVD          5.83
 10/19/2020   CC        Conference Call [E105] AT&T Conference Call, GVD          3.32
 10/19/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.07
 10/19/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      61.53
 10/20/2020   CC        Conference Call [E105] AT&T Conference Call, GVD         19.67
 10/20/2020   CC        Conference Call [E105] AT&T Conference Call, GVD         11.52
 10/20/2020   CC        Conference Call [E105] AT&T Conference Call, GVD          5.69
 10/20/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.59
 10/20/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      35.91
 10/20/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.08
 10/21/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          0.43
 10/21/2020   CC        Conference Call [E105] AT&T Conference Call, GVD          8.46
 10/21/2020   CC        Conference Call [E105] AT&T Conference Call, GVD          3.01
 10/21/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.85
 10/21/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      51.80
 10/21/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       4.93
 10/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.07
 10/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.46
 10/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.87
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28           Page 138 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                             Page: 110
Highland Capital Management LP                                                Invoice 126769
36027 - 00002                                                                 December 31, 2020

 10/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       4.55
 10/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       8.68
 10/24/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      13.58
 10/26/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.11
 10/27/2020   CC        Conference Call [E105] AT&T Conference Call, GVD         28.77
 10/27/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      21.56
 10/27/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.95
 10/29/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.95
 10/29/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       5.67
 10/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       1.94
 10/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      11.62
 10/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      47.32
 11/01/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       7.21
 11/02/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      76.96
 11/02/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.10
 11/02/2020   CC        Conference Call [E105] AT&T Conference Call, GVD          3.07
 11/02/2020   LN        36027.00002 Lexis Charges for 11-02-20                    2.88
 11/03/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.85
 11/03/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.85
 11/03/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       6.99
 11/03/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.63
 11/03/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       6.37
 11/03/2020   LN        36027.00002 Lexis Charges for 11-03-20                   36.15
 11/03/2020   LN        36027.00002 Lexis Charges for 11-03-20                    2.88
 11/04/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      12.39
 11/04/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          3.21
 11/04/2020   LN        36027.00002 Lexis Charges for 11-04-20                   48.21
 11/04/2020   LN        36027.00002 Lexis Charges for 11-04-20                    2.88
 11/04/2020   PO        36027.00002 :Postage Charges for 11-04-20                24.00
 11/05/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       9.24
 11/05/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          4.32
 11/05/2020   LN        36027.00002 Lexis Charges for 11-05-20                    2.88
 11/06/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.28
 11/06/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       5.88
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28           Page 139 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                             Page: 111
Highland Capital Management LP                                                Invoice 126769
36027 - 00002                                                                 December 31, 2020


 11/06/2020   LN        36027.00002 Lexis Charges for 11-06-20                    2.88
 11/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      13.65
 11/09/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      11.55
 11/09/2020   LN        36027.00002 Lexis Charges for 11-09-20                  108.47
 11/09/2020   LN        36027.00002 Lexis Charges for 11-09-20                   13.40
 11/09/2020   LN        36027.00002 Lexis Charges for 11-09-20                    2.88
 11/09/2020   PO        36027.00002 :Postage Charges for 11-09-20                10.40
 11/09/2020   PO        36027.00002 :Postage Charges for 11-09-20                64.00
 11/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.98
 11/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD     163.07
 11/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      16.03
 11/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      18.97
 11/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      28.00
 11/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       7.49
 11/10/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       8.68
 11/10/2020   LN        36027.00002 Lexis Charges for 11-10-20                   48.21
 11/10/2020   LN        36027.00002 Lexis Charges for 11-10-20                    2.88
 11/10/2020   LN        36027.00002 Lexis Charges for 11-10-20                    0.61
 11/10/2020   LN        36027.00002 Lexis Charges for 11-10-20                    8.66
 11/11/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       1.68
 11/11/2020   LN        36027.00002 Lexis Charges for 11-11-20                   24.10
 11/11/2020   LN        36027.00002 Lexis Charges for 11-11-20                    2.88
 11/12/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      77.49
 11/12/2020   CC        Conference Call [E105] AT&T Conference Call, EAW          6.28
 11/12/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          2.45
 11/12/2020   LN        36027.00002 Lexis Charges for 11-12-20                   36.15
 11/12/2020   LN        36027.00002 Lexis Charges for 11-12-20                    2.88
 11/13/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       0.77
 11/13/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       3.64
 11/13/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.77
 11/13/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          0.04
 11/13/2020   FE        36027.00002 FedEx Charges for 11-13-20                   78.66
 11/13/2020   LN        36027.00002 Lexis Charges for 11-13-20                    0.83
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28           Page 140 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                             Page: 112
Highland Capital Management LP                                                Invoice 126769
36027 - 00002                                                                 December 31, 2020

 11/13/2020   LN        36027.00002 Lexis Charges for 11-13-20                   12.04
 11/13/2020   LN        36027.00002 Lexis Charges for 11-13-20                    2.88
 11/14/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       5.67
 11/14/2020   CC        Conference Call [E105] Loop Up Conference Call, JNP      29.01
 11/16/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          3.42
 11/16/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          2.85
 11/16/2020   CC        Conference Call [E105] AT&T Conference Call, GVD          0.40
 11/16/2020   LN        36027.00002 Lexis Charges for 11-16-20                    2.88
 11/17/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      62.02
 11/17/2020   CC        Conference Call [E105] AT&T Conference Call, GVD         28.96
 11/17/2020   LN        36027.00002 Lexis Charges for 11-17-20                    0.83
 11/17/2020   LN        36027.00002 Lexis Charges for 11-17-20                    2.88
 11/17/2020   LN        36027.00002 Lexis Charges for 11-17-20                    0.61
 11/17/2020   LN        36027.00002 Lexis Charges for 11-17-20                    8.66
 11/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.17
 11/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.78
 11/18/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      14.49
 11/18/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          2.40
 11/18/2020   CC        Conference Call [E105] AT&T Conference Call, EAW          5.62
 11/18/2020   LN        36027.00002 Lexis Charges for 11-18-20                    2.88
 11/19/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.66
 11/19/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       2.52
 11/19/2020   DC        36027.00002 Advita Charges for 11-19-20                   7.50
 11/19/2020   LN        36027.00002 Lexis Charges for 11-19-20                   84.37
 11/19/2020   LN        36027.00002 Lexis Charges for 11-19-20                    2.88
 11/19/2020   LN        36027.00002 Lexis Charges for 11-19-20                    8.66
 11/20/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      30.31
 11/20/2020   CC        Conference Call [E105] AT&T Conference Call, GVD         17.03
 11/20/2020   CC        Conference Call [E105] AT&T Conference Call, GVD          0.17
 11/20/2020   CC        Conference Call [E105] AT&T Conference Call, GVD         25.42
 11/20/2020   LN        36027.00002 Lexis Charges for 11-20-20                    2.88
 11/21/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.92
 11/22/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      13.65
 11/23/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       4.61
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28           Page 141 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                             Page: 113
Highland Capital Management LP                                                Invoice 126769
36027 - 00002                                                                 December 31, 2020


 11/23/2020   CC        Conference Call [E105] AT&T Conference Call, GVD         12.88
 11/23/2020   LN        36027.00002 Lexis Charges for 11-23-20                   23.32
 11/23/2020   LN        36027.00002 Lexis Charges for 11-23-20                    2.88
 11/24/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      36.96
 11/24/2020   LN        36027.00002 Lexis Charges for 11-24-20                    2.88
 11/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      22.82
 11/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      19.04
 11/25/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      10.57
 11/25/2020   LN        36027.00002 Lexis Charges for 11-25-20                    2.88
 11/27/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          4.41
 11/27/2020   CC        Conference Call [E105] AT&T Conference Call, JAM          5.44
 11/27/2020   LN        36027.00002 Lexis Charges for 11-27-20                    2.88
 11/29/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      23.22
 11/29/2020   CC        Conference Call [E105] Loop Up Conference Call, IDK      10.50
 11/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD      26.45
 11/30/2020   CC        Conference Call [E105] Loop Up Conference Call, GVD       5.95
 11/30/2020   LN        36027.00002 Lexis Charges for 11-30-20                    2.88
 11/30/2020   PO        36027.00002 :Postage Charges for 11-30-20                 2.60
 12/01/2020   RE        ( 64 @0.10 PER PG)                                        6.40
 12/01/2020   RE        ( 342 @0.10 PER PG)                                      34.20
 12/01/2020   RE2       SCAN/COPY ( 330 @0.10 PER PG)                            33.00
 12/01/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                              1.20
 12/01/2020   RE2       SCAN/COPY ( 47 @0.10 PER PG)                              4.70
 12/01/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                              1.20
 12/02/2020   RE        ( 1 @0.10 PER PG)                                         0.10
 12/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10
 12/02/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                              1.50
 12/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10
 12/02/2020   RE2       SCAN/COPY ( 17 @0.10 PER PG)                              1.70
 12/02/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                               0.60
 12/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10
 12/02/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                               0.20
 12/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                               0.10
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28     Page 142 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                     Page: 114
Highland Capital Management LP                                        Invoice 126769
36027 - 00002                                                         December 31, 2020

 12/02/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                          0.90
 12/02/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 12/02/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                         1.80
 12/02/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                         1.80
 12/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 12/02/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 12/02/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80
 12/02/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 12/03/2020   RE        ( 208 @0.10 PER PG)                                 20.80
 12/03/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 12/03/2020   RE        ( 2 @0.10 PER PG)                                    0.20
 12/03/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 12/03/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 12/03/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 12/03/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 12/03/2020   RE2       SCAN/COPY ( 52 @0.10 PER PG)                         5.20
 12/03/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                          0.60
 12/03/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 12/03/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 12/04/2020   RE        ( 20 @0.10 PER PG)                                   2.00
 12/04/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                         2.50
 12/04/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                         3.00
 12/07/2020   RE        ( 16 @0.10 PER PG)                                   1.60
 12/07/2020   RE        ( 2 @0.10 PER PG)                                    0.20
 12/07/2020   RE        ( 3 @0.10 PER PG)                                    0.30
 12/07/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 12/07/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
 12/07/2020   RE2       SCAN/COPY ( 18 @0.10 PER PG)                         1.80
 12/07/2020   RE2       SCAN/COPY ( 44 @0.10 PER PG)                         4.40
 12/07/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40
 12/07/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 12/07/2020   RE2       SCAN/COPY ( 52 @0.10 PER PG)                         5.20
 12/07/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 12/07/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28         Page 143 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                           Page: 115
Highland Capital Management LP                                              Invoice 126769
36027 - 00002                                                               December 31, 2020


 12/08/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 12/08/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                             0.50
 12/08/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                            1.40
 12/08/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                            1.20
 12/09/2020   RE2       SCAN/COPY ( 47 @0.10 PER PG)                            4.70
 12/09/2020   RE2       SCAN/COPY ( 42 @0.10 PER PG)                            4.20
 12/09/2020   RE2       SCAN/COPY ( 42 @0.10 PER PG)                            4.20
 12/09/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                            2.60
 12/09/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                             0.60
 12/09/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 12/09/2020   RE2       SCAN/COPY ( 37 @0.10 PER PG)                            3.70
 12/09/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                             0.70
 12/09/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                             0.30
 12/09/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                             0.10
 12/09/2020   RE2       SCAN/COPY ( 102 @0.10 PER PG)                          10.20
 12/09/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 12/09/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                             0.50
 12/09/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                            2.10
 12/09/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                             0.50
 12/09/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 12/09/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 12/10/2020   CC        Conference Call [E105] CourtCall Debit Ledger for      54.00
                        12/01/2020 through 12/31/2020, SWG
 12/10/2020   RE        ( 1 @0.10 PER PG)                                       0.10
 12/10/2020   RE        ( 7 @0.10 PER PG)                                       0.70
 12/10/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                            1.20
 12/10/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                            1.20
 12/11/2020   RE        ( 22 @0.10 PER PG)                                      2.20
 12/11/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 12/11/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                            2.60
 12/14/2020   RE        ( 1 @0.10 PER PG)                                       0.10
 12/14/2020   RE        ( 133 @0.10 PER PG)                                    13.30
 12/14/2020   RE        ( 1 @0.10 PER PG)                                       0.10
 12/14/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                            1.50
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28     Page 144 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                     Page: 116
Highland Capital Management LP                                        Invoice 126769
36027 - 00002                                                         December 31, 2020

 12/14/2020   RE2       SCAN/COPY ( 66 @0.10 PER PG)                         6.60
 12/14/2020   RE2       SCAN/COPY ( 44 @0.10 PER PG)                         4.40
 12/14/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 12/14/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80
 12/14/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80
 12/14/2020   RE2       SCAN/COPY ( 7 @0.10 PER PG)                          0.70
 12/14/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 12/14/2020   RE2       SCAN/COPY ( 22 @0.10 PER PG)                         2.20
 12/14/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 12/14/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 12/14/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50
 12/14/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                          0.80
 12/14/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                          0.20
 12/14/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                          0.40
 12/14/2020   RE2       SCAN/COPY ( 266 @0.10 PER PG)                       26.60
 12/14/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 12/15/2020   RE        ( 3 @0.10 PER PG)                                    0.30
 12/15/2020   RE        ( 1472 @0.10 PER PG)                            147.20
 12/15/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00
 12/15/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
 12/15/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 12/15/2020   RE2       SCAN/COPY ( 30 @0.10 PER PG)                         3.00
 12/15/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40
 12/15/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 12/15/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                          0.30
 12/15/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                         1.50
 12/15/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                          0.50
 12/15/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
 12/15/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
 12/15/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00
 12/15/2020   RE2       SCAN/COPY ( 65 @0.10 PER PG)                         6.50
 12/15/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 12/15/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40
 12/15/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28         Page 145 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                           Page: 117
Highland Capital Management LP                                              Invoice 126769
36027 - 00002                                                               December 31, 2020


 12/15/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 12/15/2020   RE2       SCAN/COPY ( 26 @0.10 PER PG)                            2.60
 12/15/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                             0.20
 12/15/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 12/15/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 12/15/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                             0.50
 12/15/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                             0.80
 12/15/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 12/15/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                            1.60
 12/15/2020   RE2       SCAN/COPY ( 1210 @0.10 PER PG)                        121.00
 12/15/2020   RE2       SCAN/COPY ( 8 @0.10 PER PG)                             0.80
 12/15/2020   RE2       SCAN/COPY ( 6 @0.10 PER PG)                             0.60
 12/15/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                            1.40
 12/15/2020   RE2       SCAN/COPY ( 333 @0.10 PER PG)                          33.30
 12/16/2020   CC        Conference Call [E105] CourtCall Debit Ledger for      54.00
                        12/01/2020 through 12/31/2020, SWG
 12/16/2020   RE        ( 2 @0.10 PER PG)                                       0.20
 12/16/2020   RE        ( 7 @0.10 PER PG)                                       0.70
 12/16/2020   RE2       SCAN/COPY ( 17 @0.10 PER PG)                            1.70
 12/16/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                             0.40
 12/16/2020   RE2       SCAN/COPY ( 155 @0.10 PER PG)                          15.50
 12/16/2020   RE2       SCAN/COPY ( 49 @0.10 PER PG)                            4.90
 12/16/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                            1.10
 12/16/2020   RE2       SCAN/COPY ( 61 @0.10 PER PG)                            6.10
 12/16/2020   RE2       SCAN/COPY ( 66 @0.10 PER PG)                            6.60
 12/16/2020   RE2       SCAN/COPY ( 246 @0.10 PER PG)                          24.60
 12/16/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                            1.30
 12/16/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                            1.50
 12/16/2020   RE2       SCAN/COPY ( 100 @0.10 PER PG)                          10.00
 12/16/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                            1.60
 12/16/2020   RE2       SCAN/COPY ( 280 @0.10 PER PG)                          28.00
 12/16/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                            1.40
 12/17/2020   RE        ( 160 @0.10 PER PG)                                    16.00
 12/17/2020   RE        ( 1227 @0.10 PER PG)                                  122.70
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28     Page 146 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                     Page: 118
Highland Capital Management LP                                        Invoice 126769
36027 - 00002                                                         December 31, 2020

 12/17/2020   RE        ( 2 @0.10 PER PG)                                    0.20
 12/17/2020   RE        ( 145 @0.10 PER PG)                                 14.50
 12/17/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
 12/17/2020   RE2       SCAN/COPY ( 66 @0.10 PER PG)                         6.60
 12/17/2020   RE2       SCAN/COPY ( 87 @0.10 PER PG)                         8.70
 12/17/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                         2.40
 12/17/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 12/17/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                         1.40
 12/17/2020   RE2       SCAN/COPY ( 21 @0.10 PER PG)                         2.10
 12/17/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 12/17/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 12/17/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                         1.30
 12/17/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                          0.10
 12/17/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                         2.80
 12/17/2020   RE2       SCAN/COPY ( 44 @0.10 PER PG)                         4.40
 12/17/2020   RE2       SCAN/COPY ( 25 @0.10 PER PG)                         2.50
 12/17/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 12/18/2020   RE        ( 58 @0.10 PER PG)                                   5.80
 12/18/2020   RE        ( 255 @0.10 PER PG)                                 25.50
 12/18/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                         1.10
 12/18/2020   RE2       SCAN/COPY ( 59 @0.10 PER PG)                         5.90
 12/18/2020   RE2       SCAN/COPY ( 43 @0.10 PER PG)                         4.30
 12/18/2020   RE2       SCAN/COPY ( 57 @0.10 PER PG)                         5.70
 12/18/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                         1.60
 12/18/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                         1.20
 12/18/2020   RE2       SCAN/COPY ( 137 @0.10 PER PG)                       13.70
 12/18/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                         2.00
 12/18/2020   RE2       SCAN/COPY ( 28 @0.10 PER PG)                         2.80
 12/18/2020   RE2       SCAN/COPY ( 71 @0.10 PER PG)                         7.10
 12/21/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 12/21/2020   RE        ( 5 @0.10 PER PG)                                    0.50
 12/21/2020   RE        ( 105 @0.10 PER PG)                                 10.50
 12/21/2020   RE        ( 1 @0.10 PER PG)                                    0.10
 12/21/2020   RE        ( 38 @0.10 PER PG)                                   3.80
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28    Page 147 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                     Page: 119
Highland Capital Management LP                                        Invoice 126769
36027 - 00002                                                         December 31, 2020


 12/21/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 12/21/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                        1.40
 12/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/21/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                        1.30
 12/21/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/21/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                        1.20
 12/21/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 1204 @0.10 PER PG)                  120.40
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/21/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/21/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10
 12/21/2020   RE2       SCAN/COPY ( 5 @0.10 PER PG)                         0.50
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28    Page 148 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                     Page: 120
Highland Capital Management LP                                        Invoice 126769
36027 - 00002                                                         December 31, 2020

 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/21/2020   RE2       SCAN/COPY ( 2 @0.10 PER PG)                         0.20
 12/22/2020   RE        ( 31 @0.10 PER PG)                                  3.10
 12/22/2020   RE2       SCAN/COPY ( 16 @0.10 PER PG)                        1.60
 12/23/2020   RE        ( 18 @0.10 PER PG)                                  1.80
 12/23/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                        1.40
 12/23/2020   RE2       SCAN/COPY ( 20 @0.10 PER PG)                        2.00
 12/23/2020   RE2       SCAN/COPY ( 54 @0.10 PER PG)                        5.40
 12/23/2020   RE2       SCAN/COPY ( 54 @0.10 PER PG)                        5.40
 12/23/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 12/23/2020   RE2       SCAN/COPY ( 12 @0.10 PER PG)                        1.20
 12/28/2020   RE2       SCAN/COPY ( 24 @0.10 PER PG)                        2.40
 12/28/2020   RE2       SCAN/COPY ( 46 @0.10 PER PG)                        4.60
 12/29/2020   RE        ( 61 @0.10 PER PG)                                  6.10
 12/29/2020   RE        ( 10 @0.10 PER PG)                                  1.00
 12/29/2020   RE        ( 51 @0.10 PER PG)                                  5.10
 12/29/2020   RE        ( 13 @0.10 PER PG)                                  1.30
 12/29/2020   RE        ( 41 @0.10 PER PG)                                  4.10
 12/29/2020   RE2       SCAN/COPY ( 43 @0.10 PER PG)                        4.30
 12/29/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                        1.40
 12/29/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                        1.30
 12/29/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/30/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 12/30/2020   RE        ( 5 @0.10 PER PG)                                   0.50
 12/30/2020   RE        ( 17 @0.10 PER PG)                                  1.70
 12/30/2020   RE        ( 3 @0.10 PER PG)                                   0.30
 12/30/2020   RE        ( 90 @0.10 PER PG)                                  9.00
 12/30/2020   RE        ( 1 @0.10 PER PG)                                   0.10
 12/30/2020   RE2       SCAN/COPY ( 15 @0.10 PER PG)                        1.50
 12/30/2020   RE2       SCAN/COPY ( 4 @0.10 PER PG)                         0.40
 12/30/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/30/2020   RE2       SCAN/COPY ( 3 @0.10 PER PG)                         0.30
 12/30/2020   RE2       SCAN/COPY ( 11 @0.10 PER PG)                        1.10
 12/30/2020   RE2       SCAN/COPY ( 14 @0.10 PER PG)                        1.40
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28    Page 149 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                     Page: 121
Highland Capital Management LP                                        Invoice 126769
36027 - 00002                                                         December 31, 2020


 12/31/2020   PAC       Pacer - Court Research                           527.90
 12/31/2020   RE2       SCAN/COPY ( 13 @0.10 PER PG)                        1.30
 12/31/2020   RE2       SCAN/COPY ( 9 @0.10 PER PG)                         0.90
 12/31/2020   RE2       SCAN/COPY ( 1 @0.10 PER PG)                         0.10

   Total Expenses for this Matter                                   $4,130.90
    Case 19-34054-sgj11 Doc 1771 Filed 01/19/21 Entered 01/19/21 10:10:28                       Page 150 of
                                            150

Pachulski Stang Ziehl & Jones LLP                                                         Page: 122
Highland Capital Management LP                                                            Invoice 126769
36027 - 00002                                                                             December 31, 2020


                                                REMITTANCE ADVICE

                                    Please include this Remittance with your payment

For current services rendered through:        12/31/2020

Total Fees                                                                                         $1,046,024.00

Total Expenses                                                                                          4,130.90

Total Due on Current Invoice                                                                       $1,050,154.90

  Outstanding Balance from prior invoices as of        12/31/2020          (May not include recent payments)

A/R Bill Number          Invoice Date                Fees Billed        Expenses Billed             Balance Due



             Total Amount Due on Current and Prior Invoices:                                       $1,050,154.90
